Exhibit 10.1

 

EXECUTION COPY

 

 

AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”),
dated as of April 5, 2019, is among ROYAL CARIBBEAN CRUISES LTD., a Liberian
corporation (the “Borrower”), the various financial institutions party hereto
(collectively, the “Lender Parties”) and THE BANK OF NOVA SCOTIA, as
administrative agent (the “Administrative Agent”) for the Lender Parties.

 

PRELIMINARY STATEMENTS

 

(1)        The Borrower, the various financial institutions party thereto and
the Administrative Agent are parties to a Credit Agreement, dated as of June 15,
2015, as amended and restated as of December 4, 2017 (such Credit Agreement as
in effect immediately prior to giving effect to this Amendment, the “Existing
Credit Facility” and as amended and restated hereby, the “Restated Credit
Agreement”); and

 

(2)        The Borrower, the Lender Parties and the Administrative Agent have
agreed to amend and restate the Existing Credit Facility as hereinafter set
forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1.  Amendments to the Existing Credit Facility.  The Borrower, the
Administrative Agent and the Lender Parties agree that the Existing Credit
Facility is, subject to the satisfaction of the conditions precedent set forth
in Section 2, hereby amended and restated on the Closing Date in its entirety to
read as set forth in Appendix I hereto.

 

SECTION 2.  Conditions of Restated Credit Agreement Effectiveness.  The Restated
Credit Agreement shall become effective in accordance with Section 1 above as of
the date (the “Closing Date”) each of the conditions set forth in Section 4.1 of
the Restated Credit Agreement has been satisfied in accordance with its terms;
provided, the Closing Date shall be no later than April 5, 2019. The
Administrative Agent shall notify the Lender Parties and the Borrower of the
Closing Date, and such notice shall be conclusive and binding.

 

SECTION 3.  Conditions of Amendment Effectiveness.  This Amendment shall become
effective as of the date the Administrative Agent shall have received
counterparts of this Amendment executed by the Borrower and all Lender Parties
or, as to any of the Lender Parties, advice satisfactory to the Administrative
Agent that such Lender Party has executed this Amendment (the “Effective Date”).

 

SECTION 4.  Representation and Warranty of the Borrower. To induce the Lender
Parties to enter into this Amendment, the Borrower represents and warrants that,
as of the Effective Date:

 

(a)        The representations and warranties contained in Article V of the
Restated Credit Agreement are true and correct in all material respects except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct, and

 

(b)        No Default, Prepayment Event or event which (with notice or lapse of
time or both) would become a Prepayment Event has occurred and is continuing.

 

SECTION 5.  Reference to and Effect on the Existing Credit Facility and the
Notes.  On and after the effectiveness of this Amendment, each reference in the
Existing Credit Facility to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each

 

 

 

 

 

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------



 

reference in the Notes to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Existing Credit Facility, shall mean and
be a reference to the Restated Credit Agreement.

 

The Existing Credit Agreement, as specifically amended and restated by this
Amendment, is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed.  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender Party or the Administrative
Agent under the Existing Credit Agreement, nor constitute a waiver of any
provision of the Existing Credit Agreement.  This Amendment shall be deemed to
constitute a Loan Document.

 

SECTION 6.  Costs and Expenses.  The Borrower agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
documents to be delivered hereunder (including the reasonable and documented
fees and expenses of one counsel for the Administrative Agent  and the Lender
Parties with respect hereto and thereto; it being understood that the foregoing
shall be limited to the reasonable and documented fees and expenses of
Shearman & Sterling LLP) in accordance with the terms of Section 11.3 of the
Restated Credit Agreement.

 

SECTION 7.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Amendment by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Amendment and the transactions contemplated
hereby shall be deemed to include electronic signatures, the electronic matching
of assignment terms and contract formations on electronic platforms approved by
the Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

SECTION 8.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

SECTION 9.  Incorporation of Terms.  The provisions of Sections 11.13, 11.17 and
11.18 of the Existing Credit Agreement shall be incorporated into this Amendment
as if set out in full in this Amendment and as if references in those sections
to “this Agreement” were references to this Amendment.

 

SECTION 10.  Defined Terms.  Capitalized terms not otherwise defined in the
Amendment shall have the same meanings as specified in the Restated Credit
Agreement.

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

 

 

By

/s/ ANTJE M. GIBSON

 

 

 

Name:

Antje M. Gibson

 

 

Title:

Vice President and Treasurer

 

 

 

 

THE BANK OF NOVA SCOTIA

 

as Administrative Agent

 

 

 

 

 

By

/s/ PAULA J. CZACH

 

 

 

Name:

Paula J. Czach

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------



 

 

Lender Parties:

 

 

 

THE BANK OF NOVA SCOTIA

 

as Issuing Bank, Swing Line Bank and Lender

 

 

 

By

/s/ BRADLEY WALKER

 

 

 

Name: Bradley Walker

 

 

 

Title: Director

 

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.

 

NEW YORK BRANCH

 

as Lender

 

 

 

By

/s/ NURYS MALEKI

 

 

 

Name: Nurys Maleki

 

 

 

Title: Executive Director

 

 

 

 

By

/s/ MIRIAM TRAUTMANN

 

 

 

Name: Miriam Trautmann

 

 

 

Title: Senior Vice President

 

 

 

 

BANK OF AMERICA, N.A.

 

as Lender

 

 

 

By

/s/ BRIAN D. CORUM

 

 

 

Name: Brian D. Corum

 

 

 

Title: Managing Director

 

 

 

 

CITIBANK, N.A.

 

as Lender

 

 

 

By

/s/ LUCY DEVLIN

 

 

 

Name: Lucy Devlin

 

 

 

Title: Director

 

 

 

 

FIFTH THIRD BANK

 

as Lender

 

 

 

By

/s/ J. DAVID IZARD

 

 

 

Name: J. David Izard

 

 

 

Title: Managing Director

 

 

 

 

SIGNATURE PAGE

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.

 

as Lender

 

 

 

By

/s/ CHIARA Carter

 

 

 

Name: Chiara Carter

 

 

 

Title: Executive Director

 

 

 

 

MIZUHO BANK, LTD.

 

as Lender

 

 

 

By

/s/ Tracy Rahn

 

 

 

Name: Tracy Rahn

 

 

 

Title: Authorized Signatory

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as Lender

 

 

 

By

/s/ Katsuyuki Kubo

 

 

 

Name: Katsuyuki Kubo

 

 

 

Title: Managing Director

 

 

 

 

SUNTRUST BANK

 

as Lender

 

 

 

By

/s/ Jonathan Hart

 

 

 

Name: Jonathan Hart

 

 

 

Title: Vice President

 

 

 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED NEW YORK BRANCH

 

as Lender

 

 

 

By

/s/ Kan Chen

 

 

 

Name: Kan Chen

 

 

 

Title: Vice President

 

 

 

 

 

By

/s/ Gang Duan

 

 

 

Name: Gang Duan

 

 

 

Title: Executive Director

 

 

 

 

DNB CAPITAL LLC

 

as Lender

 

 

 

By

/s/ Cathleen Buckley

 

 

 

Name: Cathleen Buckley

 

 

 

Title: Senior Vice President

 

 

 

 

 

By

/s/ Sybille Andaur

 

 

 

Name: Sybille Andaur

 

 

 

Title: First Vice President

 

 

 

 

SIGNATURE PAGE

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------



 

 

INTESA SANPAOLO S.P.A., NEW YORK BRANCH

 

as Lender

 

 

 

By

/s/ Jordan SCHWEON

 

 

 

Name: Jordan Schweon

 

 

 

Title: GRM

 

 

 

 

By

/s/ Francesco Di Mario

 

 

 

Name: Francesco Di Mario

 

 

 

Title: FVP, Credit Manager

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

as Lender

 

 

 

By

/s/ Britton Core

 

 

 

Name: Britton Core

 

 

 

Title: Senior Vice President

 

 

 

 

SOCIÉTÉ GÉNÉRALE

 

as Lender

 

 

 

By

/s/ SHELLEY Yu

 

 

 

Name: Shelley Yu

 

 

 

Title: Director

 

 

 

 

TORONTO-DOMINION BANK, NEW YORK BRANCH

 

as Lender

 

 

 

By

/s/ Peter Kuo

 

 

 

Name: Peter Kuo

 

 

 

Title: Authorized Signatory

 

 

 

 

BANCO SANTANDER BANK S.A., NEW YORK BRANCH

 

as Lender

 

 

 

By

/s/ Rita Walz-Cuccioli

 

 

 

Name: Rita Walz-Cuccioli

 

 

 

Title: Executive Director

 

 

 

 

 

By

/s/ Terence Corcoran

 

 

 

Name: Terence Corcoran

 

 

 

Title: Executive Director

 

 

 

 

BARCLAYS BANK PLC

 

as Lender

 

 

 

 

 

By

/s/ Craig Malloy

 

 

 

Name: Craig Malloy

 

 

 

Title: Director

 

 

 

 

SIGNATURE PAGE

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------



 

 

BNP PARIBAS

 

as Lender

 

 

 

By

/s/ Melissa Dyki

 

 

 

Name: Melissa Dyki

 

 

 

Title: Director

 

 

 

 

By

/s/ Richard Pace

 

 

 

Name: Richard Pace

 

 

 

Title: Managing Director

 

 

 

 

BRANCH BANKING & TRUST COMPANY

 

as Lender

 

 

 

By

/s/ Jill Hamilton

 

 

 

Name: Jill Hamilton

 

 

 

Title: Senior Vice President

 

 

 

 

COMMERZBANK AG, NEW YORK BRANCH

 

as Lender

 

 

 

By

/s/ Juan M. Arbelaez

 

 

 

Name: Juan M. Arbelaez

 

 

 

Title: Vice President

 

 

 

 

 

By

/s/ Francesca Wilson

 

 

 

Name: Francesca Wilson

 

 

 

Title: Assistant Vice President

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

as Lender

 

 

 

By

/s/ Rafael De Paoli

 

 

 

Name: Rafael De Paoli

 

 

 

Title: Managing Director

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

as Lender

 

 

 

By

/s/ Michael King

 

 

 

Name: Michael King

 

 

 

Title: Authorized Signatory

 

 

 

 

REGIONS BANK

 

as Lender

 

 

 

By

/s/ Cheryl Shelhart

 

 

 

Name: Cheryl Shelhart

 

 

 

Title: Vice President

 

 

 

SIGNATURE PAGE

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------



 

 

STANDARD CHARTERED BANK

 

as Lender

 

 

 

By

/s/ DANIEL MATTERN

 

 

 

Name: Daniel Mattern

 

 

 

Title: Associate Director
Standard Chartered Bank

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

as Lender

 

 

 

By

/s/ RODNEY J. WINTERS

 

 

 

Name: Rodney J. Winters

 

 

 

Title: Vice President

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Lender

 

 

 

By

/s/ DENIS WALTRICH

 

 

 

Name: Denis Waltrich

 

 

 

Title: Director

 

 

 

 

 

 

BAYERISCHE LANDESBANK, NEW YORK BRANCH

 

as Lender

 

 

 

By

/s/ VARBIN STAYKOFF

 

 

 

Name: Varbin Staykoff

 

 

 

Title:  Senior Director

 

 

 

 

 

 

By

/s/ GINA SANDELLA

 

 

 

Name: Gina Sandella

 

 

 

Title:  Vice President

 

 

 

 

 

 

CAPITAL BANK N.A.

 

as Lender

 

 

 

By

/s/ DILIAN SCHULZ

 

 

 

Name: Dilian Schulz

 

 

 

Title:  Senior Vice President

 

 

 

 

CIBC BANK USA

 

as Lender

 

 

 

By

/s/ JAVIER GUTIERREZ

 

 

 

Name: Javier Gutierrez

 

 

 

Title: Managing Director

 

 

 

 

 

 

SIGNATURE PAGE

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------



 

 

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, NEW YORK BRANCH

 

as Lender

 

 

 

By

/s/ HARRY MORENO

 

 

 

Name: Harry Moreno

 

 

 

Title:   SVP

 

 

 

 

 

 

By

/s/ DANIEL TESCHNER

 

 

 

Name: Daniel Teschner

 

 

 

Title: SVP

 

 

 

 

GOLDMAN SACHS BANK USA

 

as Lender

 

 

 

By

/s/ RYAN DURKIN

 

 

 

Name: Ryan Durkin

 

 

 

Title: Authorized Signatory

 

 

 

 

LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE, NEW YORK BRANCH

 

as Lender

 

 

 

By

/s/ FRANK DOHL

 

 

 

Name: Frank Dohl

 

 

 

Title: SVP

 

 

 

 

 

 

By

/s/ GERHARD WINKLMEIER

 

 

 

Name: Gerhard Winklmeier

 

 

 

Title:   SVP

 

 

 

 

MUFG BANK, LTD.

 

as Lender

 

 

 

By

/s/ BRETT PARKER

 

 

 

Name: Brett Parker

 

 

 

Title: Vice President

 

 

 

 

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

 

as Lender

 

 

 

By

/s/ JERRY LIU

 

 

 

Name: Jerry Liu

 

 

 

Title: VP & General Manager

 

 

 

 

SIGNATURE PAGE

Royal Caribbean – Enabling Amendment

 

--------------------------------------------------------------------------------



 

 

 

 

APPENDIX I TO AMENDMENT TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

 

 

U.S. $1,725,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT,

 

dated as of April 5, 2019

 

among

 

ROYAL CARIBBEAN CRUISES LTD.,
as the Borrower,

 

and

 

THE BANK OF NOVA SCOTIA, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BBVA SECURITIES INC., CITIGROUP GLOBAL MARKETS LIMITED, FIFTH THIRD BANK,
JPMORGAN CHASE BANK, N.A., MIZUHO BANK, LTD., SUMITOMO MITSUI BANKING
CORPORATION and SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Lead Arrangers and Joint Bookrunners

 

and

 

THE BANK OF NOVA SCOTIA
as Administrative Agent

 

and

 

BANK OF AMERICA, N.A., BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,
CITIGROUP GLOBAL MARKETS LIMITED, FIFTH THIRD BANK, JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK, LTD., SUMITOMO MITSUI BANKING CORPORATION and SUNTRUST BANK
as Co-Syndication Agents

 

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

SECTION 1.1.

Defined Terms

1

 

 

 

SECTION 1.2.

Use of Defined Terms

17

 

 

 

SECTION 1.3.

Cross-References

17

 

 

 

SECTION 1.4.

Accounting and Financial Determinations

18

 

 

 

 

ARTICLE II

 

 

 

 

 

COMMITMENTS, BORROWING PROCEDURES AND NOTES

 

 

 

 

SECTION 2.1.

The Advances and Letters of Credit

18

 

 

 

SECTION 2.2.

Making the Advances

19

 

 

 

SECTION 2.3.

Issuance of and Drawings and Reimbursement Under Letters of Credit

22

 

 

 

SECTION 2.4.

Fees

23

 

 

 

SECTION 2.5.

Termination or Reduction of the Commitments

24

 

 

 

SECTION 2.6.

Repayment of Advances and Letter of Credit Drawings

24

 

 

 

SECTION 2.7.

Interest on Advances

25

 

 

 

SECTION 2.8.

Interest Rate Determination

26

 

 

 

SECTION 2.9.

Optional Conversion of Revolving Credit Advances

28

 

 

 

SECTION 2.10.

Prepayments of Advances

28

 

 

 

SECTION 2.11.

Payments and Computations

29

 

 

 

SECTION 2.12.

Sharing of Payments, Etc.

30

 

 

 

SECTION 2.13.

Evidence of Debt

31

 

 

 

SECTION 2.14.

Increase in Aggregate Commitments

31

 

 

 

SECTION 2.15.

Defaulting Lenders

32

 

 

 

SECTION 2.16.

Extension of Commitments

34

 

i

--------------------------------------------------------------------------------



 

 

ARTICLE III

 

 

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

 

 

 

 

 

 

SECTION 3.1.

LIBO Rate Lending Unlawful

36

 

 

 

SECTION 3.2.

Deposits Unavailable

36

 

 

 

SECTION 3.3.

Increased Costs, etc.

37

 

 

 

SECTION 3.4.

Funding Losses

38

 

 

 

SECTION 3.5.

Increased Capital Costs

39

 

 

 

SECTION 3.6.

Taxes

39

 

 

 

SECTION 3.7.

Reserve Costs

41

 

 

 

SECTION 3.8.

Replacement Lenders, etc.

42

 

 

 

SECTION 3.9.

Setoff

42

 

 

 

SECTION 3.10.

Use of Proceeds

43

 

 

 

 

ARTICLE IV

 

 

 

 

 

CONDITIONS TO BORROWING

 

 

 

 

SECTION 4.1.

Effectiveness

43

 

 

 

SECTION 4.2.

All Borrowings and Issuances

44

 

 

 

SECTION 4.3.

Determinations Under Section 4.1

44

 

 

 

 

ARTICLE V

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 5.1.

Organization, etc.

45

 

 

 

SECTION 5.2.

Due Authorization, Non-Contravention, etc.

45

 

 

 

SECTION 5.3.

Government Approval, Regulation, etc.

45

 

 

 

SECTION 5.4.

Compliance with Environmental Laws

45

 

 

 

SECTION 5.5.

Validity, etc.

46

 

 

 

SECTION 5.6.

Financial Information

46

 

 

 

SECTION 5.7.

No Default, Event of Default or Prepayment Event

46

 

 

 

SECTION 5.8.

Litigation

46

 

ii

--------------------------------------------------------------------------------



 

SECTION 5.9.

Vessels

46

 

 

 

SECTION 5.10.

Subsidiaries

46

 

 

 

SECTION 5.11.

Obligations rank pari passu

46

 

 

 

SECTION 5.12.

No Filing, etc. Required

46

 

 

 

SECTION 5.13.

No Immunity

47

 

 

 

SECTION 5.14.

Pension Plans

47

 

 

 

SECTION 5.15.

Investment Company Act

47

 

 

 

SECTION 5.16.

Regulation U

47

 

 

 

SECTION 5.17.

Accuracy of Information

47

 

 

 

SECTION 5.18.

Compliance with Laws

47

 

 

 

SECTION 5.19.

ERISA

48

 

 

 

SECTION 5.20.

EEA Financial Institution

48

 

 

 

 

ARTICLE VI

 

 

 

 

 

COVENANTS

 

 

 

 

SECTION 6.1.

Affirmative Covenants

48

 

 

 

SECTION 6.1.1.

Financial Information, Reports, Notices, etc.

48

 

 

 

SECTION 6.1.2.

Approvals and Other Consents

49

 

 

 

SECTION 6.1.3.

Compliance with Laws, etc.

49

 

 

 

SECTION 6.1.4.

[Intentionally omitted]

50

 

 

 

SECTION 6.1.5.

Insurance

50

 

 

 

SECTION 6.1.6.

Books and Records

50

 

 

 

SECTION 6.2.

Negative Covenants

50

 

 

 

SECTION 6.2.1.

Business Activities

50

 

 

 

SECTION 6.2.2.

Indebtedness

50

 

 

 

SECTION 6.2.3.

Liens

51

 

 

 

SECTION 6.2.4.

Financial Condition

53

 

iii

--------------------------------------------------------------------------------



 

SECTION 6.2.5.

[Intentionally omitted]

53

 

 

 

SECTION 6.2.6.

Consolidation, Merger, etc.

53

 

 

 

SECTION 6.2.7.

Asset Dispositions, etc.

54

 

 

 

SECTION 6.2.8.

Use of Proceeds

54

 

 

 

 

ARTICLE VII

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

SECTION 7.1.

Listing of Events of Default

54

 

 

 

SECTION 7.1.1.

Non-Payment of Obligations

54

 

 

 

SECTION 7.1.2.

Breach of Warranty

54

 

 

 

SECTION 7.1.3.

Non-Performance of Certain Covenants and Obligations

54

 

 

 

SECTION 7.1.4.

Default on Other Indebtedness

55

 

 

 

SECTION 7.1.5.

Pension Plans

55

 

 

 

SECTION 7.1.6.

Bankruptcy, Insolvency, etc.

56

 

 

 

SECTION 7.1.7.

[Intentionally omitted]

56

 

 

 

SECTION 7.2.

Action if Bankruptcy

56

 

 

 

SECTION 7.3.

Action if Other Event of Default

56

 

 

 

 

ARTICLE VIII

 

 

 

 

 

PREPAYMENT EVENTS

 

 

 

 

SECTION 8.1.

Listing of Prepayment Events

57

 

 

 

SECTION 8.1.1.

Change of Control

57

 

 

 

SECTION 8.1.2.

Unenforceability

57

 

 

 

SECTION 8.1.3.

Approvals

57

 

 

 

SECTION 8.1.4.

Non-Performance of Certain Covenants and Obligations

57

 

 

 

SECTION 8.1.5.

Judgments

57

 

 

 

SECTION 8.2.

Mandatory Prepayment

57

 

iv

--------------------------------------------------------------------------------



 

 

ARTICLE IX

 

 

 

 

 

ACTIONS IN RESPECT OF THE LETTERS OF CREDIT

 

 

 

 

SECTION 9.1.1.

Actions in Respect of the Letters of Credit

58

 

 

 

 

ARTICLE X

 

 

 

 

 

THE AGENTS

 

 

 

 

SECTION 10.1.

Actions

58

 

 

 

SECTION 10.2.

Rights as a Lender

58

 

 

 

SECTION 10.3.

Lender Indemnification

59

 

 

 

SECTION 10.4.

Exculpation

59

 

 

 

SECTION 10.5.

Reliance by Administrative Agent

60

 

 

 

SECTION 10.6.

Delegation of Duties

61

 

 

 

SECTION 10.7.

Resignation of Administrative Agent

61

 

 

 

SECTION 10.8.

Non-Reliance on Administrative Agent and Other Lenders

62

 

 

 

SECTION 10.9.

No Other Duties

62

 

 

 

SECTION 10.10.

Copies, etc.

62

 

 

 

SECTION 10.11.

Agency Fee

62

 

 

 

SECTION 10.12.

Lender ERISA Matters

62

 

 

 

 

ARTICLE XI

 

 

 

 

 

MISCELLANEOUS PROVISIONS

 

 

 

 

SECTION 11.1.

Waivers, Amendments, etc.

62

 

 

 

SECTION 11.2.

Notices

64

 

 

 

SECTION 11.3.

Payment of Costs and Expenses

65

 

 

 

SECTION 11.4.

Indemnification

65

 

 

 

SECTION 11.5.

Survival

67

 

 

 

SECTION 11.6.

Severability

67

 

 

 

SECTION 11.7.

Headings

67

 

v

--------------------------------------------------------------------------------



 

SECTION 11.8.

Execution in Counterparts, Effectiveness, etc.

67

 

 

 

SECTION 11.9.

Governing Law; Entire Agreement

67

 

 

 

SECTION 11.10.

Successors and Assigns

67

 

 

 

SECTION 11.11.

Sale and Transfer of Advances and Note; Participations in Advances

67

 

 

 

SECTION 11.11.1.

Assignments

68

 

 

 

SECTION 11.11.2.

Participations

70

 

 

 

SECTION 11.11.3.

Register

71

 

 

 

SECTION 11.12.

Other Transactions

71

 

 

 

SECTION 11.13.

Forum Selection and Consent to Jurisdiction

71

 

 

 

SECTION 11.14.

Process Agent

72

 

 

 

SECTION 11.15.

Judgment

72

 

 

 

SECTION 11.16.

No Liability of the Issuing Banks

73

 

 

 

SECTION 11.17.

Waiver of Jury Trial

73

 

 

 

SECTION 11.18.

Confidentiality

73

 

 

 

SECTION 11.19.

No Fiduciary Relationship

74

 

 

 

SECTION 11.20.

Electronic Execution of Assignments and Certain Other Documents

74

 

 

 

SECTION 11.21.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

74

 

vi

--------------------------------------------------------------------------------



 

SCHEDULES

 

 

 

 

 

SCHEDULE I

-

Commitments

 

 

 

SCHEDULE II

-

Disclosure Schedule

 

 

 

SCHEDULE III

-

Notices

 

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Note

 

 

 

Exhibit B-1

-

Form of Borrowing Request (Revolving Credit Borrowings)

 

 

 

Exhibit B-2

-

Form of Borrowing Request (Swing Line Borrowings)

 

 

 

Exhibit C

-

Form of Interest Period Notice

 

 

 

Exhibit D

-

Form of Lender Assignment Agreement

 

 

 

Exhibit E

-

Form of Commitment Increase Agreement

 

 

 

Exhibit F

-

Form of Added Lender Agreement

 

vii

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of ____________ ____, 2019,
is among ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation (the “Borrower”),
the various financial institutions as are or shall become parties hereto (and
their respective successors or assigns, collectively, the “Lender Parties”) and
THE BANK OF NOVA SCOTIA (“Scotiabank”), as administrative agent (in such
capacity, the “Administrative Agent”) for the Lender Parties.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower desires to obtain Commitments from the Lender Parties
pursuant to which Advances will be made to the Borrower and Letters of Credit
will be issued for the account of the Borrower and its Subsidiaries, in a
maximum aggregate principal amount and Available Amount together at any one time
outstanding not to exceed $1,725,000,000, from time to time prior to the
Termination Date; and

 

WHEREAS, the Lender Parties are willing, on the terms and subject to the
conditions hereinafter set forth (including Article IV), to extend Advances to,
and, in the case of the Issuing Banks, to issue Letters of Credit for the
account of, the Borrower;

 

WHEREAS, the proceeds of such Advances will be used (i) to pay all of the
accrued fees and interest under the Existing Credit Agreement and expenses
related thereto and (ii) for working capital and other general corporate
purposes, including capital expenditures and acquisition financing, of the
Borrower and its Subsidiaries; and

 

WHEREAS, pursuant to the Amendment to the Amended and Restated Credit Agreement,
dated as of the date hereof, and upon satisfaction of the conditions set forth
therein, the Existing Credit Agreement is being amended and restated in the form
of this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1.                        Defined Terms.  The following terms (whether
or not underscored) when used in this Agreement, including its preamble and
recitals, shall, when capitalized, except where the context otherwise requires,
have the following meanings (such meanings to be equally applicable to the
singular and plural forms thereof):

 

“Acceptable Lender” means a commercial banking institution with a bank rating by
Moody’s/S&P of Baa1 and BBB+ or above.

 

“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.

 

“Added Lender” is defined in Section 2.14.

 

“Added Lender Agreement” means an Added Lender Agreement substantially in the
form of Exhibit F.

 

--------------------------------------------------------------------------------



 

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent,
and as shall have accepted such appointment, pursuant to Section 10.5.

 

“Administrative Agent’s Account” means (a) in the case of Advances denominated
in Dollars, the account of the Administrative Agent maintained by the
Administrative Agent at its office at The Bank of Nova Scotia c/o Global
Wholesale Operations - Loan Operations, 720 King Street West, 2nd Floor,
Toronto, Ontario, Canada M5V 2T3, Account Wiring Instructions: The Bank of Nova
Scotia, New York Agency, ABA# 0260-0253-2, Account No. 0618535, Reference: Royal
Caribbean Cruises Ltd., Attention: US Agency Loan Operations, (b) in the case of
Advances denominated in any Committed Currency, the account of the
Administrative Agent designated in writing from time to time by the
Administrative Agent to the Borrower and the Lender Parties for such purpose and
(c) in any such case, such other account of the Administrative Agent as is
designated in writing from time to time by the Administrative Agent to the
Borrower and the Lender Parties for such purpose.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a Revolving Credit Advance or a Swing Line Advance.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to be “controlled by” any other Person if such other
Person possesses, directly or indirectly, power to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.

 

“Agents” means (a) the Administrative Agent and (b) the Lenders listed as the
co-syndication agents and documentation agent on the cover page hereof in their
respective capacities as agents under Article X, together with their respective
successors (if any) in such capacity.

 

“Agreement” means, on any date, this Amended and Restated Credit Agreement as
originally in effect on the Effective Date and as thereafter from time to time
further amended, supplemented, amended and restated, or otherwise modified and
in effect on such date.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977, as amended.

 

“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
LIBO Lending Office in the case of a LIBO Rate Advance.

 

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Senior Debt Rating in effect on such date as set forth below:

 

2

--------------------------------------------------------------------------------



 

Senior Debt Rating

S&P/Moody’s

Applicable Margin for
Base Rate Advances

Applicable Margin for
LIBO Rate Advances and
Swing Line Advances

 

Level 1

A- or A3 (or higher)

 

0.000%

0.795%

Level 2

BBB+ or Baa1

 

0.000%

0.900%

Level 3

BBB or Baa2

 

0.000%

1.000%

Level 4

BBB- or Baa3

0.100%

1.100%

Level 5

BB+ or Ba1 (or lower)

0.300%

1.300%

 

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Senior Debt Rating in effect on such date as set forth
below:

 

Senior Debt Rating

S&P/Moody’s

Applicable
Percentage

Level 1

A- or A3 (or higher)

0.080%

 

Level 2

BBB+ or Baa1

0.100%

 

Level 3

BBB or Baa2

0.125%

 

Level 4

BBB- or Baa3

0.150%

 

Level 5

BB+ or Ba1 (or lower)

0.200%

 

 

“Arrangers” means Scotiabank, Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement),
BBVA Securities Inc., Citigroup Global Markets Limited, Fifth Third Bank,
JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd., Sumitomo Mitsui Banking
Corporation, and SunTrust Robinson Humphrey, Inc. in their capacities as joint
lead arrangers and joint bookrunners.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the

 

3

--------------------------------------------------------------------------------



 

implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:

 

(a)                               the rate of interest publicly announced by the
Administrative Agent, from time to time, as its prime commercial lending rate in
effect in the United States on such day;

 

(b)                              ½ of 1.00% per annum above the Federal Funds
Rate in effect on such day; and

 

(c)                               (i) the rate per annum appearing on Reuters
LIBOR01 Page (or any successor page) as the London interbank offered rate for
deposits in Dollars (“LIBOR”), at approximately 11:00 A.M. (London time) on such
date or (ii) if for any reason such rate is not available, the average (rounded
upward to the nearest whole multiple of 1/1000 of 1% per annum, if such average
is not such a multiple) of the rate per annum at which deposits in Dollars is
offered by the principal office of each of the Reference Lenders in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) on such date and in an amount substantially equal to such Reference
Lender’s LIBO Rate Advance comprising part of such Revolving Credit Borrowing to
be outstanding, in each case for a period of one month (or if such day is not a
Business Day; the immediately preceding Business Day); provided that if the rate
determined under clause (i) or (ii) above shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement, plus 1.00%.

 

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.7(a)(i).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Borrower” is defined in the preamble.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or London, and, if the applicable
Business Day relates to any LIBO Rate Advances, on which dealings are carried on
in the London interbank market and banks are open for business in London and in
the country of issue of the currency of such LIBO Rate Advance (or, in the case
of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).

 

“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.

 

“Capitalization” means, as at any date, the sum of (a) Net Debt on such date,
plus (b) Stockholders’ Equity on such date.

 

4

--------------------------------------------------------------------------------



 

“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.

 

“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Closing Date” is defined in Section 4.1.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment
or a Swing Line Commitment.

 

“Commitment Increase” is defined in Section 2.14.

 

“Commitment Termination Event” means:

 

(a)                               any Event of Default described in clauses
(b) through (d) of Section 7.1.6 shall occur with respect to the Borrower;

 

(b)                              the occurrence and continuance of any Event of
Default (other than as described in clause (a) above) and the giving of notice
by the Administrative Agent, acting at the direction of the Required Lenders, to
the Borrower that the Commitments have been terminated; or

 

(c)                               the occurrence and continuance of a Prepayment
Event and the giving of notice by the Administrative Agent, acting at the
direction of the Required Lenders, to the Borrower that the Commitments have
been terminated.

 

5

--------------------------------------------------------------------------------



 

“Committed Currencies” means Sterling and Euros.

 

“Consenting Lender” is defined in Section 2.16(b).

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.9.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Defaulting Lender” means, subject to Section 2.15(d), at any time, any Lender
that, at such time (a) has failed to (i) fund all or any portion of its Advances
within two Business Days of the date such Advances were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Bank, any Swing Line Bank or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swing Line Advances) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or any Issuing Bank or
Swing Line Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund an
Advance hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any debtor relief law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(d)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, each Swing Line Bank and each Lender.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
II.

 

6

--------------------------------------------------------------------------------



 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” in the
Administrative Questionnaire of such Lender Party or such other office of such
Lender Party as such Lender Party may from time to time specify to the Borrower
and the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means ____________ ___, 2019.

 

“Eligible Assignee” is defined in Section 2.16.

 

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.

 

“Equivalent” (i) in Dollars of any Committed Currency on any date, means the
quoted spot rate at which the Administrative Agent’s principal office in London
offers to exchange Dollars for such Committed Currency in London prior to 11:00
A.M. (London time) on such date and (ii) in any Committed Currency of Dollars on
any date, means the quoted spot rate at which the Administrative Agent’s
principal office in London offers to exchange such Committed Currency for
Dollars in London prior to 11:00 A.M. (London time) on such date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the legislative measures of the
European Council for the introduction of, changeover to or operation of a single
or unified European currency.

 

“Event of Default” is defined in Section 7.1.

 

7

--------------------------------------------------------------------------------



 

“Existing Credit Agreement” means the Credit Agreement dated as of June 15,
2015, as amended and restated as of December 4, 2017, and as further amended,
supplemented or otherwise modified from time to time prior to the date hereof,
among the Borrower, the lenders parties thereto and The Bank of Nova Scotia, as
administrative agent.

 

“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Effective Date.

 

“Extension Date” is defined in Section 2.16.

 

“FATCA” means Sections 1471 through 1474 of the Code, as in effect at the date
hereof (or any amended or successor version that is substantively comparable), 
any current or future regulations promulgated thereunder or official
interpretations thereof, any agreements entered into pursuant to section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
official practices adopted pursuant to any published intergovernmental agreement
entered into in connection with the implementation of such sections of the Code,
any published intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such published
intergovernmental agreements.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if the Federal Funds Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any annual fiscal reporting period of the Borrower.

 

“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:

 

(a)                               net cash from operating activities (determined
in accordance with GAAP) for such period, as shown in the Borrower’s
consolidated statement of cash flow for such period, to

 

(b)                              the sum of:

 

(i)                                  dividends actually paid by the Borrower
during such period (including, without limitation, dividends in respect of
preferred stock of the Borrower); plus

 

(ii)                              scheduled payments of principal of all debt
less New Financings (determined in accordance with GAAP, but in any event
including Capitalized Lease Liabilities), in each case, of the Borrower and its
Subsidiaries for such period.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” is defined in Section 1.4.

 

8

--------------------------------------------------------------------------------



 

“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.

 

“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

“IFRS” is defined in Section 1.4.

 

“Indebtedness” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than (i) trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 180 days of the date the respective goods are delivered or the
respective services are rendered and (ii) any purchase price adjustment, earnout
or deferred payment of a similar nature incurred in connection with an
acquisition (but only to the extent that no payment has at the time accrued
pursuant to such purchase price adjustment, earnout or deferred payment
obligation); (c) Indebtedness of others secured by a Lien on the property of
such Person, whether or not the respective indebtedness so secured has been
assumed by such Person; (d) obligations of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) guarantees by such Person of Indebtedness of others, up to the
amount of Indebtedness so guaranteed by such Person; (g) obligations of such
Person in respect of surety bonds and similar obligations; and (h) liabilities
arising under Hedging Instruments.

 

“Indemnified Liabilities” is defined in Section 11.4.

 

“Indemnified Parties” is defined in Section 11.4.

 

“Increased Commitment Date” is defined in Section 2.14.

 

“Increasing Lenders” is defined in Section 2.14.

 

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Revolving Credit Borrowing, the period commencing on the date of such LIBO Rate
Advance or the date of the Conversion of any Base Rate Advance into such LIBO
Rate Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below.  The duration of each such Interest Period shall be seven days
or one, two, three, six or twelve months, and subject to clause (c) of this

 

9

--------------------------------------------------------------------------------



 

definition, such longer period as the Borrower and the Lenders may agree, as the
Borrower may, upon notice in substantially the form of Exhibit C received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on (x) in
the case of LIBO Rate Advances denominated in a Committed Currency, the third
Business Day prior to the first day of such Interest Period or (y) in the case
of LIBO Rate Advances denominated in Dollars, the second Business Day prior to
the first day of such Interest Period, select; provided, however, that:

 

(a)                               the Borrower may not select any Interest
Period that ends after the latest Termination Date then in effect;

 

(b)                              Interest Periods commencing on the same date
for LIBO Rate Advances comprising part of the same Revolving Credit Borrowing
shall be of the same duration (without limiting the ability of the Borrower to
have more than one Borrowing on the same date);

 

(c)                               the Borrower shall not be entitled to select
an Interest Period having duration of longer than twelve months unless, by 2:00
P.M. (New York City time) on (x) in the case of LIBO Rate Advances denominated
in a Committed Currency, the third Business Day prior to the first day of such
Interest Period or (y) in the case of LIBO Rate Advances denominated in Dollars,
the second Business Day prior to the first day of such Interest Period, each
Lender notifies the Administrative Agent that such Lender will be providing
funding for such Revolving Credit Borrowing with such Interest Period (the
failure of any Lender to so respond by such time being deemed for all purposes
of this Agreement as an objection by such Lender to the requested duration of
such Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Revolving Credit Borrowing shall be one, two, three, six or twelve
months, as specified by the Borrower in the applicable Notice of Revolving
Credit Borrowing as the desired alternative to such requested Interest Period;

 

(d)                              whenever the last day of any Interest Period
would otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided, however, that, if in the case of an Interest Period of longer than
seven days such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day;

 

(e)                               whenever the first day of any Interest Period
of longer than seven days occurs on a day of an initial calendar month for which
there is no numerically corresponding day in the calendar month that succeeds
such initial calendar month by the number of months equal to the number of
months in such Interest Period, such Interest Period shall end on the last
Business Day of such succeeding calendar month; and

 

(f)                                the Borrower may not select an Interest
Period of seven days more than twelve times in any calendar year.

 

“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.

 

“Issuing Bank” means a Lender Party listed on Schedule I hereto with a Letter of
Credit Commitment or any other Lender acceptable to the Borrower in its
discretion so long as such Lender expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the
Administrative Agent of its Applicable Lending Office (which information shall
be recorded by the Administrative Agent in the

 

10

--------------------------------------------------------------------------------



 

Register), for so long as such Issuing Bank or Lender, as the case may be, shall
have a Letter of Credit Commitment.

 

“L/C Cash Collateral Account” means an interest bearing cash collateral account
to be established and maintained by the Administrative Agent, over which the
Administrative Agent (for the benefit of the Issuing Banks) shall have sole
dominion and control, upon terms as may be satisfactory to the Administrative
Agent.

 

“L/C Exposure” means, at any time, the sum of (a) the aggregate Available Amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all disbursements under Letters of Credit that have not yet been reimbursed
by or on behalf of the Borrower at such time.  The L/C Exposure of any Lender at
any time shall be its Ratable Share of the total L/C Exposure at such time, as
may be adjusted in accordance with Section 2.15(a)(i).

 

“L/C Related Documents” is defined in Section 2.6(b)(i).

 

“Lender” means each Lender Party listed on Schedule I hereto with a Revolving
Credit Commitment, each Added Lender and their respective successors and
assigns.

 

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit D.

 

“Lender Parties” is defined in the preamble.

 

“Letter of Credit” is defined in Section 2.1(b).

 

“Letter of Credit Agreement” is defined in Section 2.3(a).

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to Issue Letters of Credit for the account of
the Borrower and its Subsidiaries in (a) the Dollar amount set forth opposite
the Issuing Bank’s name on Schedule I hereto under the caption “Letter of Credit
Commitment”, (b) if such Issuing Bank has become a Lender hereunder pursuant to
an Added Lender Agreement, the Dollar amount set forth in such Added Lender
Agreement or (c) if such Issuing Bank has entered into one or more Lender
Assignment Agreements, the Dollar amount set forth for such Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 11.11.3 as
such Issuing Bank’s “Letter of Credit Commitment”, in each case as such amount
may be reduced prior to such time pursuant to Section 2.5 or increased pursuant
to Section 2.14.

 

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $175,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.5.

 

“LIBO Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “LIBO Lending Office” in the Administrative
Questionnaire of such Lender Party (or, if no such office is specified, its
Domestic Lending Office), or such other office of such Lender Party as such
Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

“LIBO Rate” means, for any Interest Period for each LIBO Rate Advance comprising
part of the same Revolving Credit Borrowing, the rate per annum appearing on
page LIBOR01 of the Reuters Screen (or any successor page) as the London
interbank offered rate for (a) deposits in Dollars or Euros, as

 

11

--------------------------------------------------------------------------------



 

applicable, at approximately 11:00 A.M. (London time) two Business Days prior to
the first day of such Interest Period or (b) deposits in Sterling at
approximately 11:00 A.M. (London time) on the first day of such Interest Period,
in each case for a term comparable to such Interest Period or, if for any reason
such rate is not available, the average (rounded upward to the nearest whole
multiple of 1/1000 of 1% per annum, if such average is not such a multiple) of
the rate per annum at which deposits in Dollars or Euros, as applicable, is
offered by the principal office of each of the Reference Lenders in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period, or at
which deposits in Sterling is offered by the principal office of each of the
Reference Lenders in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) on the first day of such Interest Period, in
each case in an amount substantially equal to such Reference Lender’s LIBO Rate
Advance comprising part of such Revolving Credit Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period,
subject, however, to the provisions of Section 2.8; and provided that if the
LIBO Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.

 

“LIBO Rate Advance” means a Revolving Credit Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.7(a)(ii).

 

“LIBOR” has the meaning specified in the definition of Base Rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent reasonably designates to determine LIBOR (or such other
commercially available source providing such quotations as may be reasonably
designated by the Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 2.8(c).

 

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 2.8(c).

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

 

“Loan Document” means this Agreement, the Notes, if any, each Letter of Credit
Agreement and each amendment hereto.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Administrative Agent or any Lender
Party under the Loan Documents or (c) the ability of the Borrower to perform its
payment Obligations under the Loan Documents.

 

“Material Litigation” is defined in Section 5.8.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, Capitalized Lease Liabilities) of the
Borrower and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) less the sum of (without duplication);

 

(a)                               all cash on hand of the Borrower and its
Subsidiaries; plus

 

12

--------------------------------------------------------------------------------



 

(b)                              all Cash Equivalents.

 

“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.

 

“New Financings” means proceeds from:

 

(a)                               borrowed money (whether by loan or issuance
and sale of debt securities), including drawings under this Agreement and any
other revolving credit facilities, and

 

(b)                              the issuance and sale of equity securities.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 11.1 and (ii) has been approved
by the Required Lenders.

 

“Non-Defaulting Lenders” is defined in Section 2.15(a).

 

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.13 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.

 

“Notice” is defined in Section 11.2(c).

 

“Notice of Issuance” is defined in Section 2.3(a).

 

“Notice of Revolving Credit Borrowing” is defined in Section 2.2(a).

 

“Notice of Swing Line Borrowing” is defined in Section 2.2(b).

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with this Agreement and the Notes.

 

“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.

 

“Participant” is defined in Section 11.11.2.

 

“Participant Register” is defined in Section 11.11.2.

 

“Payment Office” means, for any Committed Currency, such office of Scotiabank as
shall be from time to time selected by the Administrative Agent and notified by
the Administrative Agent to the Borrower and the Lender Parties.

 

“Pension Plan” means a “pension plan”, as such term is defined in section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a multiemployer
plan as defined in section 4001(a)(3) of ERISA), and to which the Borrower or
any corporation, trade or business that is, along with the Borrower, a member of
a Controlled Group, may have liability, including any liability by reason of
being deemed to be a contributing sponsor under section 4069 of ERISA.

 

13

--------------------------------------------------------------------------------



 

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Prepayment Event” is defined in Section 8.1.

 

“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.

 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction, the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated, such Lender’s Revolving Credit
Commitment as in effect immediately prior to such termination) and the
denominator of which is the aggregate amount of all Revolving Credit Commitments
at such time (or, if the Revolving Credit Commitments shall have been
terminated, the aggregate amount of all Revolving Credit Commitments as in
effect immediately prior to such termination); provided that in the case of
Section 2.15 when a Defaulting Lender shall exist, “Ratable Share” shall mean
the percentage of the total Revolving Credit Commitments (disregarding any
Defaulting Lender’s Revolving Credit Commitments) represented by such Lender’s
Revolving Credit Commitment.

 

“Reference Lenders” means Scotiabank and such other Lender as shall be so named
by the Borrower and agrees to serve in such role, and includes each replacement
Reference Lender appointed by the Administrative Agent pursuant to Section 2.8.

 

“Register” is defined in Section 11.11.3.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors (including lawyers and accountants) and
representatives of such Person and of such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders that, in the aggregate, hold more
than 50% of the aggregate unpaid principal amount (based on the Equivalent in
Dollars at such time) of the Revolving Credit Advances or, if no such principal
amount is then outstanding, Lenders that in the aggregate have more than 50% of
the Revolving Credit Commitments; provided that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time the Revolving Credit Commitments of such Lender
at such time.

 

“Resignation Effective Date” is defined in Section 10.7(a).

 

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a LIBO Rate
Advance (each of which shall be a “Type” of Revolving Credit Advance).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type and, in the case of LIBO Rate
Advances, having the same Interest Period, made by each of the Lenders.

 

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £5,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €5,000,000.

 

14

--------------------------------------------------------------------------------



 

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.

 

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment” or (b) if such Lender has become a Lender
hereunder pursuant to an Added Lender Agreement, the Dollar amount set forth in
such Added Lender Agreement or (c) if such Lender has entered into a Lender
Assignment Agreement, the Dollar amount set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 11.11.3, as
such amount may be reduced pursuant to Section 2.5 or increased pursuant to
Section 2.14.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Credit
Advances and its L/C Exposure and Swing Line Exposure at such time.

 

“S&P” means S&P Global Ratings and any successor thereto.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom or any
person owned or controlled by any such Person or Persons or (b) any Person
operating, organized or resident in a Sanctioned Country.

 

“Scheduled Unavailability Date” has the meaning specified in Section 2.8(c).

 

“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody’s and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody’s and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency). 
For purposes of the foregoing, (i) if only one of S&P and Moody’s shall have in
effect a Senior Debt Rating, the Applicable Margin and the Applicable Percentage
shall be determined by reference to the available rating; (ii) if neither S&P
nor Moody’s shall have in effect a Senior Debt Rating, the Applicable Margin and
the Applicable Percentage will be set in accordance with Level 5 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be, unless (A) within 21 days of being notified by the Administrative Agent that
both Moody’s and S&P have ceased to give a Senior Debt Rating, the Borrower has
obtained from at least one of such agencies a private implied rating for its
senior debt or (B) having failed to obtain such private rating within such
21-day period, the Borrower and the Lenders shall have agreed within a further
15-day period (during which period the Borrower and the Agents shall consult in
good faith to find an alternative method of providing an implied

 

15

--------------------------------------------------------------------------------



 

rating of the Borrower’s senior debt) on an alternative rating method, which
agreed alternative shall apply for the purposes of this Agreement; (iii) if the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level below the higher of such levels;
(iv) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (v) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Senior Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

 

“Sterling” means the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

 

“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.

 

“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

 

“Swing Line Advance” means an advance made by the Swing Line Bank pursuant to
Section 2.1(c) or any Lender pursuant to Section 2.2(b).

 

“Swing Line Bank” means Scotiabank.

 

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank.

 

“Swing Line Commitment” means the amount set forth opposite the Swing Line
Bank’s name on Schedule I hereto, as such amount may be reduced pursuant to
Section 2.5.

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Advances outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Ratable Share of the total Swing Line Exposure
at such time, as may be adjusted in accordance with Section 2.15(a)(i).

 

“Swing Line Facility” is defined in Section 2.1(c).

 

“Taxes” is defined in Section 3.6.

 

“Termination Date” means the earliest of (a) April 5, 2024, subject to the
extension thereof pursuant to Section 2.16, (b) the date of termination in whole
of the Commitments pursuant to Section 2.5, and (c) the date on which any
Commitment Termination Event occurs; provided, however, that the Termination
Date with respect to any Advance or Commitment of any Lender that does not

 

16

--------------------------------------------------------------------------------



 

consent to any requested extension pursuant to Section 2.16 shall be the
Termination Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement.

 

“Type” means the distinction of an Advance as a LIBO Rate Advance or a Base Rate
Advance.

 

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower or any of its Subsidiaries in an amount equal to the excess of
(a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Advances made by such Lender (in its capacity
as a Lender, and not as a Swing Line Bank) and outstanding at such time, plus
(ii) such Lender’s Ratable Share of (A) the aggregate Available Amount of all
the Letters of Credit outstanding at such time, (B) the aggregate principal
amount of all Advances made by each Issuing Bank pursuant to Section 2.3(c) that
have not been ratably funded by such Lender and outstanding at such time and
(C) the aggregate principal amount of all Swing Line Advances then outstanding.

 

“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.2.                        Use of Defined Terms; Other Definitional
Provisions.  (a) Unless otherwise defined or the context otherwise requires,
terms for which meanings are provided in this Agreement shall, when capitalized,
have such meanings when used in the Disclosure Schedule and in each Note, Notice
of Revolving Credit Borrowing, Notice of Swing Line Borrowing, Notice of
Issuance, notice and other communication delivered from time to time in
connection with this Agreement or any other Loan Document.

 

(b) Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

SECTION 1.3.                        Cross-References.  Unless otherwise
specified, references in this Agreement and in each other Loan Document to any
Article or Section are references to such Article or Section of this Agreement
or such other Loan Document, as the case may be, and, unless otherwise
specified, references in any Article, Section or definition to any clause are
references to such clause of such Article, Section or definition.

 

17

--------------------------------------------------------------------------------



 

SECTION 1.4.                        Accounting and Financial Determinations. 
Unless otherwise specified, all accounting terms used herein or in any other
Loan Document shall be interpreted, all accounting determinations and
computations hereunder or thereunder (including under Section 6.2.4) shall be
made, and all financial statements required to be delivered hereunder or
thereunder shall be prepared, in accordance with United States generally
accepted accounting principles (“GAAP”) consistently applied (or, if not
consistently applied, accompanied by details of the inconsistencies); provided
that if the Borrower elects to apply or is required to apply International
Financial Reporting Standards (“IFRS”) accounting principles in lieu of GAAP,
upon any such election and notice to the Administrative Agent, references herein
to GAAP shall thereafter be construed to mean IFRS (except as otherwise provided
in this Agreement); provided, further, that if, as a result of (i) any change in
GAAP or IFRS or in the interpretation thereof or (ii) the application by the
Borrower of IFRS in lieu of GAAP, in each case, after the date of the financial
statements referred to in Section 5.6, there is a change in the manner of
determining any of the items referred to herein that are to be determined by
reference to GAAP, and the effect of such change would (in the reasonable
opinion of the Borrower or the Administrative Agent) be such as to affect the
basis or efficacy of the covenants contained in Section 6.2.4 in ascertaining
the financial condition of the Borrower or the consolidated financial condition
of the Borrower and its Subsidiaries and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate such change occurring after the date hereof in GAAP or the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), then such item shall for the purposes of
such Sections of this Agreement continue to be determined in accordance with
GAAP relating thereto as GAAP were applied immediately prior to such change in
GAAP or in the interpretation thereof until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing, all obligations of any person that are or would be characterized as
operating lease obligations in accordance with GAAP as in effect on December 31,
2018 (whether or not such operating lease obligations were in effect on such
date) shall continue to be accounted for as operating lease obligations for
purposes of this Agreement regardless of any change in GAAP following
December 31, 2018 that would otherwise require such obligations to be
recharacterized (on a prospective or retroactive basis or otherwise) as
capitalized leases; provided that, for clarification purposes, operating leases
recorded as liabilities on the balance sheet due to a change in accounting
treatment, or otherwise, shall for all purposes not be treated as Indebtedness,
Capital Lease Obligations or Capitalized Lease Liabilities.

 

ARTICLE II

 

COMMITMENTS, BORROWING PROCEDURES AND NOTES

 

SECTION 2.1.                        The Advances and Letters of Credit.  (a) 
Revolving Credit Advances.  Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Revolving Credit Advances to the
Borrower from time to time on any Business Day during the period from the
Closing Date until the Termination Date applicable to such Lender in an amount
(based in respect of any Revolving Credit Advances to be denominated in a
Committed Currency by reference to the Equivalent thereof in Dollars determined
on the date of delivery of the applicable Notice of Revolving Credit Borrowing)
not to exceed such Lender’s Unused Commitment.  Each Revolving Credit Borrowing
shall be in an amount not less than the Revolving Credit Borrowing Minimum or
the Revolving Credit Borrowing Multiple in excess thereof and shall consist of
Revolving Credit Advances of the same Type and in the same currency made on the
same day by the Lenders ratably according to their respective Revolving Credit
Commitments.  Within the limits of each Lender’s Revolving Credit Commitment,
the Borrower may borrow under this Section 2.1(a), prepay pursuant to
Section 2.10 and reborrow under this Section 2.1(a).

 

18

--------------------------------------------------------------------------------



 

(b)                              Letters of Credit.  Each Issuing Bank agrees,
on the terms and conditions hereinafter set forth, in reliance upon the
agreements of the Lenders set forth in this Agreement, to Issue letters of
credit (each, a “Letter of Credit”) denominated in Dollars or a Committed
Currency for the account of the Borrower and its Subsidiaries from time to time
on any Business Day during the period from the Closing Date until 30 days before
the Termination Date applicable to such Issuing Bank in an aggregate Available
Amount (based in respect of any Letters of Credit to be denominated in a
Committed Currency by reference to the Equivalent thereof in Dollars determined
on the date of delivery of the applicable Notice of Issuance) (i) for all
Letters of Credit issued by each Issuing Bank not to exceed at any time the
lesser of (x) the Letter of Credit Facility at such time and (y) such Issuing
Bank’s Letter of Credit Commitment at such time and (ii) for each such Letter of
Credit not to exceed an amount equal to the Unused Commitments of the Lenders at
such time; provided that no Letter of Credit shall have an expiration date later
than five Business Days prior to the Termination Date of Lenders having
Commitments in an amount equal to or exceeding the available undrawn amount of
all Letters of Credit after giving effect to the issuance of such Letter of
Credit.  No Letter of Credit shall have an expiration date (including all rights
of the Borrower or the beneficiary to require renewal) later than five Business
Days before the Termination Date applicable to such Issuing Bank.  Within the
limits referred to above, the Borrower may from time to time request the
Issuance of Letters of Credit under this Section 2.1(b).

 

(c)                               The Swing Line Advances.  The Swing Line Bank
agrees, on the terms and conditions hereinafter set forth, to make Swing Line
Advances denominated in Dollars to the Borrower from time to time on any
Business Day during the period from the Closing Date until the Termination Date
applicable to the Swing Line Bank in an aggregate principal amount (i) for all
Swing Line Advances made by the Swing Line Bank not to exceed at any time the
lesser of (x) $300,000,000 (the “Swing Line Facility”) and (y) the Swing Line
Bank’s Swing Line Commitment at such time and (ii) in an amount for each such
Advance not to exceed the Unused Commitments of the Lenders on such Business
Day.  No Swing Line Advance shall be used for the purpose of funding the payment
of principal of any other Swing Line Advance.  Each Swing Line Borrowing shall
be in an amount of $1,000,000 or an integral multiple thereof.  Within the
limits of the Swing Line Facility and within the limits referred to in clause
(ii) above, the Borrower may borrow under this Section 2.1(c), prepay pursuant
to Section 2.10 and reborrow under this Section 2.1(c).

 

SECTION 2.2.                        Making the Advances.  (a)  Except as
otherwise provided in Section 2.2(b) or Section 2.3(c), each Revolving Credit
Borrowing shall be made on notice, given not later than (x) 11:00 A.M. (New York
City time) on the second Business Day prior to the date of the proposed
Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of LIBO Rate Advances denominated in Dollars, (y) 4:00 P.M. (London
time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of LIBO
Rate Advances denominated in any Committed Currency, or (z) 11:00 A.M. (New York
City time) on the date of the proposed Revolving Credit Borrowing in the case of
a Revolving Credit Borrowing consisting of Base Rate Advances, by the Borrower
to the Administrative Agent by telecopier or other electronic transmission,
which shall give to each Lender prompt notice (in the case of a proposed
Revolving Credit Borrowing consisting of Base Rate Advances, by 12:00 P.M. (New
York City time)) thereof by telecopier or other electronic transmission.  Each
such notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed promptly in writing, telecopier or
other electronic transmission in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Advances comprising such Revolving Credit Borrowing,
(iii) aggregate amount of such Revolving Credit Borrowing, and (iv) in the case
of a Revolving Credit Borrowing consisting of LIBO Rate Advances, initial
Interest Period and currency for each such Revolving Credit Advance.  Each
Lender shall, before 11:00 A.M. (New York City time) on the date of such
Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of LIBO Rate Advances denominated in Dollars, before
1:00 P.M. (New York City time) on

 

19

--------------------------------------------------------------------------------



 

the date of such Revolving Credit Borrowing, in the case of a Revolving Credit
Borrowing consisting of Base Rate Advances and before 11:00 A.M. (London time)
on the date of such Revolving Credit Borrowing, in the case of a Revolving
Credit Borrowing consisting of LIBO Rate Advances denominated in any Committed
Currency, make available for the account of its Applicable Lending Office to the
Administrative Agent at the applicable Administrative Agent’s Account, in same
day funds, such Lender’s ratable portion of such Revolving Credit Borrowing. 
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Section 4.2 the Administrative Agent will
make such funds available to the Borrower at the account of the Borrower
specified in the applicable Notice of Revolving Credit Borrowing; provided,
however, that, if such borrowing is denominated in Dollars, the Administrative
Agent shall first make a portion of such funds equal to the aggregate principal
amount of any Swing Line Advances made by the Swing Line Bank and by any other
Lender and outstanding on the date of such Revolving Credit Borrowing, plus
interest accrued and unpaid thereon to and as of such date, available to the
Swing Line Bank and such other Lenders for repayment of such Swing Line
Advances.

 

(b)                              Each Swing Line Borrowing shall be made on
notice, given not later than 1:00 P.M. (New York City time) on the date of the
proposed Swing Line Borrowing by the Borrower to the Swing Line Bank and the
Administrative Agent, of which the Administrative Agent shall give prompt notice
to the Lenders.  Each such notice of a Swing Line Borrowing (a “Notice of Swing
Line Borrowing”) shall be by telephone, confirmed promptly in writing,
telecopier or other electronic transmission in substantially the form of
Exhibit B-2 hereto, specifying therein the requested (i) date of such Borrowing,
(ii) amount of such Borrowing and (iii) maturity of such Borrowing (which
maturity shall be no later than the tenth day after the requested date of such
Borrowing).  The Swing Line Bank shall, before 4:00 P.M. (New York City time) on
the date of such Swing Line Borrowing, make the Swing Line Borrowing available
to the Administrative Agent at the Administrative Agent’s Account, in same day
funds.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Section 4.2, the
Administrative Agent will make such funds available to the Borrower at the
account of the Borrower specified in the applicable Notice of Swing Line
Borrowing.  Upon written demand by the Swing Line Bank, with a copy of such
demand to the Administrative Agent, each other Lender will purchase from the
Swing Line Bank, and the Swing Line Bank shall sell and assign to each such
other Lender, such other Lender’s Ratable Share of such outstanding Swing Line
Advance, by making available for the account of its Applicable Lending Office to
the Administrative Agent for the account of the Swing Line Bank, by deposit to
the Administrative Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Swing Line Advance to be
purchased by such Lender.  The Borrower hereby agrees to each such sale and
assignment.  Each Lender agrees to purchase its Ratable Share of an outstanding
Swing Line Advance on (i) the Business Day on which demand therefor is made by
the Swing Line Bank, provided that notice of such demand is given not later than
11:00 A.M. (New York City time) on such Business Day or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time.  Upon any such assignment by the Swing Line Bank to any other Lender of a
portion of a Swing Line Advance, the Swing Line Bank represents and warrants to
such other Lender that the Swing Line Bank is the legal and beneficial owner of
such interest being assigned by it, but makes no other representation or
warranty and assumes no responsibility with respect to such Swing Line Advance,
this Agreement, the Notes or the Borrower.  If and to the extent that any Lender
shall not have so made the amount of such Swing Line Advance available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date such Lender is required to have made such amount available to the
Administrative Agent until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate.  If such Lender shall pay to the
Administrative Agent such amount for the account of the Swing Line Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Swing Line Advance made by such Lender on such Business Day for purposes of this

 

20

--------------------------------------------------------------------------------



 

Agreement, and the outstanding principal amount of the Swing Line Advance made
by the Swing Line Bank shall be reduced by such amount on such Business Day.

 

(c)                               Anything in subsection (a) above to the
contrary notwithstanding, (i) the Borrower may not select LIBO Rate Advances for
any Revolving Credit Borrowing if the aggregate amount of such Revolving Credit
Borrowing is less than the Revolving Credit Borrowing Minimum or if the
obligation of the Lenders to make LIBO Rate Advances shall then be suspended
pursuant to Section 2.8 or 3.1 and (ii) the LIBO Rate Advances may not be
outstanding as part of more than 15 separate Revolving Credit Borrowings.

 

(d)                              Each Notice of Revolving Credit Borrowing and
Notice of Swing Line Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Revolving Credit Borrowing that the related Notice
of Revolving Credit Borrowing specifies is to be comprised of LIBO Rate
Advances, the Borrower shall indemnify each Lender in accordance with
Section 3.4.

 

(e)                               Unless the Administrative Agent shall have
received notice from a Lender or the Swing Line Bank prior to the time of any
Revolving Credit Borrowing or Swing Line Borrowing, as the case may be, that
such Lender or the Swing Line Bank will not make available to the Administrative
Agent such Lender’s or the Swing Line Bank’s ratable portion of such Revolving
Credit Borrowing or Swing Line Borrowing, as the case may be, the Administrative
Agent may assume that such Lender or the Swing Line Bank has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) or (b) of this Section 2.2, as applicable, and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount.  If and to the extent that
such Lender or the Swing Line Bank shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to the Advances comprising such Borrowing
and (ii) in the case of such Lender or the Swing Line Bank, (A) the Federal
Funds Rate in the case of Advances denominated in Dollars or (B) the cost of
funds incurred by the Administrative Agent in respect of such amount in the case
of Advances denominated in Committed Currencies.  If such Lender or the Swing
Line Bank shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s or the Swing Line Bank’s
Advance as part of such Borrowing for purposes of this Agreement.

 

(f)                                The failure of any Lender to make the
Revolving Credit Advance to be made by it as part of any Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its
Revolving Credit Advance on the date of such Revolving Credit Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Credit Advance to be made by such other Lender on the date of any
Revolving Credit Borrowing.

 

(g)                               If any Lender shall default in its obligations
under Section 2.1, the Agents shall, at the request of the Borrower, use
reasonable efforts to find a bank or other financial institution acceptable to
the Borrower and reasonably acceptable to the Administrative Agent, the Swing
Line Bank and each Issuing Bank to replace such Lender on terms acceptable to
the Borrower and to have such bank or other financial institution replace such
Lender.

 

(h)                              Each Lender may, if it so elects, fulfill its
obligation to make or continue Advances hereunder by causing one of its foreign
branches or Affiliates (or an international banking facility created by such
Lender) to make or maintain such Advance; provided that such Advance shall
nonetheless be deemed to have been made and to be held by such Lender, and the
obligation of the Borrower to repay

 

21

--------------------------------------------------------------------------------



 

such Advance shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility.

 

SECTION 2.3.                        Issuance of and Drawings and Reimbursement
Under Letters of Credit. (a)  Request for Issuance.  (i) Each Letter of Credit
shall be Issued upon notice, given not later than 11:00 A.M. (New York City
time) on the fifth Business Day prior to the date of the proposed Issuance of
such Letter of Credit (or on such shorter notice as the applicable Issuing Bank
may agree), by the Borrower to any Issuing Bank, and such Issuing Bank shall
give the Administrative Agent, prompt notice thereof.  Each such notice by the
Borrower of Issuance of a Letter of Credit (a “Notice of Issuance”) shall be by
telecopier, other electronic transmission or telephone, confirmed immediately in
writing, specifying therein the requested (A) date of such Issuance (which shall
be a Business Day), (B) Available Amount of such Letter of Credit,
(C) expiration date of such Letter of Credit, (D) name and address of the
beneficiary of such Letter of Credit and (E) form of such Letter of Credit, such
Letter of Credit shall be Issued pursuant to such application and agreement for
letter of credit as such Issuing Bank and the Borrower shall agree for use in
connection with such requested Letter of Credit (a “Letter of Credit
Agreement”).  If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its reasonable discretion (it being understood that any
such form shall have only explicit documentary conditions to draw and shall not
include discretionary conditions), such Issuing Bank will, upon fulfillment of
the applicable conditions set forth in Section 4.2, make such Letter of Credit
available to the Borrower at its office referred to in Section 11.2 or as
otherwise agreed with the Borrower in connection with such Issuance.  In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.

 

(b)                              Participations.  By the Issuance of a Letter of
Credit (or an amendment to a Letter of Credit increasing or decreasing the
amount thereof) and without any further action on the part of the applicable
Issuing Bank or the Lenders, such Issuing Bank hereby grants to each Lender, and
each Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Ratable Share of the Available Amount of
such Letter of Credit.  The Borrower hereby agrees to each such participation. 
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Ratable Share of each drawing
made under a Letter of Credit funded by such Issuing Bank and not reimbursed by
the Borrower on the date made, or of any reimbursement payment required to be
refunded to the Borrower for any reason, which amount will be advanced, and
deemed to be an Advance to the Borrower hereunder, regardless of the
satisfaction of the conditions set forth in Section 4.2.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Lender further
acknowledges and agrees that its participation in each Letter of Credit will be
automatically adjusted to reflect such Lender’s Ratable Share of the Available
Amount of such Letter of Credit at each time such Lender’s Revolving Credit
Commitment is amended pursuant to a Commitment Increase in accordance with
Section 2.14, an assignment in accordance with Section 11.11.1 or otherwise
pursuant to this Agreement.

 

(c)                               Drawing and Reimbursement.  The payment by an
Issuing Bank of a draft drawn under any Letter of Credit which is not reimbursed
by the Borrower on the date made shall constitute for all purposes of this
Agreement the making by any such Issuing Bank of an Advance, which, in the case
of a Letter of Credit denominated in Dollars, shall be a Base Rate Advance in
the amount of such draft, and, in the case of a Letter of Credit denominated in
a Committed Currency, shall be a Base Rate Advance in an amount equal to the
Equivalent of Dollars of such Committed Currency determined on the date of such

 

22

--------------------------------------------------------------------------------



 

drawing, without regard to whether the making of such an Advance would exceed
such Issuing Bank’s Unused Commitment.  Each Issuing Bank shall give prompt
notice of each drawing under any Letter of Credit Issued by it to the Borrower
and the Administrative Agent.  Upon written demand by such Issuing Bank, with a
copy of such demand to the Administrative Agent and the Borrower, each Lender
shall pay to the Administrative Agent such Lender’s Ratable Share of such
outstanding Advance pursuant to Section 2.3(b).  Each Lender acknowledges and
agrees that its obligation to make Advances pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Credit Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.  Promptly after receipt thereof, the Administrative Agent
shall transfer such funds to such Issuing Bank.  Each Lender agrees to fund its
Ratable Share of an outstanding Advance on (i) the Business Day on which demand
therefor is made by such Issuing Bank, provided that notice of such demand is
given not later than 11:00 A.M. (New York City time) on such Business Day, or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time.  If and to the extent that any Lender shall not have
so made the amount of such Advance available to the Administrative Agent, such
Lender agrees to pay to the Administrative Agent forthwith on demand such amount
together with interest thereon, for each day from the date of demand by any such
Issuing Bank until the date such amount is paid to the Administrative Agent, at
the Federal Funds Rate for its account or the account of such Issuing Bank, as
applicable.  If such Lender shall pay to the Administrative Agent such amount
for the account of any such Issuing Bank on any Business Day, such amount so
paid in respect of principal shall constitute an Advance made by such Lender on
such Business Day for purposes of this Agreement, and the outstanding principal
amount of the Advance made by such Issuing Bank shall be reduced by such amount
on such Business Day.

 

(d)                              Letter of Credit Reports.  Each Issuing Bank
shall furnish (A) to the Administrative Agent and each Lender (with a copy to
the Borrower) on the first Business Day of each month a written report
summarizing Issuance and expiration dates of Letters of Credit Issued by such
Issuing Bank during the preceding month and drawings during such month under all
Letters of Credit and (B) to the Administrative Agent and each Lender (with a
copy to the Borrower) on the first Business Day of each calendar quarter a
written report setting forth the average daily aggregate Available Amount during
the preceding calendar quarter of all Letters of Credit Issued by such Issuing
Bank.

 

(e)                               Failure to Make Advances.  The failure of any
Lender to make the Advance to be made by it on the date specified in
Section 2.3(c) shall not relieve any other Lender of its obligation hereunder to
make its Advance on such date, but no Lender shall be responsible for the
failure of any other Lender to make the Advance to be made by such other Lender
on such date.

 

SECTION 2.4.                        Fees.  (a)  Facility Fee.  The Borrower
agrees to pay to the Administrative Agent for the account of each Lender a
facility fee on the aggregate amount of such Lender’s Revolving Credit
Commitment from the Effective Date in the case of each Lender party hereto on
the Effective Date and from the effective date specified in the Added Lender
Agreement or in the Lender Assignment Agreement pursuant to which it became a
Lender in the case of each other Lender until the Termination Date applicable to
such Lender at a rate per annum equal to the Applicable Percentage in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December, commencing June 30, 2019, and on the final
Termination Date; provided that no Defaulting Lender shall be entitled to
receive any facility fee in respect of its Revolving Credit Commitment for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay such fee that otherwise would have been required to have
been paid to that Defaulting Lender), other than a facility fee, as described
above, on the aggregate principal amount of Advances funded by such Defaulting
Lender outstanding from time to time.

 

23

--------------------------------------------------------------------------------



 

(b)                              Letter of Credit Fees.  (i)  The Borrower shall
pay to the Administrative Agent for the account of each Lender a commission on
such Lender’s Ratable Share of the average daily aggregate Available Amount of
all Letters of Credit issued for the account of the Borrower or any of its
Subsidiaries and outstanding from time to time at a rate per annum equal to the
Applicable Margin for LIBO Rate Advances in effect from time to time during such
calendar quarter, payable in arrears quarterly on the last day of each March,
June, September and December, commencing with the quarter ended June 30, 2019,
and on the final Termination Date; provided, that no Defaulting Lender shall be
entitled to receive any commission in respect of Letters of Credit for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay such commission to that Defaulting Lender but shall pay
such commission as set forth in Section 2.15);

 

(ii)                              The Borrower shall pay to each Issuing Bank,
for its own account, a fronting fee in an amount agreed between the Borrower and
such Issuing Bank and such other issuance fees, transfer fees and other fees and
charges in connection with the Issuance or administration of each Letter of
Credit as the Borrower and such Issuing Bank shall agree.

 

SECTION 2.5.                        Termination or Reduction of the
Commitments.  (a)  Ratable Termination or Reduction.  The Borrower shall have
the right, upon at least three Business Days’ notice to the Administrative
Agent, to terminate in whole or permanently reduce ratably in part the Unused
Commitments or the Unissued Letter of Credit Commitments of the Lenders,
provided that each partial reduction shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

(b)                              Termination of Defaulting Lender.  The Borrower
shall be entitled at any time to (i) terminate the Unused Commitment of any
Lender that is a Defaulting Lender (determined after giving effect to any
reallocation of such Defaulting Lender’s L/C Exposure and Swing Line Exposure,
as provided in Section 2.15) (the “Defaulted Commitments”) upon prior notice of
not less than one Business Day to the Administrative Agent (which shall promptly
notify the Lenders thereof), and/or (ii) replace all of the Commitments or the
Defaulted Commitments of any Lender that is a Defaulting Lender with Commitments
of another financial institution reasonably acceptable to the Administrative
Agent, the Swing Line Bank and each Issuing Bank, provided that (x) each such
assignment shall be either an assignment of all of the rights and obligations of
the Defaulting Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
Defaulting Lender under this Agreement with respect to all of the Commitments or
the Defaulted Commitments, as the case may be, and (y) concurrently with such
assignment, either the Borrower or one or more assignees shall pay for the
account of such Defaulting Lender an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Defaulting
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Defaulting Lender under
this Agreement.  In either such event, the provisions of Section 2.15(e) shall
apply to all amounts thereafter paid by the Borrower or such assignees for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, facility fees, Letter of Credit commissions or other
amounts), provided that (i) no Default and no Prepayment Event shall have
occurred and be continuing and (ii) such termination or assignment shall not be
deemed to be a waiver or release of any claim the Borrower, the Administrative
Agent, each Issuing Bank, the Swing Line Bank or any Lender may have against
such Defaulting Lender.

 

SECTION 2.6.                        Repayment of Advances and Letter of Credit
Drawings.  (a)  Revolving Credit Advances.  The Borrower shall repay to the
Administrative Agent for the account of each Lender on the Termination Date
applicable to such Lender the aggregate principal amount of the Revolving Credit
Advances made by such Lender and then outstanding.

 

24

--------------------------------------------------------------------------------



 

(b)                              Letter of Credit Drawings.  The obligations of
the Borrower under any Letter of Credit Agreement and any other agreement or
instrument relating to any Letter of Credit issued for the account of the
Borrower or any of its Subsidiaries shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement, such
Letter of Credit Agreement and such other agreement or instrument under all
circumstances, including, without limitation, the following circumstances (it
being understood that any such payment by the Borrower is without prejudice to,
and does not constitute a waiver of, any rights the Borrower might have or might
acquire as a result of the payment by any Issuing Bank of any draft or the
reimbursement by the Borrower thereof):

 

(i)                                  any lack of validity or enforceability of
this Agreement, any Note, any Letter of Credit Agreement, any Letter of Credit
or any other agreement or instrument relating thereto (all of the foregoing
being, collectively, the “L/C Related Documents”);

 

(ii)                              any change in the time, manner or place of
payment of, or in any other term of, all or any of the obligations of the
Borrower in respect of any L/C Related Document or any other amendment or waiver
of or any consent to departure from all or any of the L/C Related Documents;

 

(iii)                          the existence of any claim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of a Letter of Credit (or any Persons for which any such
beneficiary or any such transferee may be acting), any Issuing Bank, the
Administrative Agent, any Lender or any other Person, whether in connection with
the transactions contemplated by the L/C Related Documents or any unrelated
transaction;

 

(iv)                          any statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(v)                              payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit;

 

(vi)                          any exchange, release or non-perfection of any
collateral, or any release or amendment or waiver of or consent to departure
from any guarantee, for all or any of the obligations of the Borrower in respect
of the L/C Related Documents; or

 

(vii)                      any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including, without limitation,
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower or a guarantor.

 

(c)                               Swing Line Advances.  The Borrower shall repay
to the Administrative Agent for the ratable account of the Swing Line Bank and
each other Lender which has made a Swing Line Advance the outstanding principal
amount of each Swing Line Advance made to it by each of them on the earlier of
the maturity date specified in the applicable Notice of Swing Line Borrowing
(which maturity shall be no later than ten days after the requested date of such
Borrowing) and the Termination Date applicable to the Swing Line Bank.

 

SECTION 2.7.                        Interest on Advances.  (a)  Scheduled
Interest.  The Borrower shall pay interest on the unpaid principal amount of
each Advance made to it and owing to each Lender or the Swing Line Bank, as the
case may be, from the date of such Advance until such principal amount shall be
paid in full, at the following rates per annum:

 

25

--------------------------------------------------------------------------------



 

(i)                                  Base Rate Advances.  During such periods as
such Advance is a Base Rate Advance, a rate per annum equal at all times to the
result of (x) the Base Rate in effect from time to time plus (y) the Applicable
Margin for Base Rate Advances in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December during
such periods and on the date such Base Rate Advance shall be Converted or paid
in full.

 

(ii)                              LIBO Rate Advances.  During such periods as
such Advance is a LIBO Rate Advance, a rate per annum equal at all times during
each Interest Period for such Revolving Credit Advance to the result of (x) the
LIBO Rate for such Interest Period for such LIBO Rate Advance plus (y) the
Applicable Margin for LIBO Rate Advances in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such LIBO Rate Advance shall be Converted or paid in full.

 

(iii)                          Swing Line Advances.  A rate per annum equal at
all times to the result of (x) the Federal Funds Rate in effect from time to
time plus (y) the Applicable Margin for Swing Line Advances in effect from time
to time, in each case payable in arrears on the date such Swing Line Advance
shall be paid in full.

 

(b)                              Default Interest.  After the date any principal
amount of any Advance is due and payable (whether on the Termination Date, upon
acceleration or otherwise), or after any other monetary Obligation of the
Borrower shall have become due and payable, the Borrower shall pay, but only to
the extent permitted by law, interest (after as well as before judgment) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i), (a)(ii) or (a)(iii) above, at
a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a)(i), (a)(ii) or
(a)(iii) above and (ii) to the fullest extent permitted by law, the amount of
any interest, fee or other amount payable hereunder that is not paid when due,
from the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above as
certified by the Administrative Agent to the Borrower (which certification shall
be conclusive in the absence of manifest error).

 

SECTION 2.8.                        Interest Rate Determination.  (a)  Each
Reference Lender agrees, if requested by the Administrative Agent, to furnish to
the Administrative Agent timely information for the purpose of determining each
LIBO Rate.  If any one or more of the Reference Lenders shall fail to furnish in
a timely manner such information to the Administrative Agent for any such
interest rate, the Administrative Agent shall determine such interest rate on
the basis of the information furnished by the remaining Reference Lenders
(provided, that, if all of the Reference Lenders other than the Administrative
Agent fail to supply the relevant quotations, the interest rate will be fixed by
reference only to the quotation obtained by the Administrative Agent in its
capacity as a Reference Lender).  If a Reference Lender ceases for any reason to
be able and willing to act as such, the Administrative Agent shall, at the
direction of the Required Lenders and after consultation with the Borrower and
the Lenders, appoint a replacement for such Reference Lender reasonably
acceptable to the Borrower, and such replaced Reference Lender shall cease to be
a Reference Lender hereunder.  The Administrative Agent shall furnish to the
Borrower and to the Lenders each determination of the LIBO Rate (it being
understood that the Administrative Agent shall not be required to disclose to
any party hereto (other than the Borrower) any information regarding any
Reference Lender or any rate quoted by a Reference Lender, including, without
limitation, whether a Reference Lender has provided a rate or the rate provided
by any individual Reference Lender).

 

26

--------------------------------------------------------------------------------



 

(b)                              If the Borrower shall fail to select the
duration of any Interest Period for any LIBO Rate Advances in accordance with
the provisions contained in the definition of “Interest Period” in Section 1.1,
the Administrative Agent will forthwith so notify the Borrower and the Lenders
and such Advances shall, on such last day, automatically be continued as an
Advance with an Interest Period having a duration of one month.

 

(c)                               Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:

 

(i)                                  adequate and reasonable means do not exist
for ascertaining LIBOR for any requested Interest Period, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

 

(ii)                              the administrator of the LIBOR Screen Rate or
a governmental authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or

 

(iii)                          syndicated loans currently being executed, or
that include language similar to that contained in this Section 2.8(c), are
being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 P.M. (New York City time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
LIBO Rate Advances shall be suspended, (to the extent of the affected LIBO Rate
Advances or Interest Periods), and (y) clause (c) of the definition of “Base
Rate” in Section 1.1 shall no longer be utilized in determining the Base Rate. 
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBO Rate Advances (to the extent
of the affected LIBO Rate Advances or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Advances (subject to the foregoing clause (y)) in the amount specified
therein.

 

27

--------------------------------------------------------------------------------



 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

 

SECTION 2.9.                        Optional Conversion of Revolving Credit
Advances.  The Borrower may on any Business Day, upon notice given to the
Administrative Agent in substantially the form of Exhibit C not later than
11:00 A.M. (New York City time) on the second Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.8 and 3.1,
Convert all Revolving Credit Advances denominated in Dollars of one Type
comprising the same Borrowing into Revolving Credit Advances denominated in
Dollars of the other Type; provided, however, that any Conversion of LIBO Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such LIBO Rate Advances, any Conversion of Base Rate
Advances into LIBO Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.2(c) and no Conversion of any Revolving Credit
Advances shall result in more separate Revolving Credit Borrowings than
permitted under Section 2.2(c).  Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Dollar denominated Revolving Credit Advances to be Converted, and
(iii) if such Conversion is into LIBO Rate Advances, the duration of the initial
Interest Period for each such Advance.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

SECTION 2.10.                Prepayments of Advances.  (a)  Optional.  The
Borrower may, upon notice at least three Business Days prior to the date of such
prepayment, in the case of LIBO Rate Advances denominated in a Committed
Currency, at least two Business Days prior to the date of such prepayment, in
the case of LIBO Rate Advances denominated in Dollars, and not later than 11:00
A.M. (New York City time) on the date of such prepayment, in the case of Base
Rate Advances or Swing Line Advances, to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding principal amount of
the Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid; provided, however, that (A) each partial prepayment of LIBO Rate
Advances shall be in an aggregate principal amount of not less than the
Revolving Credit Borrowing Minimum or a Revolving Credit Borrowing Multiple in
excess thereof and in the event of any such prepayment of a LIBO Rate Advance,
the Borrower shall be obligated to reimburse the Lenders in respect thereof
pursuant to Section 3.4 and (B) each partial prepayment of Swing Line Advances
shall be in an aggregate principal amount of not less than $1,000,000.

 

(b)                              Mandatory.  (i)  If, on the last day of any
calendar month, the Administrative Agent notifies the Borrower that, on any
interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars plus the aggregate Available Amount of all
Letters of Credit denominated in Dollars then outstanding plus (B) the
Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances
denominated in Committed Currencies plus the Available Amount of all Letters of
Credit denominated in

 

28

--------------------------------------------------------------------------------



 

Committed Currencies then outstanding exceeds 105% of the aggregate Revolving
Credit Commitments of the Lenders on such date, the Borrower shall, as soon as
practicable and in any event within five Business Days after receipt of such
notice, prepay the outstanding principal amount of any Advances owing by the
Borrower in an aggregate amount sufficient to reduce such sum to an amount not
to exceed 100% of the aggregate Revolving Credit Commitments of the Lenders on
such date.

 

(ii)                              Each prepayment made pursuant to this
Section 2.10(b) shall be made together with any interest accrued to the date of
such prepayment on the principal amounts prepaid and, in the case of any
prepayment of a LIBO Rate Advance on a date other than the last day of an
Interest Period or at its maturity, any additional amounts which the Borrower
shall be obligated to reimburse to the Lenders in respect thereof pursuant to
Section 3.4.  The Administrative Agent shall give prompt notice of any
prepayment required under this Section 2.10(b) to the Borrower and the Lenders.

 

SECTION 2.11.                Payments and Computations.  (a)  The Borrower shall
make each payment hereunder (except with respect to principal of, interest on,
and other amounts relating to, Advances denominated in a Committed Currency),
irrespective of any right of counterclaim or set-off, not later than
11:00 A.M. (New York City time) on the day when due in Dollars to the
Administrative Agent at the applicable Administrative Agent’s Account in same
day funds.  The Borrower shall make each payment hereunder with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in a Committed Currency, irrespective of any right of counterclaim or set-off,
not later than 11:00 A.M. (at the Payment Office for such Committed Currency) on
the day when due in such Committed Currency to the Administrative Agent, by
deposit of such funds to the applicable Administrative Agent’s Account in same
day funds.  The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest, fees or
commissions ratably (other than amounts payable pursuant to Section 2.4(b)(ii),
3.3, 3.4, 3.5, 3.6 or 3.7) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender Party to such Lender Party for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.  Upon any Added Lender becoming a Lender hereunder as a
result of a Commitment Increase pursuant to Section 2.14, and upon the
Administrative Agent’s receipt of such Lender’s Added Lender Agreement and
recording of the information contained therein in the Register, from and after
the applicable Increased Commitment Date, the Administrative Agent shall make
all payments hereunder and under any Notes issued in connection therewith in
respect of the interest assumed thereby to the Added Lender.  Upon its
acceptance of a Lender Assignment Agreement and recording of the information
contained therein in the Register pursuant to Section 11.11.3, from and after
the effective date specified in such Lender Assignment Agreement, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Lender Assignment Agreement shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

 

(b)                              All computations of interest based on the Base
Rate and of interest based on the LIBO Rate in respect of Advances denominated
in Sterling shall be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the LIBO Rate in respect of Advances denominated in Dollars or Euros, as
applicable, or the Federal Funds Rate and of fees and Letter of Credit
commissions shall be made by the Administrative Agent on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest,
fees or commissions are payable.  Each determination by the Administrative Agent
of an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

29

--------------------------------------------------------------------------------



 

(c)                               Whenever any payment hereunder or under the
Notes shall be stated to be due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day; provided, however, that, if
such extension would cause payment of interest on or principal of LIBO Rate
Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day and provided, further, that any such
adjustment to the payment date shall in each case be made in the computation of
payment of interest, fee or commission, as the case may be.

 

(d)                              Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Lender Parties hereunder that the Borrower will not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender
Party.  If and to the extent the Borrower shall not have so made such payment in
full to the Administrative Agent, each Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at (i) the Federal Funds Rate in the case of
Advances denominated in Dollars or (ii) the cost of funds incurred by the
Administrative Agent in respect of such amount in the case of Advances
denominated in Committed Currencies.

 

(e)                               To the extent that the Administrative Agent
receives funds for application to the amounts owing by the Borrower under or in
respect of this Agreement or any Note in currencies other than the currency or
currencies required to enable the Administrative Agent to distribute funds to
the Lender Parties in accordance with the terms of this Section 2.11, the
Administrative Agent, to the extent permitted by applicable law, shall be
entitled to convert or exchange such funds into Dollars or into a Committed
Currency or from Dollars to a Committed Currency or from a Committed Currency to
Dollars, as the case may be, to the extent necessary to enable the
Administrative Agent to distribute such funds in accordance with the terms of
this Section 2.11; provided that the Borrower and each of the Lender Parties
hereby agree that the Administrative Agent shall not be liable or responsible
for any loss, cost or expense suffered by the Borrower or such Lender Party as a
result of any conversion or exchange of currencies affected pursuant to this
Section 2.11(e) or as a result of the failure of the Administrative Agent to
effect any such conversion or exchange; and provided further that the Borrower
agrees, to the extent permitted by applicable law, to indemnify the
Administrative Agent and each Lender Party, and hold the Administrative Agent
and each Lender Party harmless, for any and all losses, costs and expenses
incurred by the Administrative Agent or any Lender Party for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.11(e).

 

SECTION 2.12.                Sharing of Payments, Etc.  If any Lender Party
shall obtain any payment (whether voluntary, involuntary, through the exercise
of any right of set-off, or otherwise) on account of the Advances owing to it
(other than (w) as payment of an Advance made by an Issuing Bank pursuant to the
first sentence of Section 2.3(c), (x) as a payment of a Swing Line Advance made
by the Swing Line Bank that has not been participated to the other Lender
Parties pursuant to Section 2.2(b), (y) pursuant to Section 3.3, 3.4, 3.5, 3.6
or 3.7 or (z) any payments made in accordance with the express terms of this
Agreement at any time that a Defaulting Lender exists and any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Commitments or Advances in accordance with Section 2.15,
Section 11.11.1 or Section 11.11.2) in excess of its Ratable Share of payments
on account of the Revolving Credit Advances obtained by all the Lender Parties,
such Lender Party shall forthwith purchase from the other Lender Parties such
participations in the Revolving Credit Advances owing to them as shall be
necessary to cause such purchasing Lender Party to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender Party, such
purchase from each Lender Party shall be

 

30

--------------------------------------------------------------------------------



 

rescinded and such Lender Party shall repay to the purchasing Lender Party the
purchase price to the extent of such recovery together with an amount equal to
such Lender Party’s ratable share (according to the proportion of (i) the amount
of such Lender Party’s required repayment to (ii) the total amount so recovered
from the purchasing Lender Party) of any interest or other amount paid or
payable by the purchasing Lender Party in respect of the total amount so
recovered.  The Borrower agrees that any Lender Party so purchasing a
participation from another Lender Party pursuant to this Section 2.12 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender Party were the direct creditor of the Borrower in the amount of
such participation.

 

SECTION 2.13.                Evidence of Debt.  (a)  Each Lender Party shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender Party resulting from each
Advance owing to such Lender Party from time to time, including the amounts of
principal and interest payable and paid to such Lender Party from time to time
hereunder in respect of Advances.  The Borrower agrees that upon notice by any
Lender to the Borrower (with a copy of such notice to the Administrative Agent)
to the effect that a Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the Advances
owing to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a Note payable to the order of such Lender in a principal
amount up to the Revolving Credit Commitment of such Lender.

 

(b)                              The Register maintained by the Administrative
Agent pursuant to Section 11.11.3 shall include a control account, and a
subsidiary account for each Lender Party, in which accounts (taken together)
shall be recorded (i) the date, currency and amount of each Borrowing made
hereunder, the Type of Advances comprising such Borrowing and, if appropriate,
the Interest Period applicable thereto, (ii) the terms of each Added Lender
Agreement and each Lender Assignment Agreement delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender Party hereunder and (iv) the amount
of any sum received by the Administrative Agent from the Borrower hereunder and
each Lender Party’s share thereof.

 

(c)                               Entries made in good faith by the
Administrative Agent in the Register pursuant to subsection (b) above, and by
each Lender Party in its account or accounts pursuant to subsection (a) above,
shall be prima facie evidence of the amount of principal and interest due and
payable or to become due and payable from the Borrower to, in the case of the
Register, each Lender Party and, in the case of such account or accounts, such
Lender Party, under this Agreement, absent manifest error.

 

SECTION 2.14.                Increase in Aggregate Commitments.  (a)  The
Borrower shall have the right up to six months prior to the final Termination
Date, with the consent of the Issuing Banks and the Swing Line Bank (such
consent not to be unreasonably withheld or delayed), by notice to the
Administrative Agent, to effectuate from time to time an increase in the
aggregate Revolving Credit Commitments under this Agreement (such increase, a
“Commitment Increase”) by adding to this Agreement one or more commercial banks
or financial institutions (who shall, upon completion of the requirements of
this Section 2.14 constitute “Lenders” hereunder) (an “Added Lender”), or by
allowing one or more Lenders in their sole discretion to increase their
respective Revolving Credit Commitments hereunder (each an “Increasing Lender”),
so that such added and increased Revolving Credit Commitments shall equal the
increase in the Revolving Credit Commitments effectuated pursuant to this
Section 2.14; provided that (x) no added Revolving Credit Commitment shall be
less than $10,000,000, (y) no increase in or added Revolving Credit Commitments
pursuant to this Section 2.14 shall result in aggregate Revolving Credit
Commitments exceeding $2,025,000,000, and (z) no Lender’s Revolving Credit
Commitment shall be increased under this Section 2.14 without the consent of
such Lender.  The Borrower shall deliver to the

 

31

--------------------------------------------------------------------------------



 

Administrative Agent on or before the effective date of any increase in the
Revolving Credit Commitments of each of the following items with respect to each
Added Lender and Increasing Lender:

 

(i)                                  a written notice of the Borrower’s
intention to increase the aggregate Revolving Credit Commitments pursuant to
this Section 2.14, which shall specify each Added Lender and the amount of such
Added Lender’s Revolving Credit Commitment (if any), each Increasing Lender and
the amount of the increase in such Increasing Lender’s Revolving Credit
Commitment (if any), and such other information as is reasonably requested by
the Administrative Agent;

 

(ii)                              documents in the form of Exhibit E or
Exhibit F, as applicable, executed and delivered by each Added Lender and each
Increasing Lender, pursuant to which such Lender becomes a party hereto or
increases its Revolving Credit Commitment, as the case may be; and

 

(iii)                          if requested by the applicable Lender, Notes or
replacement Notes, as the case may be, executed and delivered by the Borrower.

 

(b)                              Upon receipt of any notice referred to in
clause (a)(i) above, the Administrative Agent shall promptly notify each Lender
thereof.  Upon execution and delivery of such documents (the “Increased
Commitment Date”), such new Lender shall constitute a “Lender” hereunder with a
Revolving Credit Commitment as specified therein, or such Increasing Lender’s
Revolving Credit Commitment shall increase as specified therein, as the case may
be.  Immediately upon the effectiveness of the addition of such Added Lender or
the increase in the Revolving Credit Commitment of such Increasing Lender under
this Section 2.14, (i) the respective Ratable Shares of the Lenders shall be
deemed modified as appropriate to correspond to such changed aggregate Revolving
Credit Commitments, and (ii) if there are at such time outstanding any Advances,
each Lender whose Ratable Share has been decreased as a result of the increase
in the aggregate Revolving Credit Commitments shall be deemed to have assigned,
without recourse, to each Added Lender and Increasing Lender such portion of
such Lender’s Revolving Credit Advances as shall be necessary to effectuate such
adjustment in Ratable Shares.  Each Increasing Lender and Added Lender (A) shall
be deemed to have assumed such portion of such Revolving Credit Advances and
(B) shall fund to each other Lender on the Increased Commitment Date the amount
of Revolving Credit Advances assigned by it to such Lender.

 

SECTION 2.15.                Defaulting Lenders.

 

(a)                               If any L/C Exposure or Swing Line Exposure
exists at the time a Lender becomes a Defaulting Lender, and the Commitments
have not been terminated in accordance with Section 7.3, then:

 

(i)                                  so long as no Default and no Prepayment
Event shall have occurred and be continuing, all or any part of the L/C Exposure
or Swing Line Exposure of such Defaulting Lender shall be reallocated among the
Lenders that are not Defaulting Lenders (“Non-Defaulting Lenders”) in accordance
with their respective Ratable Shares (disregarding any Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that each Non-Defaulting
Lender’s total Revolving Credit Exposure does not exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation.   Subject
to Section 11.21, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

32

--------------------------------------------------------------------------------



 

(ii)                              if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
three Business Days following notice by any Issuing Bank or the Swing Line Bank,
first (x) cover the exposure of the Swing Line Bank to such Defaulting Lender’s
Swing Line Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) by prepaying Swing Line Advances in an amount sufficient to
permit such reallocation to be effected completely or providing cash collateral
or a letter of credit to the Swing Line Bank, and second (y) cover the exposure
of such Issuing Bank to such Defaulting Lender’s L/C Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) by prepaying
Revolving Credit Advances in an amount sufficient to permit such reallocation to
be effected completely or providing cash collateral or a letter of credit to
such Issuing Bank; provided that in each case of clauses (x) and (y) above, such
cash collateral or letter of credit shall be released promptly upon the earliest
of, (A) so long as no Default and no Prepayment Event shall have occurred and be
continuing, the reallocation of the Defaulting Lender’s L/C Exposure and Swing
Line Exposure among Non-Defaulting Lenders in accordance with clause (i) above,
(B) the termination of the Defaulting Lender status of the applicable Lender or
(C) the existence of excess cash collateral or letter of credit coverage (in
which case, the amount equal to such excess cash collateral or letter of credit
coverage shall be released);

 

(iii)                          if the L/C Exposure of any Non-Defaulting Lender
is reallocated pursuant to this Section 2.15(a), then the fees payable to such
Non-Defaulting Lender pursuant to Section 2.4(b)(i) shall be adjusted in
accordance with such Non-Defaulting Lender’s Ratable Share of the total L/C
Exposure; and

 

(iv)                          if any Defaulting Lender’s L/C Exposure is neither
cash collateralized nor reallocated pursuant to Section 2.15(a), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all letter of credit fees payable under Section 2.4(b)(i) with respect to such
Defaulting Lender’s Ratable Share of the total L/C Exposure shall be payable to
the Issuing Bank until such Defaulting Lender’s L/C Exposure is cash
collateralized, backed by a letter of credit and/or reallocated.

 

(b)                              So long as any Lender is a Defaulting Lender,
no Issuing Bank shall be required to Issue, amend or increase any Letter of
Credit, and no Swing Line Bank shall be required to make any Swing Line Advance,
unless the Issuing Bank or the Swing Line Bank, as the case may be, is satisfied
that the related L/C Exposure or Swing Line Exposure, as the case may be, will
be 100% covered by the Revolving Credit Commitments of the Non-Defaulting
Lenders, cash collateral or a letter of credit provided by the Borrower, and
participating interests in any such newly Issued or increased Letter of Credit
or Swing Line Advance shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 2.15(a)(i) (and Defaulting Lenders shall not
participate therein).

 

(c)                               No Revolving Credit Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 2.15, performance by the Borrower of its obligations
shall not be excused or otherwise modified as a result of the operation of this
Section 2.15.  The rights and remedies against a Defaulting Lender under this
Section 2.15 are in addition to any other rights and remedies which the
Borrower, the Administrative Agent, each Issuing Bank, the Swing Line Bank or
any Lender may have against such Defaulting Lender.

 

(d)                              If the Borrower, the Administrative Agent, the
Swing Line Bank and each Issuing Bank agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral or letters of credit), that Lender will, to the extent

 

33

--------------------------------------------------------------------------------



 

applicable, purchase at par that portion of outstanding Advances of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Credit Exposure to be held on a pro rata
basis by the Lenders in accordance with their Ratable Shares (without giving
effect to Section 2.15(a)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

 

(e)                               Notwithstanding anything to the contrary
contained in this Agreement, any payment of principal, interest, facility fees,
Letter of Credit commissions or other amounts received by the Administrative
Agent for the account of any Defaulting Lender under this Agreement (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to each Issuing Bank
or the Swing Line Bank hereunder; third, if so determined by the Administrative
Agent or requested by each Issuing Bank, to be held as cash collateral for
future funding obligations of such Defaulting Lender in respect of any
participation in any Letter of Credit; fourth, as the Borrower may request (so
long as no Default and no Prepayment Event shall have occurred and be
continuing), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in the L/C Cash Collateral
Account and released in order to satisfy obligations of such Defaulting Lender
to fund Advances under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, each Issuing Bank or the Swing Line Bank as a result of
any judgment of a court of competent jurisdiction obtained by any
Lender, Issuing Bank or the Swing Line Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default and no Prepayment Event shall have
occurred and be continuing, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Advance in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Advances were made or the related Letters of Credit were
issued at a time when the applicable conditions set forth in Article IV were
satisfied or waived, such payment shall be applied solely to pay the Advances of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of such Defaulting Lender and provided further that any
amounts held as cash collateral for funding obligations of a Defaulting Lender
shall be returned to such Defaulting Lender upon the termination of this
Agreement and the satisfaction of such Defaulting Lender’s obligations
hereunder.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.15 shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

SECTION 2.16.                Extension of Commitments.

 

(a) At least 45 days but not more than 60 days prior to the first, second, third
and/or fourth anniversaries of the Closing Date, the Borrower, by written notice
to the Administrative Agent, may request an extension of the Termination Date in
effect at such time by one year from its then scheduled expiration; provided,
however, that such request may not be exercised by the Borrower more

 

34

--------------------------------------------------------------------------------



 

than twice.  The Administrative Agent shall promptly notify each Lender Party of
such request, and each Lender Party shall in turn, in its sole discretion, not
later than 30 days prior to the applicable anniversary date, notify the Borrower
and the Administrative Agent in writing as to whether such Lender Party will
consent to such extension.  If any Lender Party shall fail to notify the
Administrative Agent and the Borrower in writing of its consent to any such
request for extension of the Termination Date at least 30 days prior to such
anniversary date, such Lender Party shall be deemed to be a Non-Consenting
Lender with respect to such request.  The Administrative Agent shall notify the
Borrower not later than 25 days prior to the applicable anniversary date of the
decision of the Lender Parties regarding the Borrower’s request for an extension
of the Termination Date.

 

(b)                              If all the Lender Parties consent in writing to
any such request in accordance with subsection (a) of this Section 2.16, the
Termination Date in effect at such time shall, effective as at the Termination
Date (the “Extension Date”), be extended for one year.  If less than all of the
Lender Parties consent in writing to any such request in accordance with
subsection (a) of this Section 2.16, the Termination Date in effect at such time
shall, effective as at the applicable Extension Date and subject to subsection
(d) of this Section 2.16, be extended as to those Lender Parties that so
consented (each a “Consenting Lender”) but shall not be extended as to any other
Lender Party (each a “Non-Consenting Lender”).  To the extent that the
Termination Date is not extended as to any Lender Party pursuant to this
Section 2.16 and the Commitment(s) of such Lender Party are not assumed in
accordance with subsection (c) of this Section 2.16 on or prior to the
applicable Extension Date, the Commitment(s) of such Non-Consenting Lender shall
automatically terminate in whole on such unextended Termination Date without any
further notice or other action by the Borrower, such Lender Party or any other
Person; provided that such Non-Consenting Lender’s rights under Sections 3.3,
3.4, 3.5, 3.6, 3.7, 11.3 and 11.4 and its obligations under Section 10.2, shall
survive the Termination Date for such Lender Party as to matters occurring prior
to such date.  It is understood and agreed that no Lender Party shall have any
obligation whatsoever to agree to any request made by the Borrower for any
requested extension of the Termination Date.

 

(c)                               If less than all of the Lender Parties consent
to any such request pursuant to subsection (a) of this Section 2.16, the
Borrower may arrange for one or more Consenting Lenders or other Person eligible
to be an assignee of a Lender pursuant to Section 11.11.1 (an “Eligible
Assignee”) to assume, effective as of the Extension Date, any Non-Consenting
Lender’s Commitment(s) and all of the obligations of such Non-Consenting Lender
under this Agreement thereafter arising, without recourse to or warranty by, or
expense to, such Non-Consenting Lender; provided, however, that:

 

(i)                                  any such Consenting Lender or Eligible
Assignee shall have paid to such Non-Consenting Lender (A) the aggregate
principal amount of, and any interest accrued and unpaid to the effective date
of the assignment on, the outstanding Advances, if any, of such Non-Consenting
Lender plus (B) any accrued but unpaid facility fees owing to such
Non-Consenting Lender as of the effective date of such assignment;

 

(ii)                              all additional costs reimbursements, expense
reimbursements and indemnities payable to such Non-Consenting Lender, and all
other accrued and unpaid amounts owing to such Non-Consenting Lender hereunder,
as of the effective date of such assignment shall have been paid to such
Non-Consenting Lender; and

 

(iii)                          with respect to any such Eligible Assignee, the
applicable processing and recordation fee required under Section 11.11.1 for
such assignment shall have been paid;

 

provided further that such Non-Consenting Lender’s rights under Sections 3.3,
3.4, 3.5, 3.6, 3.7, 11.3 and 11.4, and its obligations under Section 10.2, shall
survive such substitution as to matters occurring prior

 

35

--------------------------------------------------------------------------------



 

to the date of substitution.  At least three Business Days prior to any
Extension Date, (A) each such Eligible Assignee, if any, shall have delivered to
the Borrower and the Administrative Agent a Lender Assignment Agreement, duly
executed by such Eligible Assignee, such Non-Consenting Lender, the Borrower and
the Administrative Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Administrative
Agent as to the increase in the amount of its Commitment and (C) each
Non-Consenting Lender being replaced pursuant to this Section 2.16 shall have
delivered to the Administrative Agent any Note or Notes held by such
Non-Consenting Lender.  Upon the payment or prepayment of all amounts referred
to in clauses (i), (ii) and (iii) of the immediately preceding sentence, each
such Consenting Lender or Eligible Assignee, as of the Extension Date, will be
substituted for such Non-Consenting Lender under this Agreement and shall be a
Lender for all purposes of this Agreement, without any further acknowledgment by
or the consent of the other Lenders, and the obligations of each such
Non-Consenting Lender hereunder shall, by the provisions hereof, be released and
discharged.

 

(d)                              If (after giving effect to any assignments or
assumptions pursuant to subsection (c) of this Section 2.16) Lenders having
Revolving Credit Commitments equal to at least 50% of the Revolving Credit
Commitments in effect immediately prior to the Extension Date consent in writing
to a requested extension not later than one Business Day prior to such Extension
Date, the Administrative Agent shall so notify the Borrower, and the Termination
Date then in effect shall be extended for the additional one-year period as
described in subsection (a) of this Section 2.16, and all references in this
Agreement, and in the Notes, if any, to the “Termination Date” shall, with
respect to each Consenting Lender and each Eligible Assignee for such Extension
Date, refer to the Termination Date as so extended.  Promptly following each
Extension Date, the Administrative Agent shall notify the Lender Parties
(including, without limitation, each Eligible Assignee) of the extension of the
scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Eligible Assignee.

 

ARTICLE III
CERTAIN LIBO RATE AND OTHER PROVISIONS

 

SECTION 3.1.                        LIBO Rate Lending Unlawful.  If the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any central bank or other governmental authority having
jurisdiction over such Lender asserts that it is unlawful, for such Lender to
make, continue or maintain any Advance bearing interest at a rate based on the
LIBO Rate, the obligations of such Lender to make, continue or maintain any
Advances bearing interest at a rate based on the LIBO Rate shall, upon notice
thereof to the Borrower, the Administrative Agent and each other Lender,
forthwith be suspended until the circumstances causing such suspension no longer
exist, provided that such Lender’s obligation to make, continue and maintain
Advances hereunder shall be automatically converted into an obligation to make,
continue and maintain Advances bearing interest at a rate to be negotiated
between such Lender and the Borrower that is the equivalent of the sum of the
LIBO Rate for the relevant Interest Period plus the Applicable Margin applicable
to LIBO Rate Advances or, if such negotiated rate is not agreed upon by the
Borrower and such Lender within fifteen Business Days, a rate equal to the
Federal Funds Rate from time to time in effect plus the Applicable Margin
applicable to LIBO Rate Advances.

 

SECTION 3.2.                        Deposits Unavailable.  If the Administrative
Agent shall have determined that:

 

(a)                               deposits in the relevant amount, in the
relevant currency and for the relevant Interest Period are not available to the
Reference Lenders in their relevant market; or

 

36

--------------------------------------------------------------------------------



 

(b)                              by reason of circumstances affecting the
Reference Lenders’ relevant market, adequate means do not exist for ascertaining
the interest rate applicable hereunder to LIBO Rate Advances,

 

then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders.  The Borrower, the Lenders and the Administrative Agent shall then
negotiate in good faith in order to agree upon a mutually satisfactory interest
rate and interest period (or interest periods) to be substituted for those which
would otherwise have applied under this Agreement.  If the Borrower, the Lenders
and the Administrative Agent are unable to agree upon an interest rate (or
rates) and interest period (or interest periods) prior to the date occurring
fifteen Business Days after the giving of such Determination Notice, the
interest rate to take effect at the end of the Interest Period current at the
date of the Determination Notice shall be equal to the sum of the Applicable
Margin applicable to LIBO Rate Advances plus the Federal Funds Rate in effect
from time to time.

 

SECTION 3.3.                        Increased Costs, etc.  If a change in any
applicable treaty, law, regulation or regulatory requirement (including by
introduction or adoption of any new treaty, law, regulation or regulatory
requirement) or in the interpretation thereof or in its application to the
Borrower, or if compliance by any Lender Party with any applicable direction,
request, requirement or guideline (whether or not having the force of law, and
for the avoidance of doubt, including any changes resulting from (i) requests,
rules, guidelines or directives concerning capital adequacy or liquidity issued
in connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and in each case for both
clauses (i) and (ii), regardless of the date enacted, adopted or issued) of any
governmental or other authority including, without limitation, any agency of the
United States or the United Kingdom, the European Union or similar monetary or
multinational authority insofar as it may be changed or imposed after the date
hereof, shall:

 

(a)                               subject any Lender Party to any taxes, levies,
duties, charges, fees, deductions or withholdings of any nature with respect to
its commitment to lend or to issue or participate in Letters of Credit and other
commitments of such type or the issuance or maintenance of participations in
Letters of Credit (or similar contingent obligations) or any part thereof
imposed, levied, collected, withheld or assessed by any jurisdiction or any
political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 3.6,
withholding taxes); or

 

(b)                              change the basis of taxation to any Lender
Party (other than a change in taxation on the overall net income of such Lender
Party) of payments of principal or interest or any other payment due or to
become due pursuant to this Agreement; or

 

(c)                               impose, modify or deem applicable any reserve,
liquidity or capital adequacy requirements (other than the reserve costs
described in Section 3.7) or other banking or monetary controls or requirements
which affect the manner in which a Lender Party shall allocate its capital
resources to its obligations hereunder or require the making of any special
deposits against or in respect of any assets or liabilities of, deposits with or
for the account of, or loans by, any Lender Party (provided that such Lender
Party shall, unless prohibited by law, allocate its capital resources to its
obligations hereunder in a manner which is consistent with its present treatment
of the allocation of its capital resources); or

 

37

--------------------------------------------------------------------------------



 

(d)                              impose on any Lender Party any other condition
affecting its commitment to lend or to issue or participate in Letters of Credit
hereunder,

 

and the result of any of the foregoing is either (i) to increase the cost to
such Lender Party of making Advances or of issuing or participating in Letters
of Credit or maintaining its Commitment or any part thereof, (ii) to reduce the
amount of any payment received by such Lender Party or its effective return
hereunder or on its capital or (iii) to cause such Lender Party to make any
payment or to forego any return based on any amount received or receivable by
such Lender Party hereunder, then and in any such case if such increase or
reduction in the opinion of such Lender Party materially affects the interests
of such Lender Party, (A) the Lender Party concerned shall (through the
Administrative Agent) notify the Borrower of the occurrence of such event and
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the effects of such law, regulation
or regulatory requirement or any change therein or in the interpretation thereof
and would not, in the reasonable judgment of such Lender Party, be otherwise
disadvantageous to such Lender Party and (B) the Borrower shall forthwith upon
demand pay to the Administrative Agent for the account of such Lender Party such
amount as is necessary to compensate such Lender Party for such additional cost
or such reduction and ancillary expenses, including taxes, incurred as a result
of such adjustment.  Such notice shall (i) describe in reasonable detail the
event leading to such additional cost, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such additional cost,
(iii) describe the manner in which such amount has been calculated, (iv) certify
that the method used to calculate such amount is the Lender Party’s standard
method of calculating such amount, (v) certify that such request is consistent
with its treatment of other borrowers that are subject to similar provisions,
and (vi) certify that, to the best of its knowledge, such change in circumstance
is of general application to the commercial banking industry in such Lender
Party’s jurisdiction of organization or in the relevant jurisdiction in which
such Lender Party does business.  Failure or delay on the part of any Lender
Party to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender Party’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender Party pursuant to this
Section for any increased costs or reductions incurred more than three months
prior to the date that such Lender Party notifies the Borrower of the
circumstance giving rise to such increased costs or reductions and of such
Lender Party’s intention to claim compensation therefor; provided further that,
if the circumstance giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof, but not more than six months
prior to the date that such Lender Party notifies the Borrower of the
circumstance giving rise to such cost or reductions and of such Lender Party’s
intention to claim compensation therefor.

 

SECTION 3.4.                        Funding Losses.  In the event any Lender
shall incur any loss or expense (other than loss of profits, business or
anticipated savings) by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to make, continue or maintain any portion of
the principal amount of any Advance as a LIBO Rate Advance as a result of:

 

(a)                               any conversion or repayment or prepayment of
the principal amount of any LIBO Rate Advances on a date other than the
scheduled last day of the Interest Period applicable thereto, whether pursuant
to Section 3.1 or otherwise; or

 

(b)                              any LIBO Rate Advances not being made in
accordance with the Notice of Revolving Credit Borrowing therefor due to the
fault of the Borrower or as a result of any of the conditions precedent set
forth in Article IV not being satisfied,

 

then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five Business Days of its
receipt thereof, pay directly to such Lender such

 

38

--------------------------------------------------------------------------------



 

amount as will reimburse such Lender for such loss or expense.  Such written
notice shall include calculations in reasonable detail setting forth the loss or
expense to such Lender.

 

SECTION 3.5.                        Increased Capital Costs.  If any change in,
or the introduction, adoption, effectiveness, interpretation, reinterpretation
or phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law and for the avoidance of doubt,
including any changes resulting from (i) requests, rules, guidelines or
directives concerning capital adequacy or liquidity issued in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and in each case for both
clauses (i) and (ii), regardless of the date enacted, adopted or issued) of any
court, central bank, regulator or other governmental authority increases the
amount of capital required to be maintained by any Lender Party or any Person
controlling such Lender Party, and the rate of return on its or such controlling
Person’s capital as a consequence of its Commitments or the Advances made by
such Lender Party is reduced to a level below that which such Lender Party or
such controlling Person would have achieved but for the occurrence of any such
change in circumstance, then, in any such case upon notice from time to time by
such Lender Party to the Borrower, the Borrower shall immediately pay directly
to such Lender Party additional amounts sufficient to compensate such Lender
Party or such controlling Person for such reduction in rate of return.  Any such
notice shall (i) describe in reasonable detail the capital adequacy or liquidity
requirements which have been imposed, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such lowered return,
(iii) describe the manner in which such amount has been calculated, (iv) certify
that the method used to calculate such amount is such Lender Party’s standard
method of calculating such amount, (v) certify that such request for such
additional amounts is consistent with its treatment of other borrowers that are
subject to similar provisions and (vi) certify that, to the best of its
knowledge, such change in circumstances is of general application to the
commercial banking industry in the jurisdictions in which such Lender Party does
business.  In determining such amount, such Lender Party may use any method of
averaging and attribution that it shall, subject to the foregoing sentence, deem
applicable.  Each Lender Party agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid such reduction in such rate of return and would not, in the reasonable
judgment of such Lender Party, be otherwise disadvantageous to such Lender
Party.  Failure or delay on the part of any Lender Party to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender Party’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender Party pursuant to this Section for any increased
costs or reductions incurred more than three months prior to the date that such
Lender Party notifies the Borrower of the circumstance giving rise to such
reductions and of such Lender Party’s intention to claim compensation therefor;
provided further that, if the circumstance giving rise to such reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof, but not more than six months
prior to the date that such Lender Party notifies the Borrower of the
circumstance giving rise to such reductions and of such Lender Party’s intention
to claim compensation therefor.

 

SECTION 3.6.                        Taxes.  All payments by the Borrower of
principal of, and interest on, the Advances and all other amounts payable
hereunder shall be made free and clear of and without deduction for any present
or future income, excise, stamp or franchise taxes and other taxes, fees,
duties, withholdings or other charges of any nature whatsoever imposed by any
taxing authority, but excluding, with respect to each Lender Party, taxes
imposed on or measured by such Lender Party’s net income or receipts and
franchise taxes imposed in lieu of net income taxes or taxes on receipts, by the
jurisdiction under the laws of which such Lender Party is organized or any
political subdivision thereof or the jurisdiction of such Lender Party’s
Applicable Lending Office or any political subdivision thereof or any

 

39

--------------------------------------------------------------------------------



 

other jurisdiction unless such net income taxes are imposed solely as a result
of the Borrower’s activities in such other jurisdiction, and any taxes imposed
under FATCA (such non-excluded items being called “Taxes”).  In the event that
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Taxes pursuant to any applicable law,
rule or regulation, then the Borrower will:

 

(a)                               pay directly to the relevant authority the
full amount required to be so withheld or deducted;

 

(b)                              promptly forward to the Administrative Agent an
official receipt or other documentation satisfactory to the Administrative Agent
evidencing such payment to such authority; and

 

(c)                               pay to the Administrative Agent for the
account of the Lender Parties such additional amount or amounts as is necessary
to ensure that the net amount actually received by each Lender Party will equal
the full amount such Lender Party would have received had no such withholding or
deduction been required.

 

Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender Party with respect to any payment received by the Administrative
Agent or such Lender Party hereunder, the Administrative Agent or such Lender
Party may pay such Taxes and the Borrower will promptly pay such additional
amounts (including any penalties, interest or expenses) as is necessary in order
that the net amount received by such Person after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
Person would have received had no such Taxes been asserted.

 

Any Lender Party claiming any additional amounts payable pursuant to this
Section agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.

 

If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of the
respective Lender Parties, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lender Parties for any incremental
withholding Taxes, interest or penalties that may become payable by any Lender
Party as a result of any such failure (so long as such amount did not become
payable as a result of the failure of such Lender Party to provide timely notice
to the Borrower of the assertion of a liability related to the payment of
Taxes).  For purposes of this Section 3.6, a distribution hereunder by the
Administrative Agent or any Lender Party to or for the account of any Lender
Party shall be deemed a payment by the Borrower.

 

If any Lender Party is entitled to any refund, credit, deduction or other
reduction in tax by reason of any payment made by the Borrower in respect of any
tax under this Section 3.6 or by reason of any payment made by the Borrower
pursuant to Section 3.3, such Lender Party shall use reasonable efforts to
obtain such refund, credit, deduction or other reduction and, promptly after
receipt thereof, will pay to the Borrower such amount (plus any interest
received by such Lender Party in connection with such refund, credit, deduction
or reduction) as is equal to the net after-tax value to such Lender Party of
such part of such refund, credit, deduction or reduction as such Lender Party
reasonably determines is allocable to such tax or such payment (less
out-of-pocket expenses incurred by such Lender Party), provided that no Lender
Party shall be obligated to disclose to the Borrower any information regarding
its tax affairs or tax computations.

 

40

--------------------------------------------------------------------------------



 

Each Lender Party (and each Participant) agrees with the Borrower and the
Administrative Agent that it will (i) in the case of a Lender Party or a
Participant that is organized under the laws of a jurisdiction other than the
United States (a) provide to the Administrative Agent and the Borrower an
appropriately executed copy of Internal Revenue Service Form W-8ECI certifying
that any payments made to or for the benefit of such Lender Party or such
Participant are effectively connected with a trade or business in the United
States (or, alternatively, an Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming the benefits of a tax treaty, but only if the applicable treaty
described in such form provides for a complete exemption from U.S. federal
income tax withholding), or any successor form, on or prior to the date hereof
(or, in the case of any assignee as provided for in Section 11.11.1 or
Participant, on or prior to the date of the relevant assignment or
participation) in each case attached to an Internal Revenue Service Form W-8IMY,
if appropriate, (b) notify the Administrative Agent and the Borrower if the
certifications made on any form provided pursuant to this paragraph are no
longer accurate and true in all material respects and (c) provide such other tax
forms or other documents as shall be prescribed by applicable law, if any, or as
otherwise reasonably requested, to demonstrate, to the extent applicable, that
payments to such Lender Party (or Participant) hereunder are exempt from
withholding under FATCA, and (ii) in all cases, provide such forms, certificates
or other documents or information, as and when reasonably requested by the
Borrower, necessary to claim any applicable exemption from, or reduction of,
Taxes or any payments made to or for benefit of such Lender Party or such
Participant, provided that the Lender Party or Participant is legally able to
deliver such forms, certificates or other documents.  For any period with
respect to which a Lender Party (or Participant) has failed to provide the
Borrower with the foregoing forms (other than if such failure is due to a change
in law occurring after the date on which a form originally was required to be
provided (which, in the case of an assignee as provided for in Section 11.11.1,
would be the date on which the original assignor was required to provide such
form) or if such form otherwise is not required hereunder) such Lender Party (or
Participant) shall not be entitled to the benefits of this Section 3.6 with
respect to Taxes imposed by reason of such failure.

 

SECTION 3.7.                        Reserve Costs.  Without in any way limiting
the Borrower’s obligations under Section 3.3, the Borrower shall pay to each
Lender on the last day of each Interest Period of each LIBO Rate Advance, so
long as the relevant Applicable Lending Office of such Lender is required to
maintain reserves against “Eurocurrency liabilities” under Regulation D of the
F.R.S. Board, upon notice from such Lender, an additional amount equal to the
product of the following for each LIBO Rate Advance for each day during such
Interest Period:

 

(i)                                  the principal amount of such LIBO Rate
Advance outstanding on such day; and

 

(ii)                              the remainder of (x) a fraction the numerator
of which is the rate (expressed as a decimal) at which interest accrues on such
LIBO Rate Advance for such Interest Period as provided in this Agreement (less
the Applicable Margin applicable to LIBO Rate Advances and the Applicable
Percentage) and the denominator of which is one minus any increase after the
Effective Date in the effective rate (expressed as a decimal) at which such
reserve requirements are imposed on such Lender minus (y) such numerator; and

 

(iii)                          1/360.

 

Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.

 

41

--------------------------------------------------------------------------------



 

Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Applicable
Lending Office) if such efforts would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

 

SECTION 3.8.                        Replacement Lenders, etc.  If the Borrower
shall be required to make any payment to any Lender pursuant to Section 3.3,
3.4, 3.5, 3.6 or 3.7, the Borrower shall be entitled at any time (so long as no
Default and no Prepayment Event shall have occurred and be continuing) within
180 days after receipt of notice from such Lender Party of such required payment
to (a) terminate such Lender Party’s Revolving Credit Commitment (whereupon the
Ratable Shares of each other Lender Party shall automatically be adjusted to an
amount equal to each such Lender Party’s ratable share of the remaining
Revolving Credit Commitments), and such Lender Party’s right to receive any
facility fee accruing after such termination, (b) prepay the affected portion of
such Lender Party’s Advances in full, together with accrued interest thereon
through the date of such prepayment (provided that the Borrower shall not prepay
any such Lender Party pursuant to this clause (b) without replacing such Lender
Party pursuant to the following clause (c) until a 30-day period shall have
elapsed during which the Borrower and the Agents shall have attempted in good
faith to replace such Lender Party), and/or (c) replace such Lender Party with
another financial institution reasonably acceptable to the Administrative Agent,
the Swing Line Bank and each Issuing Bank, provided that (i) each such
assignment shall be either an assignment of all of the rights and obligations of
the assigning Lender Party under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments that together cover all of the rights and obligations of
the assigning Lender Party under this Agreement and (ii) no Lender Party shall
be obligated to make any such assignment as a result of a demand by the Borrower
pursuant to this Section unless and until such Lender Party shall have received
one or more payments from either the Borrower or one or more assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender Party, together with accrued interest thereon
to the date of payment of such principal amount and all other amounts payable to
such Lender Party under this Agreement.  Each Lender Party represents and
warrants to the Borrower that, as of the date of this Agreement (or, with
respect to any Lender Party not a party hereto on the date hereof, on the date
that such Lender Party becomes a party hereto), there is no existing treaty,
law, regulation, regulatory requirement, interpretation, directive, guideline,
decision or request pursuant to which such Lender Party would be entitled to
request any payments under any of Sections 3.3, 3.4, 3.5, 3.6 and 3.7 to or for
account of such Lender Party.

 

SECTION 3.9.                        Setoff.  Upon the occurrence and during
continuance of an Event of Default or Prepayment Event, each Lender Party shall
have, to the extent permitted by applicable law, the right to appropriate and
apply to the payment of the Obligations then due and owing to it any and all
balances, credits, deposits, accounts or moneys of the Borrower then or
thereafter maintained with such Lender Party; provided that any such
appropriation and application shall be subject to the provisions of
Section 2.12; provided, further, that in the event that any Defaulting Lender
exercises any such right of setoff, (x) all amounts so set off will be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15(e) and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, the Swing
Line Bank and the Lenders and (y) the Defaulting Lender will provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  Each Lender Party agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender
Party; provided that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of each Lender Party under
this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) which such Lender Party may
have.

 

42

--------------------------------------------------------------------------------



 

SECTION 3.10.                Use of Proceeds.  The Borrower shall apply the
proceeds of each Borrowing in accordance with the third recital; without
limiting the foregoing, no proceeds of any Advance will be used to acquire any
equity security of a class which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934 or any “margin stock”, as defined in F.R.S.
Board Regulation U.

 

ARTICLE IV

 

CONDITIONS TO BORROWING

 

SECTION 4.1.                        Effectiveness.  The obligations of the
Lender Parties to fund any Borrowing or to issue any Letter of Credit shall be
effective on and as of the first date (the “Closing Date”) on which each of the
conditions precedent set forth in this Section 4.1 shall have been satisfied.

 

(a)                               Resolutions, etc.  The Administrative Agent
shall have received from the Borrower:

 

(i)                                  a certificate, dated the Closing Date, of
its Secretary or Assistant Secretary as to the incumbency and signatures of
those of its officers authorized to act with respect to this Agreement and each
other Loan Document and as to the truth and completeness of the attached:

 

(x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and

 

(y) Organic Documents of the Borrower,

 

and upon which certificate each Lender Party may conclusively rely until it
shall have received a further certificate of the Secretary of the Borrower
canceling or amending such prior certificate; and

 

(ii)                              a certificate of good standing issued by the
relevant Liberian authorities in respect of the Borrower.

 

(b)                              Delivery of Notes.  The Administrative Agent
shall have received, for the account of the respective Lenders, the Notes
requested by Lenders pursuant to Section 2.13 at least five Business Days prior
to the Closing Date, duly executed and delivered by the Borrower.

 

(c)                               Opinions of Counsel.  The Administrative Agent
shall have received opinions, dated the Closing Date and addressed to the Agents
and each Lender Party, from:

 

(i)                                  Skadden, Arps, Slate, Meagher & Flom LLP,
counsel to the Borrower, as to New York law, in a form reasonably satisfactory
to the Administrative Agent; and

 

(ii)                              Watson Farley & Williams LLP, counsel to the
Borrower, as to Liberian Law, in a form reasonably satisfactory to the
Administrative Agent.

 

(d)                              Closing Fees, Expenses, etc.  The
Administrative Agent shall have received for its own account, or for the account
of each Lender Party, as the case may be, all fees that the Borrower shall have
agreed in writing to pay to the Administrative Agent (whether for its own
account or for account of any of the Lender Parties) and all invoiced expenses
of the Administrative Agent (including the agreed fees and expenses of counsel
to the Administrative Agent) on or prior to the Closing Date.

 

43

--------------------------------------------------------------------------------



 

(e)                               Know your Customer.  Each Lender shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act to the
extent reasonably requested by such Lender at least five Business Days prior to
the Closing Date.

 

(f)                                Beneficial Ownership Certifications.  At
least five (5) days prior to the Effective Date, if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver, to each Lender that so requests, a Beneficial Ownership Certification
in relation to the Borrower.

 

(g)                               Payment Under the Existing Credit Facility. 
The Borrower shall, substantially simultaneously with the occurrence of the
Closing Date (and in any event no later than the close of business on the
Closing Date), pay all of the accrued fees and interest under the Existing
Credit Agreement, and each of the Lenders that is a party to the Existing Credit
Agreement hereby waives, upon execution of this Agreement, any notice required
by the Existing Credit Agreement relating to such payments thereunder.

 

SECTION 4.2.                        All Borrowings and Issuances.  The
obligation of each Lender to fund any Advance on the occasion of any Borrowing
(including the initial Borrowing) (other than (x) a Swing Line Advance made by a
Lender pursuant to Section 2.2(b) or (y) an Advance made by any Issuing Bank or
any Lender pursuant to Section 2.3(c)) and the obligation of any Issuing Bank to
Issue a Letter of Credit shall be subject to the satisfaction of each of the
conditions precedent set forth in this Section 4.2.

 

(a)                               Compliance with Warranties, No Default, etc. 
Both before and after giving effect to any Borrowing or Issuance the following
statements shall be true and correct:

 

(i)                                  the representations and warranties set
forth in Article V (excluding, however, those contained in the last sentence of
Section 5.6 and in Sections 5.8, 5.9(b), 5.10 and 5.12) shall be true and
correct in all material respects except for those representations and warranties
that are qualified by materiality or Material Adverse Effect, which shall be
true and correct, with the same effect as if then made; and

 

(ii)                              no Default and no Prepayment Event and no
event which (with notice or lapse of time or both) would become a Prepayment
Event shall have then occurred and be continuing.

 

(b)                              Request.  The Administrative Agent shall have
received a Notice of Revolving Credit Borrowing, Notice of Swing Line Borrowing
or a Notice of Issuance, as applicable.  Each of the delivery of a Notice of
Revolving Credit Borrowing, Notice of Swing Line Borrowing or a Notice of
Issuance, as applicable, and the acceptance by the Borrower of the proceeds of
such Borrowing or Issuance shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing or Issuance (both immediately before
and after giving effect to such Borrowing or Issuance and the application of the
proceeds thereof) the statements made in Section 4.2(a) are true and correct.

 

SECTION 4.3.                        Determinations Under Section 4.1.  For
purposes of determining compliance with the conditions specified in Section 4.1,
each Lender Party shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lender Parties
unless an officer of the Administrative Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender Party
prior to the date that the Borrower, by notice to the Lender Parties, designates
as the proposed Closing Date, specifying its objection thereto.  The
Administrative Agent shall promptly notify the Lender Parties of the occurrence
of the Closing Date.

 

44

--------------------------------------------------------------------------------



 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lender Parties and the Administrative Agent to enter into this
Agreement, to make Advances and to Issue Letters of Credit hereunder, the
Borrower represents and warrants to the Administrative Agent and each Lender
Party as set forth in this Article V as of the Closing Date and, except with
respect to the representations and warranties in Sections 5.6 (with respect to
the final sentence only), 5.8, 5.9(b), 5.10 and 5.12, as of the date of each
Borrowing and Issuance after the Closing Date.

 

SECTION 5.1.                        Organization, etc.  The Borrower and each of
the Principal Subsidiaries is a corporation validly organized and existing and
in good standing under the laws of its jurisdiction of incorporation; the
Borrower is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect; and the Borrower has full power and authority, has
taken all corporate action and holds all governmental and creditors’ licenses,
permits, consents and other approvals necessary to enter into each Loan Document
and to perform the Obligations.

 

SECTION 5.2.                        Due Authorization, Non-Contravention, etc.
 The execution, delivery and performance by the Borrower of this Agreement and
each other Loan Document, are within the Borrower’s corporate powers, have been
duly authorized by all necessary corporate action, and do not:

 

(a)                               contravene the Borrower’s Organic Documents;

 

(b)                              contravene any law or governmental regulation
of any Applicable Jurisdiction except as would not reasonably be expected to
result in a Material Adverse Effect;

 

(c)                               contravene any court decree or order binding
on the Borrower or any of its property except as would not reasonably be
expected to result in a Material Adverse Effect;

 

(d)                              contravene any contractual restriction binding
on the Borrower or any of its property except as would not reasonably be
expected to result in a Material Adverse Effect; or

 

(e)                               result in, or require the creation or
imposition of, any Lien on any of the Borrower’s properties except as would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.3.                        Government Approval, Regulation, etc.  No
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or other Person is required for
the due execution, delivery or performance by the Borrower of this Agreement or
any other Loan Document (except for authorizations or approvals not required to
be obtained on or prior to the Closing Date that have been obtained or actions
not required to be taken on or prior to the Closing Date that have been taken). 
Each of the Borrower and each Principal Subsidiary holds all governmental
licenses, permits and other approvals required to conduct its business as
conducted by it on the Closing Date, except to the extent the failure to hold
any such licenses, permits or other approvals would not have a Material Adverse
Effect.

 

SECTION 5.4.                        Compliance with Environmental Laws.  The
Borrower and each Principal Subsidiary is in compliance with all applicable
Environmental Laws, except to the extent that the failure to so comply would not
have a Material Adverse Effect.

 

45

--------------------------------------------------------------------------------



 

SECTION 5.5.                        Validity, etc.  This Agreement constitutes,
and the Notes will, on the due execution and delivery thereof, constitute, the
legal, valid and binding obligations of the Borrower enforceable in accordance
with their respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by general equitable principles.

 

SECTION 5.6.                        Financial Information.  The consolidated
balance sheet of the Borrower and its Subsidiaries as at December 31, 2018, and
the related consolidated statements of operations and cash flows of the Borrower
and its Subsidiaries, copies of which have been furnished to the Administrative
Agent and each Lender Party, have been prepared in accordance with GAAP, and
present fairly in all material respects the consolidated financial condition of
the Borrower and its Subsidiaries as at December 31, 2018 and the results of
their operations for the Fiscal Year then ended. Since December 31, 2018 there
has been no material adverse change in the business, operations or financial
condition of the Borrower and its Subsidiaries taken as a whole.

 

SECTION 5.7.                        No Default, Event of Default or Prepayment
Event.  No Default, Event of Default or Prepayment Event has occurred and is
continuing.

 

SECTION 5.8.                        Litigation.  There is no action, suit,
litigation, investigation or proceeding pending or, to the knowledge of the
Borrower, threatened against the Borrower or any Principal Subsidiary, that
(i) except as set forth in filings made by the Borrower with the Securities and
Exchange Commission, in the Borrower’s reasonable opinion might reasonably be
expected to materially adversely affect the business, operations or financial
condition of the Borrower and its Subsidiaries (taken as a whole) (collectively,
“Material Litigation”) or (ii) purports to affect the legality, validity or
enforceability of the Loan Documents or the consummation of the transactions
contemplated hereby.

 

SECTION 5.9.                        Vessels.  Each Vessel is

 

(a)                               legally and beneficially owned by the Borrower
or a Principal Subsidiary,

 

(b)                              registered in the name of the Borrower or such
Principal Subsidiary under the flag identified in Item 5.9(b) of the Disclosure
Schedule,

 

(c)                               free of all recorded Liens, other than Liens
permitted by Section 6.2.3, and

 

(d)                              insured against loss or damage in compliance
with Section 6.1.5.

 

SECTION 5.10.                Subsidiaries.  The Borrower has no Existing
Principal Subsidiaries on the Effective Date, except those Existing Principal
Subsidiaries which are identified in Item 5.10 of the Disclosure Schedule.  All
Existing Principal Subsidiaries are direct or indirect wholly-owned Subsidiaries
of the Borrower, except to the extent any such Existing Principal Subsidiary or
an interest therein has been sold in accordance with clause (b) of Section 6.2.7
or such Existing Principal Subsidiary no longer owns a Vessel.

 

SECTION 5.11.                Obligations rank pari passu.  The Obligations rank
at least pari passu in right of payment and in all other respects with all other
unsecured unsubordinated Indebtedness of the Borrower other than Indebtedness
preferred as a matter of law.

 

SECTION 5.12.                No Filing, etc. Required.  No filing, recording or
registration and no payment of any stamp, registration or similar tax is
necessary under the laws of any Applicable Jurisdiction to ensure the legality,
validity, enforceability, priority or admissibility in evidence of this
Agreement or the

 

46

--------------------------------------------------------------------------------



 

other Loan Documents (except for filings, recordings, registrations or payments
not required to be made on or prior to the Closing Date that have been made).

 

SECTION 5.13.                No Immunity.  The Borrower is subject to civil and
commercial law with respect to the Obligations.  Neither the Borrower nor any of
its properties or revenues is entitled to any right of immunity in any
Applicable Jurisdiction from suit, court jurisdiction, judgment, attachment
(whether before or after judgment), set-off or execution of a judgment or from
any other legal process or remedy relating to the Obligations (to the extent
such suit, court jurisdiction, judgment, attachment, set-off, execution, legal
process or remedy would otherwise be permitted or exist).

 

SECTION 5.14.                Pension Plans.  To the extent that, at any time
after the Effective Date, there are any Pension Plans, no Pension Plan shall
have been terminated, and no contribution failure will have occurred with
respect to any Pension Plan, in each case which could (a) give rise to a Lien
under section 302(f) of ERISA and (b) result in the incurrence by the Borrower
or any member of the Controlled Group of any material liability, fine or penalty
which, in either case, would have a Material Adverse Effect.

 

SECTION 5.15.                Investment Company Act.  The Borrower is not
required to register as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

SECTION 5.16.                Regulation U.  The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock, and no proceeds of any Advances will be used for a purpose which
violates, or would be inconsistent with, F.R.S. Board Regulation U.  Terms for
which meanings are provided in F.R.S. Board Regulation U or any regulations
substituted therefor, as from time to time in effect, are used in this
Section with such meanings.

 

SECTION 5.17.                Accuracy of Information.  The financial and other
information (other than financial projections or other forward looking
information) furnished to the Administrative Agent and the Lender Parties in
writing by or on behalf of the Borrower by its chief financial officer,
treasurer or corporate controller in connection with the negotiation of this
Agreement is, when taken as a whole, to the best knowledge and belief of the
Borrower, true and correct and contains no misstatement of a fact of a material
nature.  All financial projections, if any, that have been furnished to the
Administrative Agent and the Lender Parties in writing by or on behalf of the
Borrower by its chief financial officer, treasurer or corporate controller in
connection with this Agreement have been or will be prepared in good faith based
upon assumptions believed by the Borrower to be reasonable at the time made (it
being understood that such projections are subject to significant uncertainties
and contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the projections will be realized).  All financial
and other information furnished to the Administrative Agent and the Lender
Parties in writing by or on behalf of the Borrower by its chief financial
officer, treasurer or corporate controller after the date of this Agreement
shall have been prepared by the Borrower in good faith. As of the Effective
Date, to the knowledge of the Borrower, the information included in the
Beneficial Ownership Certification of the Borrower (to the extent required to be
delivered hereunder) is true and correct in all respects.

 

SECTION 5.18.                Compliance with Laws.  The Borrower is in
compliance with all applicable laws, rules, regulations and orders, except to
the extent that the failure to so comply does not and could not reasonably be
expected to have a Material Adverse Effect, and the Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions. The Borrower and
its Subsidiaries and, to the knowledge of the Borrower, their respective
officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions, in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in Borrower being designated as a Sanctioned Person.  None of (a) the
Borrower, any Subsidiary or to the knowledge of the Borrower or such Subsidiary
any of their respective

 

47

--------------------------------------------------------------------------------



 

directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.

 

SECTION 5.19.                ERISA.  As of the date hereof, the Borrower is not
and will not be (1) an employee benefit plan subject to Title I of ERISA, (2) a
plan or account subject to Section 4975 of the Code; (3) an entity deemed to
hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code; or (4) a “governmental plan” within the meaning of ERISA.

 

SECTION 5.20.                EEA Financial Institution.  The Borrower is not an
EEA Financial Institution.

 

ARTICLE VI

 

COVENANTS

 

SECTION 6.1.                        Affirmative Covenants.  The Borrower agrees
with the Administrative Agent and each Lender Party that, until all Commitments
have terminated and all Obligations (other than the contingent amounts for which
no claim or demand has been made) have been paid in full, the Borrower will
perform the obligations set forth in this Section 6.1.

 

SECTION 6.1.1.               Financial Information, Reports, Notices, etc.

 

The Borrower will furnish, or will cause to be furnished, to the Administrative
Agent (with sufficient copies for distribution to each Lender Party) the
following financial statements, reports, notices and information:

 

(a)                               as soon as available and in any event within
60 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year of the Borrower, a copy of the Borrower’s report on Form 10-Q (or any
successor form) as filed by the Borrower with the Securities and Exchange
Commission for such Fiscal Quarter, containing unaudited consolidated financial
statements of the Borrower for such Fiscal Quarter (including a balance sheet
and profit and loss statement) prepared in accordance with GAAP, subject to
normal year-end audit adjustments;

 

(b)                              as soon as available and in any event within
120 days after the end of each Fiscal Year of the Borrower, a copy of the
Borrower’s annual report on Form 10-K (or any successor form) as filed by the
Borrower with the Securities and Exchange Commission for such Fiscal Year,
containing audited consolidated financial statements of the Borrower for such
Fiscal Year prepared in accordance with GAAP (including a balance sheet and
profit and loss statement) and audited by PricewaterhouseCoopers LLP or another
firm of independent public accountants of similar standing;

 

(c)                               together with each of the statements delivered
pursuant to the foregoing clause (a) or (b), a certificate, executed by the
chief financial officer, the treasurer or the corporate controller of the
Borrower, showing, as of the last day of the relevant Fiscal Quarter or Fiscal
Year compliance with the covenants set forth in Section 6.2.4 (in reasonable
detail and with appropriate calculations and computations in all respects
reasonably satisfactory to the Administrative Agent);

 

(d)                              as soon as possible after the occurrence of a
Default or Prepayment Event, a statement of the chief financial officer of the
Borrower setting forth details of such Default or Prepayment Event (as the case
may be) and the action which the Borrower has taken and proposes to take with
respect thereto;

 

48

--------------------------------------------------------------------------------



 

(e)                               as soon as the Borrower becomes aware thereof,
notice of any Material Litigation except to the extent that such Material
Litigation is disclosed by the Borrower in filings with the SEC;

 

(f)                                promptly after the sending or filing thereof,
copies of all reports which the Borrower sends to all holders of each security
issued by the Borrower, and all registration statements which the Borrower or
any of its Subsidiaries files with the Securities and Exchange Commission or any
national securities exchange;

 

(g)                               such other information respecting the
condition or operations, financial or otherwise, of the Borrower or any of its
Subsidiaries as any Lender Party through the Administrative Agent may from time
to time reasonably request;

 

provided that information required to be furnished to the Administrative Agent
under subsections (a) through (f) of this Section 6.1.1 shall be deemed
furnished to the Administrative Agent when available free of charge on the
Borrower’s website at http://www.rclinvestor.com or the website of the U.S.
Securities and Exchange Commission at http://www.sec.gov; provided, however,
that the Borrower shall as soon as reasonably practicable notify the
Administrative Agent when such information required to be furnished to the
Administrative Agent under subsections (c) and (d) of this Section 6.1.1 is made
available free of charge on one of the websites listed in the preceding proviso.

 

SECTION 6.1.2.               Approvals and Other Consents.  The Borrower will
obtain (or cause to be obtained) all such governmental licenses, authorizations,
consents, permits and approvals as may be required for (a) the Borrower to
perform its obligations under this Agreement and the other Loan Documents and
(b) except to the extent that failure to obtain (or cause to be obtained) such
governmental licenses, authorizations, consents, permits and approvals would not
be expected to have a Material Adverse Effect, the operation of each Vessel in
compliance with all applicable laws.

 

SECTION 6.1.3.               Compliance with Laws, etc.  The Borrower will, and
will cause each of its Subsidiaries to, comply in all material respects with all
applicable laws, rules, regulations and orders, except (other than as described
in clause (a) below) to the extent that the failure to so comply would not have
a Material Adverse Effect, which compliance shall in any case include (but not
be limited to):

 

(a)                               in the case of each of the Borrower and the
Principal Subsidiaries, the maintenance and preservation of its corporate
existence (subject to the provisions of Section 6.2.6);

 

(b)                              in the case of the Borrower, maintenance of its
qualification as a foreign corporation in the State of Florida;

 

(c)                               the payment, before the same become
delinquent, of all taxes, assessments and governmental charges imposed upon it
or upon its property, except to the extent being diligently contested in good
faith by appropriate proceedings;

 

(d)                              compliance with all applicable Environmental
Laws;

 

(e)                               compliance with all anti-money laundering and
anti-corrupt practices laws and regulations applicable to the Borrower,
including by not making or causing to be made any offer, gift or payment,
consideration or benefit of any kind to anyone, either directly or indirectly,
as an

 

49

--------------------------------------------------------------------------------



 

inducement or reward for the performance of any of the transactions contemplated
by this agreement to the extent the same would be in contravention of such
applicable laws; and

 

(f)                                The Borrower will maintain in effect policies
and procedures designed to ensure compliance by the Borrower, its Subsidiaries
and their respective directors, officers and employees with Anti-Corruption Laws
and applicable Sanctions.

 

SECTION 6.1.4.               [Intentionally omitted].

 

SECTION 6.1.5.               Insurance.  The Borrower will, or will cause one or
more of its Subsidiaries to, maintain or cause to be maintained with responsible
insurance companies insurance with respect to all of the material properties and
operations of the Borrower and each Principal Subsidiary against such
casualties, third-party liabilities and contingencies and in such amounts as is
customary for other businesses of similar size in the passenger cruise line
industry (provided that in no event will the Borrower or any Subsidiary be
required to obtain any business interruption, loss of hire or delay in delivery
insurance) and will, upon request of the Administrative Agent, furnish to the
Administrative Agent (with sufficient copies for distribution to each Lender
Party) at reasonable intervals a certificate of a senior officer of the Borrower
setting forth the nature and extent of all insurance maintained by the Borrower
and the Subsidiaries and certifying as to compliance with this Section.

 

SECTION 6.1.6.               Books and Records.  The Borrower will, and will
cause each of its Principal Subsidiaries to, keep books and records that
accurately reflect all of its business affairs and transactions and permit the
Administrative Agent and each Lender Party or any of their respective
representatives, at reasonable times and intervals and upon reasonable prior
notice, to visit each of its offices, to discuss its financial matters with its
officers and to examine any of its books or other corporate records.

 

SECTION 6.2.                        Negative Covenants.  The Borrower agrees
with the Administrative Agent and each Lender Party that, until all Commitments
have terminated and all Obligations (other than the contingent amounts for which
no claim or demand has been made) have been paid and performed in full, the
Borrower will perform the obligations set forth in this Section 6.2.

 

SECTION 6.2.1.               Business Activities.  The Borrower will not, and
will not permit any of its Subsidiaries to, engage in any principal business
activity other than those engaged in by the Borrower and its Subsidiaries on the
date hereof and other business activities reasonably related, ancillary or
complimentary thereto or that are reasonable extensions thereof.

 

SECTION 6.2.2.               Indebtedness.  The Borrower will not permit any of
the Existing Principal Subsidiaries to create, incur, assume or suffer to exist
or otherwise become or be liable in respect of any Indebtedness, other than,
without duplication, the following:

 

(a)                               Indebtedness secured by Liens of the type
described in Section 6.2.3;

 

(b)                              Indebtedness owing to the Borrower or a direct
or indirect Subsidiary of the Borrower;

 

(c)                               Indebtedness incurred to finance, refinance or
refund the cost (including the cost of construction) of assets acquired after
the Effective Date;

 

(d)                              Indebtedness in an aggregate principal amount,
together with (but without duplication of) Indebtedness permitted to be secured
under Section 6.2.3(b), at any one time outstanding not exceeding (determined at
the time of creation of such Lien or the incurrence by

 

50

--------------------------------------------------------------------------------



 

any Existing Principal Subsidiary of such Indebtedness, as applicable) 10.0% of
the total assets of the Borrower and its Subsidiaries taken as a whole as
determined in accordance with GAAP as at the last day of the most recent ended
Fiscal Quarter; and

 

(e)                               Indebtedness of Silversea Cruise Holding Ltd.
and its subsidiaries (“Silversea”) outstanding on the Effective Date and
identified in Item 6.2.2 of the Disclosure Schedule.

 

SECTION 6.2.3.               Liens.

 

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any of its property, revenues or
assets, whether now owned or hereafter acquired, except:

 

(a)                               Liens on assets (including, without
limitation, shares of capital stock of corporations and assets owned by any
corporation that becomes a Subsidiary of the Borrower after the Effective Date)
acquired after the Effective Date (whether by purchase, construction or
otherwise) by the Borrower or any of its Subsidiaries (other than (x) an
Existing Principal Subsidiary or (y) any other Principal Subsidiary which, at
any time, after three months after the acquisition of a Vessel, owns a Vessel
free of any mortgage Lien), which Liens were created solely for the purpose of
securing Indebtedness representing, or incurred to finance, refinance or refund,
the cost (including the cost of construction) of such assets, so long as (i) the
acquisition of such assets is not otherwise prohibited by the terms of this
Agreement and (ii) each such Lien is created within three months after the
acquisition of the relevant assets;

 

(b)                              in addition to other Liens permitted under this
Section 6.2.3, Liens securing Indebtedness in an aggregate principal amount,
together with (but without duplication of) Indebtedness permitted under
Section 6.2.2(d), at any one time outstanding not exceeding (determined at the
time of creation of such Lien or the incurrence by any Existing Principal
Subsidiary of such indebtedness, as applicable) 10.0% of the total assets of the
Borrower and its Subsidiaries taken as a whole as determined in accordance with
GAAP as at the last day of the most recent ended Fiscal Quarter;

 

(c)                               Liens on assets acquired after the Effective
Date by the Borrower or any of its Subsidiaries (other than by (x) any
Subsidiary that is an Existing Principal Subsidiary or (y) any other Principal
Subsidiary which, at any time, owns a Vessel free of any mortgage Lien) so long
as (i) the acquisition of such assets is not otherwise prohibited by the terms
of this Agreement and (ii) each of such Liens existed on such assets before the
time of its acquisition and was not created by the Borrower or any of its
Subsidiaries in anticipation thereof;

 

(d)                              Liens on any asset of any corporation that
becomes a Subsidiary of the Borrower (other than a corporation that also becomes
a Subsidiary of an Existing Principal Subsidiary) after the Effective Date so
long as (i) the acquisition or creation of such corporation by the Borrower is
not otherwise prohibited by the terms of this Agreement and (ii) such Liens are
in existence at the time such corporation becomes a Subsidiary of the Borrower
and were not created by the Borrower or any of its Subsidiaries in anticipation
thereof;

 

(e)                               Liens securing Government-related Obligations;

 

(f)                                Liens for taxes, assessments or other
governmental charges or levies not at the time delinquent or thereafter payable
without penalty or being diligently contested in good faith by appropriate
proceedings;

 

51

--------------------------------------------------------------------------------



 

(g)                               Liens of carriers, warehousemen, mechanics,
materialmen and landlords incurred in the ordinary course of business for sums
not overdue by more than 60 days or being diligently contested in good faith by
appropriate proceedings;

 

(h)                              Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance or
other forms of governmental insurance or benefits;

 

(i)                                  Liens for current crew’s wages and salvage;

 

(j)                                  Liens arising by operation of law as the
result of the furnishing of necessaries for any Vessel so long as the same are
discharged in the ordinary course of business or are being diligently contested
in good faith by appropriate proceedings; and

 

(k)                              Liens on Vessels that:

 

(i)                                  secure obligations covered (or reasonably
expected to be covered) by insurance;

 

(ii)                              were incurred in the course of or incidental
to trading such Vessel in connection with repairs or other work to such Vessel;
or

 

(iii)                          were incurred in connection with work to such
Vessel that is required to be performed pursuant to applicable law, rule,
regulation or order;

 

provided that, in each case described in this clause (k), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;

 

(l)                                  normal and customary rights of setoff upon
deposits of cash or other Liens originating solely by virtue of any statutory or
common law provision relating to bankers’ liens, rights of setoff or similar
rights in favor of banks or other depository institutions;

 

(m)                          Liens in respect of rights of setoff, recoupment
and holdback in favor of credit card processors securing obligations in
connection with credit card processing services incurred in the ordinary course
of business;

 

(n)                              Liens on cash collateral required to be
provided by the Borrower pursuant to Section 2.15(a);

 

(o)                              Liens on cash, cash equivalents or marketable
securities of the Borrower or any Subsidiary securing obligations under Hedging
Instruments not incurred for speculative purposes;

 

(p)                              deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business and deposits securing liabilities to insurance
carriers under insurance or self-insurance arrangements;

 

(q)                              easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Borrower or any Subsidiary;

 

(r)                                 licenses, sublicenses, leases, or subleases
granted to other Persons not materially interfering with the conduct of the
business of the Borrower or any of its Subsidiaries; and

 

52

--------------------------------------------------------------------------------



 

(s)                                Liens on any property of Silversea in
existence as of the Effective Date and identified in Item 6.2.3 of the
Disclosure Schedule.

 

SECTION 6.2.4.               Financial Condition.  The Borrower will not permit:

 

(a)                               Net Debt to Capitalization Ratio, as at the
end of any Fiscal Quarter, to be greater than 0.625 to 1.

 

(b)                              Fixed Charge Coverage Ratio to be less than
1.25 to 1 as at the last day of any Fiscal Quarter.

 

SECTION 6.2.5.               [Intentionally omitted].

 

SECTION 6.2.6.               Consolidation, Merger, etc.  The Borrower will not,
and will not permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other corporation except:

 

(a)                               any such Subsidiary may (i) liquidate or
dissolve voluntarily, and may merge with and into, the Borrower or any other
Subsidiary, and the assets or stock of any Subsidiary may be purchased or
otherwise acquired by the Borrower or any other Subsidiary or (ii) merge with
and into another Person in connection with a sale or other disposition permitted
by Section 6.2.7; and

 

(b)                              so long as no Event of Default or Prepayment
Event has occurred and is continuing or would occur after giving effect thereto,
the Borrower or any of its Subsidiaries may merge into any other Person, or any
other Person may merge into the Borrower or any such Subsidiary, or the Borrower
or any of its Subsidiaries may purchase or otherwise acquire all or
substantially all of the assets of any Person, in each case so long as:

 

(i)                                  after giving effect thereto, the
Stockholders’ Equity of the Borrower and its Subsidiaries is at least equal to
90% of such Stockholders’ Equity immediately prior thereto; and

 

(ii)                              in the case of a merger involving the Borrower
where the Borrower is not the surviving corporation:

 

(A)                           the surviving corporation shall have assumed in a
writing, delivered to the Administrative Agent, all of the Borrower’s
obligations hereunder and under the other Loan Documents;

 

(B)                            the surviving corporation shall, promptly upon
the request of the Administrative Agent or any Lender, supply such documentation
and other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under all applicable laws and regulations; and

 

(C)                            as soon as practicable after receiving notice
from the Borrower of such merger, and in any event no later than five Business
Days after the delivery of such notice, for a surviving corporation that is
organized under the laws of a jurisdiction other than of the United States or a
political subdivision thereof or Liberia, any Lender that may not legally lend
to, establish credit for the

 

53

--------------------------------------------------------------------------------



 

account of and/or do any business whatsoever with such surviving corporation,
either directly or through an Affiliate of such Lender (a “Protesting Lender”)
shall so notify the Borrower and the Administrative Agent in writing.  With
respect to each Protesting Lender, the Borrower shall, effective on or before
the date that such surviving corporation shall have the right to borrow
hereunder, notify the Administrative Agent and such Protesting Lender that the
Commitments of such Protesting Lender shall be terminated; provided that such
Protesting Lender shall have received one or more payments from either the
Borrower or one or more assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Protesting
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Protesting Lender under
this Agreement.

 

SECTION 6.2.7.               Asset Dispositions, etc.  The Borrower will not,
and will not permit any of its Subsidiaries to, sell, transfer, contribute or
otherwise convey, or grant options, warrants or other rights with respect to,
all or substantially all of the assets of (a) the Borrower or (b) the
Subsidiaries of the Borrower, taken as a whole, except for sales of assets
between or among the Borrower and Subsidiaries of the Borrower.

 

SECTION 6.2.8.               Use of Proceeds.  The Borrower will not request any
Borrowing or Letter of Credit, and the Borrower and its Subsidiaries shall not
use the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, or (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in violation of Sanctions applicable to
any party hereto.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.1.                        Listing of Events of Default.  Each of the
following events or occurrences described in this Section 7.1 shall constitute
an “Event of Default”.

 

SECTION 7.1.1.               Non-Payment of Obligations.  The Borrower shall
default in the payment when due of any principal of or interest on any Advance,
any facility fee, any Letter of Credit commission or the agency fee provided for
in Section 10.11, provided that, in the case of any default in the payment of
any interest on any Advance or of any facility fee or commission, such default
shall continue unremedied for a period of at least five Business Days after
notice thereof shall have been given to the Borrower by any Lender Party; and
provided further that, in the case of any default in the payment of such agency
fee, such default shall continue unremedied for a period of at least ten days
after notice thereof shall have been given to the Borrower by the Administrative
Agent.

 

SECTION 7.1.2.               Breach of Warranty.  Any representation or warranty
of the Borrower made or deemed to be made hereunder or under any other Loan
Document (including any certificates delivered pursuant to Article IV) is or
shall be incorrect in any material respect when made.

 

SECTION 7.1.3.               Non-Performance of Certain Covenants and
Obligations.  The Borrower shall default in the due performance and observance
of any other agreement contained herein or in any other Loan Document (other
than the covenants set forth in Section 6.2.4 and the obligations

 

54

--------------------------------------------------------------------------------



 

referred to in Section 7.1.1) and such default shall continue unremedied for a
period of five days after notice thereof shall have been given to the Borrower
by the Administrative Agent or any Lender Party (or, if (a) such default is
capable of being remedied within 30 days (commencing on the first day following
such five-day period) and (b) the Borrower is actively seeking to remedy the
same during such period, such default shall continue unremedied for at least 35
days after such notice to the Borrower).

 

SECTION 7.1.4.               Default on Other Indebtedness.  (a) The Borrower or
any of its Principal Subsidiaries shall fail to pay any Indebtedness that is
outstanding in a principal amount of at least $100,000,000 (or the equivalent in
other currencies) in the aggregate (but excluding Indebtedness hereunder or with
respect to the Hedging Instruments) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness,
(b) the occurrence under any Hedging Instrument of an Early Termination Date (as
defined in such Hedging Instrument) resulting from (A) any event of default
under such Hedging Instrument as to which the Borrower is the Defaulting Party
(as defined in such Hedging Instrument) or (B) any Termination Event (as so
defined) as to which the Borrower is an Affected Party (as so defined) and, in
either event, the termination value with respect to any such Hedging Instrument
owed by the Borrower as a result thereof is greater than $100,000,000 and the
Borrower fails to pay such termination value when due after applicable grace
periods, (c) any other event shall occur or condition shall exist under any
agreement or instrument evidencing, securing or relating to any such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to cause or permit the holder or holders of such Indebtedness to
cause such Indebtedness to become due and payable prior to its scheduled
maturity (other than as a result of any sale or other disposition of any
property or assets under the terms of such Indebtedness), or (d) any such
Indebtedness shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption or by voluntary agreement), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness is required to be made, in
each case prior to the scheduled maturity thereof (other than as a result of any
sale or other disposition of any property or assets under the terms of such
Indebtedness); provided that any required prepayment or right to require
prepayment triggered by terms that are certified by the Borrower to be unique
to, but customary in, ship financings shall not constitute an Event of Default
under this Section 7.1.4 so long as any required prepayment is made when due. 
For purposes of determining Indebtedness for any Hedging Instrument, the
principal amount of the obligations under any such instrument at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower or any Principal Subsidiary would be required to pay if such
instrument were terminated at such time.

 

SECTION 7.1.5.               Pension Plans.  Any of the following events shall
occur with respect to any Pension Plan:

 

(a)                               Any termination of a Pension Plan by the
Borrower, any member of its Controlled Group or any other Person if, as a result
of such termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $100,000,000; or

 

(b)                              a contribution failure occurs with respect to
any Pension Plan sufficient to give rise to a Lien under Section 302(f) of
ERISA.

 

and, in each case, such event shall continue unremedied for a period of five
Business Days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender Party (or, if (a) such default is capable of
being remedied within 15 days (commencing on the first day of such five-

 

55

--------------------------------------------------------------------------------



 

Business Day period) and (b) the Borrower is actively seeking to remedy the same
during such period, such default shall continue unremedied for at least 15
days).

 

SECTION 7.1.6.               Bankruptcy, Insolvency, etc.  The Borrower or any
of the Principal Subsidiaries (or any of its other Subsidiaries to the extent
that the relevant event described below would have a Material Adverse Effect)
shall:

 

(a)                               generally fail to pay, or admit in writing its
inability to pay, its debts as they become due;

 

(b)                              apply for, consent to, or acquiesce in, the
appointment of a trustee, receiver, sequestrator or other custodian for it or
any of its property, or make a general assignment for the benefit of creditors;

 

(c)                               in the absence of such application, consent or
acquiescence, permit or suffer to exist the appointment of a trustee, receiver,
sequestrator or other custodian for it or for a substantial part of its
property, and such trustee, receiver, sequestrator or other custodian shall not
be discharged within 60 days, provided that in the case of such an event in
respect of the Borrower, the Borrower hereby expressly authorizes the
Administrative Agent and each Lender Party to appear in any court conducting any
relevant proceeding during such 60-day period to preserve, protect and defend
their respective rights under the Loan Documents;

 

(d)                              permit or suffer to exist the commencement of
any bankruptcy, reorganization, debt arrangement or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution, winding up or
liquidation proceeding, in respect of the Borrower or any of such Subsidiaries,
and, if any such case or proceeding is not commenced by the Borrower or such
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
the Borrower or such Subsidiary or shall result in the entry of an order for
relief or shall remain for 60 days undismissed, provided that the Borrower
hereby expressly authorizes the Administrative Agent and each Lender Party to
appear in any court conducting any such case or proceeding during such 60-day
period to preserve, protect and defend their respective rights under the Loan
Documents; or

 

(e)                               take any corporate action authorizing, or in
furtherance of, any of the foregoing.

 

SECTION 7.1.7.               [Intentionally omitted].

 

SECTION 7.2.                        Action if Bankruptcy.  If any Event of
Default described in clauses (b) through (d) of Section 7.1.6 shall occur with
respect to the Borrower, the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of all outstanding
Advances and all other Obligations shall automatically be and become immediately
due and payable, without notice or demand, provided that the foregoing shall not
relieve any Lender of its obligation to make Advances pursuant to
Section 2.2(b) or Section 2.3(c).

 

SECTION 7.3.                        Action if Other Event of Default.  If any
Event of Default (other than any Event of Default described in clauses
(b) through (d) of Section 7.1.6 with respect to the Borrower) shall occur for
any reason, whether voluntary or involuntary, and be continuing, the
Administrative Agent, upon the direction of the Required Lenders, shall by
notice to the Borrower declare all of the outstanding principal amount of the
Advances and other Obligations to be due and payable and/or the Commitments (if
not theretofore terminated) to be terminated, whereupon the full unpaid amount
of such Advances and other Obligations shall be and become immediately due and
payable, without further notice, demand or presentment, and/or, as the case may
be, the Commitments shall terminate, provided that the foregoing

 

56

--------------------------------------------------------------------------------



 

shall not relieve any Lender of its obligation to make Advances pursuant to
Section 2.2(b) or Section 2.3(c).

 

ARTICLE VIII

 

PREPAYMENT EVENTS

 

SECTION 8.1.                        Listing of Prepayment Events.  Each of the
following events or occurrences described in this Section 8.1 shall constitute a
“Prepayment Event”.

 

SECTION 8.1.1.               Change of Control.  There occurs any Change of
Control.

 

SECTION 8.1.2.               Unenforceability.  Any Loan Document shall cease to
be the legally valid, binding and enforceable obligation of the Borrower (in
each case, other than with respect to provisions of any Loan Document
(i) identified as unenforceable in  the opinion of the Borrower’s counsel
delivered pursuant to Section 4.1(c)(i) or (ii) that a court of competent
jurisdiction has determined are not material) and such event shall continue
unremedied for 15 days after notice thereof has been given to the Borrower by
any Lender Party.

 

SECTION 8.1.3.               Approvals.  Any material license, consent,
authorization, registration or approval at any time necessary to enable the
Borrower or any Principal Subsidiary to conduct its business shall be revoked,
withdrawn or otherwise cease to be in full force and effect, unless the same
would not have a Material Adverse Effect.

 

SECTION 8.1.4.               Non-Performance of Certain Covenants and
Obligations.  The Borrower shall default in the due performance and observance
of any of the covenants set forth in Section 6.2.4.

 

SECTION 8.1.5.               Judgments.  Any judgment or order for the payment
of money in excess of $100,000,000 shall be rendered against the Borrower or any
of the Principal Subsidiaries by a court of competent jurisdiction and the
Borrower or such Principal Subsidiary shall have failed to satisfy such judgment
and either:

 

(a)                               enforcement proceedings in respect of any
material assets of the Borrower or such Principal Subsidiary shall have been
commenced by any creditor upon such judgment or order and shall not have been
stayed or enjoined within five Business Days after the commencement of such
enforcement proceedings; or

 

(b)                              there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect.

 

SECTION 8.2.                        Mandatory Prepayment.  If any Prepayment
Event shall occur and be continuing, the Administrative Agent, upon the
direction of the Required Lenders, shall by notice to the Borrower (a) require
the Borrower to prepay in full on the date of such notice all principal of and
interest on the Advances and all other Obligations (and, in such event, the
Borrower agrees to so pay the full unpaid amount of each Advance and all accrued
and unpaid interest thereon and all other Obligations) and (b) terminate the
Commitments (if not theretofore terminated), provided that the foregoing shall
not relieve any Lender of its obligation to make Advances pursuant to
Section 2.2(b) or Section 2.3(c).

 

57

--------------------------------------------------------------------------------



 

ARTICLE IX

 

ACTIONS IN RESPECT OF THE LETTERS OF CREDIT

 

SECTION 9.1.1.               Actions in Respect of the Letters of Credit.  If
any Commitment Termination Event shall have occurred and be continuing, the
Administrative Agent may with the consent, or shall at the request, of the
Required Lenders, irrespective of whether it is taking any of the actions
described in Section 7.3 or 8.2 or otherwise, make demand upon the Borrower to,
and forthwith upon such demand the Borrower will, (a) pay to the Administrative
Agent on behalf of the Lender Parties in same day funds at the Administrative
Agent’s office designated in such demand, for deposit in the L/C Cash Collateral
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding or (b) make such other arrangements in respect of the
outstanding Letters of Credit as shall be acceptable to the Required Lenders and
not more disadvantageous to the Borrower than clause (a); provided, however,
that if any Event of Default described in clauses (b) through (d) of
Section 7.1.6 shall occur with respect to the Borrower, an amount equal to the
aggregate Available Amount of all outstanding Letters of Credit shall be
immediately due and payable to the Administrative Agent for the account of the
Lender Parties without notice to or demand upon the Borrower, which are
expressly waived by the Borrower, to be held in the L/C Cash Collateral
Account.  If at any time a Commitment Termination Event is continuing the
Administrative Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the
Administrative Agent and the Lender Parties or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Administrative Agent determines to be free
and clear of any such right and claim.  Upon the drawing of any Letter of
Credit, to the extent funds are on deposit in the L/C Cash Collateral Account,
such funds shall be applied to reimburse the Issuing Banks to the extent
permitted by applicable law.  After all such Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrower
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such L/C Cash Collateral Account shall be returned to the Borrower.

 

ARTICLE X

 

THE AGENTS

 

SECTION 10.1.                Actions.  Each of the Lender Parties hereby
irrevocably appoints Scotiabank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lender Parties, and the Borrower shall not have rights as a
third-party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

SECTION 10.2.                Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender Party and may exercise the same as
though it were not the Administrative Agent, and the term “Lender Party” or

 

58

--------------------------------------------------------------------------------



 

“Lender Parties” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lender Parties.

 

SECTION 10.3.                Lender Indemnification.  (a)  Each Lender hereby
severally indemnifies (which indemnity shall survive any termination of this
Agreement) the Administrative Agent (to the extent not reimbursed by the
Borrower) from and against such Lender’s Ratable Share of any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and disbursements of counsel) that be incurred by or asserted or
awarded against, the Administrative Agent in any way relating to or arising out
of this Agreement, the Notes and any other Loan Document or any action taken or
omitted by the Administrative Agent under this Agreement, the Notes or any other
Loan Document; provided that no Lender shall be liable for the payment of any
portion of such claims, damages, losses, liabilities and expenses which have
resulted from the Administrative Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket and documented expenses (including reasonable counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower.  In the case of any investigation, litigation or proceeding giving
rise to any such indemnified costs, this Section applies whether any such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Lender or a third party.

 

(b)                              Each Lender hereby severally indemnifies the
Issuing Banks (to the extent not promptly reimbursed by the Borrower) from and
against such Lender’s Ratable Share of any and all claims, damages, losses,
liabilities and expenses of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against any such Issuing Bank in any way relating
to or arising out of the Loan Documents or any action taken or omitted by such
Issuing Bank hereunder or in connection herewith; provided, however, that no
Lender (in such capacity) shall be liable for any portion of such claims,
damages, losses, liabilities and expenses resulting from such Issuing Bank’s
gross negligence or willful misconduct.

 

(c)                               The failure of any Lender to reimburse the
Administrative Agent or any Issuing Bank promptly upon demand for its Ratable
Share of any amount required to be paid by the Lenders to the Administrative
Agent as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse the Administrative Agent or any Issuing Bank for its
Ratable Share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Administrative Agent or any Issuing Bank
for such other Lender’s Ratable Share of such amount.  Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 10.3 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes.  Each of the Administrative Agent and each Issuing Bank
agrees to promptly return to the Lenders their respective Ratable Shares of any
amounts paid under this Section 10.3 that are subsequently reimbursed by the
Borrower.

 

SECTION 10.4.                Exculpation.  (a)  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

59

--------------------------------------------------------------------------------



 

(i)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether an Event of Default or Prepayment
Event has occurred and is continuing;

 

(ii)                              shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any debtor relief law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any debtor
relief law; and

 

(iii)                          shall not, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                              The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 11.1 and
7.3), or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Event of Default or Prepayment Event unless and until notice describing such
Event of Default or Prepayment Event is given to the Administrative Agent in
writing by the Borrower, a Lender Party or an Issuing Bank.

 

(c)                               The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

SECTION 10.5.                Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of an Advance, or the Issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank prior to the making of such Loan or the Issuance of such Letter
of Credit.  The Administrative

 

60

--------------------------------------------------------------------------------



 

Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.  Nothing in this Section 10.5 shall
limit the exclusion for gross negligence or willful misconduct referred to in
Section 10.3.

 

SECTION 10.6.                Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facility
as well as activities as Administrative Agent.  The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents, provided,
however, that the foregoing release of the Administrative Agent shall not apply
with respect to negligence or misconduct of any Affiliates, directors, officers
or employees of the Administrative Agent.

 

SECTION 10.7.                Resignation of Administrative Agent.  (a)  The
Administrative Agent may at any time give notice of its resignation to the
Lender Parties and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower, to appoint a successor, which shall be a commercial banking
institution having a combined capital and surplus of at least $500,000,000 (or
the equivalent in other currencies).  If no such successor shall have been so
appointed by the Required Lenders with the consent of the Borrower and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lender Parties, appoint a successor Administrative Agent meeting the
qualifications set forth above, subject to the consent of such proposed
successor Administrative Agent to such appointment.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.

 

(b)                              Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Administrative Agent is (without taking into account any provision in
the definition of “Defaulting Lender” requiring notice from the Administrative
Agent or any other party) a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders (determined after giving effect to
Section 11.1) may by notice to the Borrower and such Person remove such Person
as Administrative Agent and, with the consent of the Borrower, appoint a
replacement Administrative Agent hereunder.  Such removal will, to the fullest
extent permitted by applicable law, be effective on the earlier of (i) the date
a replacement Administrative Agent is appointed and (ii) the date 30 days after
the giving of such notice by the Required Lenders (regardless of whether a
replacement Administrative Agent has been appointed).

 

(c)                               With effect from the Resignation Effective
Date (1) the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
Party directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or

 

61

--------------------------------------------------------------------------------



 

removed Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Sections 11.3
and 11.4 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

SECTION 10.8.                Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender Party acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender Party or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

SECTION 10.9.                No Other Duties.  Anything herein to the contrary
notwithstanding, none of the Arrangers or Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, a Swing Line Bank or an Issuing Bank hereunder.

 

SECTION 10.10.        Copies, etc.  The Administrative Agent shall give prompt
notice to each Lender Party of each notice or request required or permitted to
be given to the Administrative Agent by the Borrower pursuant to the terms of
this Agreement (unless concurrently delivered to the Lender Parties by the
Borrower).  The Administrative Agent will distribute to each Lender Party each
document or instrument received for its account and copies of all other
communications received by the Administrative Agent from the Borrower for
distribution to the Lender Parties by the Administrative Agent in accordance
with the terms of this Agreement.

 

SECTION 10.11.        Agency Fee.  The Borrower agrees to pay to the
Administrative Agent for its own account an annual agency fee in an amount, and
at such times, heretofore agreed to in writing between the Borrower and the
Administrative Agent.

 

SECTION 10.12.        Lender ERISA Matters.  Each Lender represents and warrants
as of the date hereof to the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, for the benefit of
the Borrower, that such Lender is not and will not be (i) an employee benefit
plan subject to Title I of ERISA, (ii) a plan or account subject to Section 4975
of the Code; (iii) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code that is using “plan assets” of any
such plans or accounts to fund or hold Advances or perform its obligations under
this Agreement; or (iv) a “governmental plan” within the meaning of ERISA.

 

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

 

SECTION 11.1.                Waivers, Amendments, etc.  The provisions of this
Agreement and of each other Loan Document may from time to time be amended,
modified or waived, if such amendment,

 

62

--------------------------------------------------------------------------------



 

modification or waiver is in writing and consented to by the Borrower and the
Required Lenders; provided that no such amendment, modification or waiver which
would:

 

(a)                               modify any requirement hereunder that any
particular action be taken by all the Lenders or by the Required Lenders shall
be effective unless consented to by each Lender;

 

(b)                              modify this Section 11.1 or change the
definition of “Required Lenders” shall be made without the consent of each
Lender;

 

(c)                               increase the Commitment(s) of any Lender,
reduce any fees described in Section 2.4 payable to any Lender or extend the
Termination Date with respect to any Lender shall be made without the consent of
such Lender;

 

(d)                              extend the due date for, or reduce the amount
of, any scheduled repayment or prepayment of principal of or interest on any
Advance or fees (or reduce the principal amount of or rate of interest on any
Advance) applicable to any Lender shall be made without the consent of such
Lender;

 

(e)                               extend the termination date of a Letter of
Credit beyond the latest Termination Date without the consent of each Lender
whose Revolving Credit Commitment expires on such Termination Date;

 

(f)                                affect adversely the interests, rights or
obligations of the Administrative Agent in its capacity as such shall be made
without consent of the Administrative Agent;

 

(g)                               affect adversely the interests, rights or
obligations of the Swing Line Bank in its capacity as such shall be made without
consent of the Swing Line Bank; or

 

(h)                              affect adversely the interests, rights or
obligations of any Issuing Bank in its capacity as such shall be made without
consent of such Issuing Bank.

 

No failure or delay on the part of the Administrative Agent or any Lender Party
in exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances.  No waiver or approval by the Administrative Agent or any Lender
Party under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

 

If any Lender Party is a Non-Consenting Lender, the Borrower shall be entitled
at any time to replace such Lender Party with another financial institution
willing to take such assignment and reasonably acceptable to the Administrative
Agent, the Swing Line Bank and each Issuing Bank; provided that (i) each such
assignment shall be either an assignment of all of the rights and obligations of
the assigning Lender Party under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments that together cover all of the rights and obligations of
the assigning Lender Party under this Agreement, (ii) such assignment shall not
conflict with applicable law and (iii) no Non-Consenting Lender shall be
obligated to make any such assignment as a result of a demand by the Borrower
pursuant to this Section unless and until such Non-Consenting Lender shall have
received one or more payments from either the Borrower or one or more assignees
in an aggregate amount at least equal to the aggregate outstanding principal
amount

 

63

--------------------------------------------------------------------------------



 

of the Advances owing to such Non-Consenting Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Non-Consenting Lender under this Agreement.

 

SECTION 11.2.                Notices.  (a)  All notices and other communications
provided to any party hereto under this Agreement or any other Loan Document
shall be in writing or by facsimile or by electronic mail and addressed,
delivered or transmitted to such party at its address, or facsimile number, or
e-mail address, as follows:

 

(i)                                  if to the Borrower or the Administrative
Agent, at its address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule III hereto; and

 

(ii)                              if to a Lender, to it at its address (or
facsimile number or e-mail address), set forth in its Administrative
Questionnaire, or at such other address, or facsimile number, or e-mail address
as may be designated by such party in a notice to the other parties;

 

provided that notices, information, documents and other materials that the
Borrower is required to deliver hereunder may be delivered to the Administrative
Agent and the Lender Parties as specified in Section 11.2(b).  Any notice, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received.

 

(b)                              So long as Scotiabank is the Administrative
Agent, the Borrower may provide to the Administrative Agent all information,
documents and other materials that it furnishes to the Administrative Agent
hereunder or any other Loan Document (and any guaranties, security agreements
and other agreements relating thereto), including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other materials, but excluding any such communication that
(i) relates to a request for a new, or a conversion of an existing Borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto), (ii) relates to the payment of any principal
or other amount due hereunder or any other Loan Document prior to the scheduled
date therefor, (iii) provides notice of any Default, Event of Default or
Prepayment Event or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of the Agreement and/or any Borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to GWSLoanOps.USAgency@scotiabank.com; provided that any
Communication requested pursuant to Section 6.1.1(g) shall be in a format
acceptable to the Borrower and the Administrative Agent.

 

(1)                              The Borrower agrees that the Administrative
Agent may make such items included in the Communications as the Borrower may
specifically agree available to the Lender Parties by posting such notices, at
the option of the Borrower, on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).  Although
the primary web portal is secured with a dual firewall and a User ID/Password
Authorization System and the Platform is secured through a single user per deal
authorization method whereby each user may access the Platform only on a
deal-by-deal basis, the Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform.  No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or

 

64

--------------------------------------------------------------------------------



 

freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.

 

(2)                              The Administrative Agent agrees that the
receipt of Communications by the Administrative Agent at its e-mail address set
forth above shall constitute effective delivery of such Communications to the
Administrative Agent for purposes hereunder and any other Loan Document (and any
guaranties, security agreements and other agreements relating thereto).

 

(c)                               Each Lender Party agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communications
have been posted to the Platform shall constitute effective delivery of such
Communications to such Lender Party for purposes of this Agreement.  Each Lender
Party agrees (i) to notify the Administrative Agent in writing (including by
electronic communication) of such Lender Party’s e-mail address to which a
Notice may be sent by electronic transmission on or before the date such Lender
Party becomes a party to this Agreement (and from time to time thereafter to
ensure that the Administrative Agent has on record an effective e-mail address
for such Lender Party) and (ii) that any Notice may be sent to such e-mail
address.

 

(d)                              Patriot Act.  Each Lender Party hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”)), that it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender Party to identify the Borrower in
accordance with the Act.

 

SECTION 11.3.                Payment of Costs and Expenses.  The Borrower agrees
to pay on demand all reasonable and documented expenses of the Administrative
Agent (including the reasonable and documented fees and expenses of counsel to
the Administrative Agent) in connection with the preparation, execution and
delivery of, and any amendments, waivers, consents, supplements or other
modifications to, this Agreement or any other Loan Document; provided that the
Administrative Agent may retain and be reimbursed for one counsel and one local
counsel in the event of a negotiation or execution of any amendment, waiver,
consent, or other modification of this Agreement or other Loan Document.  The
Borrower further agrees to pay, and to save the Administrative Agent and the
Lender Parties harmless from all liability for, any stamp, recording,
documentary or other similar taxes which may be payable in connection with the
execution or delivery of this Agreement, the borrowings hereunder, or the
issuance of the Notes or any other Loan Documents.  The Borrower also agrees to
reimburse the Administrative Agent and each Lender Party upon demand for all
reasonable and documented out-of-pocket expenses (including reasonable and
documented attorneys’ fees and legal expenses) incurred by the Administrative
Agent or such Lender Party in connection with (x) the negotiation of any
restructuring or “work-out”, whether or not consummated, of any Obligations and
(y) the enforcement of any Obligations.

 

SECTION 11.4.                Indemnification.  In consideration of the execution
and delivery of this Agreement by each Lender Party and the extension of the
Commitments, the Borrower hereby indemnifies and holds harmless the
Administrative Agent, each Lender Party and each of their respective Affiliates
and their respective officers, advisors, directors, employees, partners and
controlling persons (collectively, the “Indemnified Parties”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable and documented fees and disbursements of
counsel), joint or several, that may be incurred by or asserted or awarded
against any Indemnified Party (including, without limitation, in connection with
any investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement, the Notes or the other Loan Documents or the
transactions contemplated hereby or thereby or any actual or proposed use of the
proceeds of the Advances (collectively, the “Indemnified

 

65

--------------------------------------------------------------------------------



 

Liabilities”), except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct or the material breach by such Indemnified Party of its
obligations under this Agreement or any other Loan Document.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
directors, security holders or creditors, an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto.  Each Indemnified
Party shall (a) furnish the Borrower with prompt notice of any action, suit or
other claim covered by this Section 11.4, (b) not agree to any settlement or
compromise of any such action, suit or claim without the Borrower’s prior
consent, (c) shall cooperate fully in the Borrower’s defense of any such action,
suit or other claim (provided, that the Borrower shall reimburse such
Indemnified Party for its reasonable and documented out-of-pocket expenses
incurred pursuant hereto) and (d) at the Borrower’s request, permit the Borrower
to assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower shall consult in good
faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such Persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed).  Notwithstanding the Borrower’s
election to assume the defense of such action, the Indemnified Party shall have
the right to employ separate counsel and to participate in the defense of such
action and the Borrower shall bear the fees, costs and expenses of such separate
counsel if (1) the use of counsel chosen by the Borrower to represent the
Indemnified Party would present such counsel with an actual or potential
conflict of interest, (2) the actual or potential defendants in, or targets of,
any such action include both the Borrower and the Indemnified Party, and the
Indemnified Party shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Borrower and determined that it is necessary to employ separate counsel in order
to pursue such defenses (in which case the Borrower shall not have the right to
assume the defense of such action on the Indemnified Party’s behalf), (3) the
Borrower shall not have employed counsel reasonably acceptable to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of the institution of such action, or (4) the Borrower authorizes
the Indemnified Party to employ separate counsel at the Borrower’s expense.  If
any Person shall not comply with the foregoing with respect to any claim, the
sole result shall be that the Borrower shall not have any liability to such
Person in respect of such claim under this Section 11.4.  The Borrower
acknowledges that none of the Indemnified Parties shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to the Borrower or
any of its security holders or creditors for or in connection with the
transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct or the material breach by such Indemnified Party of its
obligations under this Agreement or any other Loan Document.  In no event,
however, shall any Indemnified Party be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).  If and to
the extent that the foregoing undertaking may be unenforceable for any

 

66

--------------------------------------------------------------------------------



 

reason, the Borrower hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

 

SECTION 11.5.                Survival.  The obligations of the Borrower under
Sections 3.3, 3.4, 3.5, 3.6, 3.7, 11.3 and 11.4, and the obligations of the
Lender Parties under Section 10.3, shall in each case survive any termination of
this Agreement, the payment in full of all Obligations and the termination of
all Commitments.  The representations and warranties made by the Borrower in
this Agreement and in each other Loan Document shall survive the execution and
delivery of this Agreement and each such other Loan Document.

 

SECTION 11.6.                Severability.  Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such provision and such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or such Loan Document or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 11.7.                Headings.  The various headings of this Agreement
and of each other Loan Document are inserted for convenience only and shall not
affect the meaning or interpretation of this Agreement or such other Loan
Document or any provisions hereof or thereof.

 

SECTION 11.8.                Execution in Counterparts, Effectiveness, etc. This
Agreement may be executed by the parties hereto in several counterparts, each of
which shall be deemed to be an original and all of which shall constitute
together but one and the same agreement.  This Agreement shall become effective
when counterparts hereof executed on behalf of the Borrower and each Lender
Party (or notice thereof satisfactory to the Administrative Agent and the
Borrower) shall have been received by the Administrative Agent and the Borrower
(or, in the case of any Lender Party, receipt of signature pages transmitted by
facsimile) and notice thereof shall have been given by the Administrative Agent
to the Borrower and each Lender Party.

 

SECTION 11.9.                Governing Law; Entire Agreement.  THIS AGREEMENT
AND THE NOTES SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER, AND SHALL BE
GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF
LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER
JURISDICTION .  This Agreement, the Notes and the other Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any prior agreements, written or oral, with
respect thereto.

 

SECTION 11.10.        Successors and Assigns.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided that:

 

(a)                               except to the extent permitted under
Section 6.2.6, the Borrower may not assign or transfer its rights or obligations
hereunder without the prior written consent of the Administrative Agent and all
Lenders; and

 

(b)                              the rights of sale, assignment and transfer of
the Lender Parties are subject to Section 11.11.

 

SECTION 11.11.        Sale and Transfer of Advances and Note; Participations in
Advances.  Each Lender Party may assign, or sell participations in, its Advances
and Commitment(s) to one or more other Persons in accordance with this
Section 11.11.

 

67

--------------------------------------------------------------------------------



 

SECTION 11.11.1.                         Assignments.  Any Lender Party may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Advances at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(a)                               Minimum Amounts.

 

(i)                                  in the case of an assignment of the entire
remaining amount of the assigning Lender Party’s Commitments and/or the Advances
at the time owing to it or in the case of an assignment to a Lender Party or an
Affiliate of a Lender Party, no minimum amount need be assigned; and

 

(ii)                              in any case not described in paragraph
(a)(i) of this Section, the aggregate amount of the Commitment (which for this
purpose includes Advances outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
Advances of the assigning Lender Party subject to each such assignment
(determined as of the date the Lender Assignment Agreement with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Lender Assignment Agreement, as of the Trade Date) shall not be
less than $25,000,000, unless each of the Administrative Agent and, so long as
no Event of Default under Sections 7.1.1, 7.1.4(a) or 7.1.6 has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(b)                              Proportionate Amounts.  Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender Party’s rights and obligations under this Agreement with respect to the
Advance or the Commitments assigned.

 

(c)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph
(a)(ii) of this Section and, in addition:

 

(i)                                  the consent of the Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (x) an
Event of Default under Sections 7.1.1, 7.1.4(a) or 7.1.6 has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a Lender
Party, an Affiliate of a Lender Party or to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the F.R.S. Board and any
Operating Circular issued by such Federal Reserve Bank; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof; provided, further that in
the case of an assignment to a Lender Party or an Affiliate of a Lender Party,
so long as no Event of Default or a Prepayment Event has occurred and is
continuing at the time of such assignment, such assignment shall be made in
consultation with the Borrower;

 

(ii)                              the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of the Commitments if such assignment is to a Person that
is not (i) a Lender Party with, prior to the effectiveness of the assignment, a
Commitment in respect of Revolving Credit Commitments, the Letter of Credit
Facility or the Swing Line Facility or (ii) an Affiliate of such Lender Party,
unless such assignment is to any Federal Reserve Bank or, with the Borrower’s
consent (such consent not to be unreasonably withheld or delayed), to any

 

68

--------------------------------------------------------------------------------



 

central governmental authority as collateral security pursuant to Regulation A
of the F.R.S. Board and any Operating Circular issued by such Federal Reserve
Bank; and

 

(iii)                          the consent of each Issuing Bank and the Swing
Line Bank (such consents not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of Revolving Credit Commitments unless
such assignment is to an Affiliate of a Lender Party or any Federal Reserve Bank
or, with the Borrower’s consent (such consent not to be unreasonably withheld or
delayed), to any central governmental authority as collateral security pursuant
to Regulation A of the F.R.S. Board and any Operating Circular issued by such
Federal Reserve Bank.

 

(d)                              Lender Assignment Agreement.  The parties to
each assignment shall execute and deliver to the Administrative Agent a Lender
Assignment Agreement, together with a processing and recordation fee of $3,500;
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment;
provided, further, no processing and recordation fee shall be required upon any
assignment to an Affiliate of a Lender Party  or any Federal Reserve Bank or,
with the Borrower’s consent (such consent not to be unreasonably withheld or
delayed), to any central governmental authority as collateral security pursuant
to Regulation A of the F.R.S. Board and any Operating Circular issued by such
Federal Reserve Bank.  The assignee, if it is not a Lender Party, shall deliver
to the Administrative Agent an Administrative Questionnaire.

 

(e)                               Acceptable Lender.  Except for assignments to
any Federal Reserve Bank or, with the Borrower’s consent (such consent not to be
unreasonably withheld or delayed), to any central governmental authority as
collateral security pursuant to Regulation A of the F.R.S. Board and any
Operating Circular issued by such Federal Reserve Bank, no assignment shall be
made to any Person that is not an Acceptable Lender.

 

(f)                                No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of their respective
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (f).

 

(g)                               No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person or any holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person.

 

(h)                              Certain Pledges.  Notwithstanding anything to
the contrary contained herein, any Lender Party may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender Party,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or, with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed), to any central governmental authority; provided that no
such pledge or assignment shall release such Lender Party from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
Party as a party hereto.

 

(i)                                  Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding,

 

69

--------------------------------------------------------------------------------



 

with the consent of the Borrower and the Administrative Agent, the applicable
Ratable Share of Advances previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, each Issuing Bank, the Swing
Line Bank and each other Lender Party hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full Ratable Share of all Advances
and participations in Letters of Credit and Swing Line Advances in accordance
with its Applicable Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.11.3, from and after the effective date specified in each Lender
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Lender Assignment Agreement,
have the rights and obligations of a Lender Party under this Agreement, and the
assigning Lender Party thereunder shall, to the extent of the interest assigned
by such Lender Assignment Agreement, be released from its obligations under this
Agreement (and, in the case of a Lender Assignment Agreement covering all of the
assigning Lender Party’s rights and obligations under this Agreement, such
Lender Party shall cease to be a party hereto) but shall continue to be entitled
to the benefits of Sections 3.3, 3.4, 3.5, 3.7, 3.9, 10.2, 11.3, 11.4  and 11.16
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
Party’s having been a Defaulting Lender.  Any assignment or transfer by a Lender
Party of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender Party of a participation in such rights and obligations in accordance
with Section 11.11.2.  Notwithstanding the foregoing, in no event shall the
Borrower be required to pay to any assignee any amount under Sections 3.3, 3.4,
3.5, 3.6 and 3.7 that is greater than the amount which it would have been
required to pay at the time of the relevant assignment had no such assignment
been made.

 

SECTION 11.11.2.                         Participations.  Any Lender Party may
at any time sell to one or more commercial banks or other financial institutions
(each of such commercial banks and other financial institutions being herein
called a “Participant”) participating interests in any of its Advances, its
Commitment, or other interests of such Lender Party hereunder without the
consent of the Borrower, the Administrative Agent, the Issuing Bank or Swing
Line Bank; provided that:

 

(a)                               no participation contemplated in this
Section 11.11.2 shall relieve such Lender Party from its Commitment(s) or its
other obligations hereunder;

 

(b)                              such Lender Party shall remain solely
responsible for the performance of its Commitment(s) and such other obligations;

 

(c)                               the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender Party in connection
with such Lender Party’s rights and obligations under this Agreement and each of
the other Loan Documents;

 

(d)                              no Participant, unless such Participant is an
Affiliate of such Lender Party, shall be entitled to require such Lender Party
to take or refrain from taking any action hereunder or under any other Loan
Document, except that such Lender Party may agree with any Participant

 

70

--------------------------------------------------------------------------------



 

that such Lender Party will not, without such Participant’s consent, take any
actions of the type described in clause (c) or (d) of Section 11.1;

 

(e)                               the Borrower shall not be required to pay any
amount under Sections 3.3, 3.4, 3.5, 3.6 and 3.7 that is greater than the amount
which it would have been required to pay had no participating interest been
sold; and

 

(f)                                each Lender Party that sells a participation
under this Section 11.11.2 shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest on) each of the Participant’s interest in the Lender Party’s Advances,
Commitments or other interests hereunder (the “Participant Register”).  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender may treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes hereunder.

 

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 3.3, 3.4, 3.5, 3.6 and clause (g) of 6.1.1, shall be considered a
Lender Party.

 

SECTION 11.11.3.                         Register.  The Administrative Agent,
acting as agent for the Borrower, shall maintain at its address referred to in
Section 11.2 a copy of each Added Lender Agreement and each Lender Assignment
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lender Parties and the Commitment(s) of, and
principal amount of the Advances owing to, each Lender Party from time to time
(the “Register”).  The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Administrative
Agent and the Lender Parties may treat each Person whose name is recorded in the
Register as a Lender Party hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by the Borrower or any Lender Party
at any reasonable time and from time to time upon reasonable prior notice.

 

SECTION 11.12.        Other Transactions.  Nothing contained herein shall
preclude the Administrative Agent or any Lender Party from engaging in any
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Borrower or any of its Affiliates in which the Borrower
or such Affiliate is not restricted hereby from engaging with any other Person.

 

SECTION 11.13.        Forum Selection and Consent to Jurisdiction.  (a)  EACH OF
THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
ANY OTHER PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH  COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY

 

71

--------------------------------------------------------------------------------



 

OTHER MANNER PROVIDED BY LAW.  EACH OF THE PARTIES HERETO FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.  TO THE EXTENT THAT
THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY LENDER HAS OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OF FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER, THE ADMINISTRATIVE AGENT AND SUCH LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(b)                              EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

SECTION 11.14.        Process Agent.  If at any time the Borrower ceases to have
a place of business in the United States, the Borrower shall appoint an agent
for service of process (reasonably satisfactory to the Administrative Agent)
located in New York City and shall furnish to the Administrative Agent evidence
that such agent shall have accepted such appointment for a period of time ending
no earlier than one year after the final Termination Date.

 

SECTION 11.15.        Judgment.  (a)  If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at Scotiabank’s principal office in
New York at 11:00 A.M. (New York time) on the Business Day preceding that on
which final judgment is given.

 

(b)                              If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in a Committed Currency
into Dollars, the parties agree to the fullest extent that they may effectively
do so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase such Committed
Currency with Dollars at Scotiabank’s principal office in New York at 11:00
A.M. (New York time) on the Business Day preceding that on which final judgment
is given.

 

(c)                               The obligation of the Borrower in respect of
any sum due from it in any currency (the “Primary Currency”) to any Lender Party
or the Administrative Agent hereunder shall, notwithstanding any judgment in any
other currency, be discharged only to the extent that on the Business Day
following receipt by such Lender Party or the Administrative Agent (as the case
may be), of any sum adjudged to be so due in such other currency, such Lender
Party or the Administrative Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Lender Party or the Administrative Agent (as the
case may be) in the applicable Primary

 

72

--------------------------------------------------------------------------------



 

Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender Party or the Administrative Agent (as
the case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender Party or the
Administrative Agent (as the case may be) in the applicable Primary Currency,
such Lender Party or the Administrative Agent (as the case may be) agrees to
remit to the Borrower such excess.

 

SECTION 11.16.        No Liability of the Issuing Banks.  The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit.  Neither an
Issuing Bank nor any of its officers or directors shall be liable or responsible
for:  (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence.  In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary;
provided that nothing herein shall be deemed to excuse such Issuing Bank if it
acts with gross negligence or willful misconduct in accepting such documents.

 

SECTION 11.17.        Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, THE
LENDER PARTIES AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT.  EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES
THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND
EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH OTHER PARTY ENTERING INTO THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT.

 

SECTION 11.18.        Confidentiality.  Each of the Administrative Agent and the
Lender Parties agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or actual
or prospective counterparty to any swap or derivative transaction relating to
the Borrower; (g) with the consent of the Borrower; or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to any Lender Party or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

 

73

--------------------------------------------------------------------------------



 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to any Lender Party on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

The Administrative Agent agrees (i) to keep confidential the rates to be used in
the calculation of the LIBO Rate supplied by each Reference Lender pursuant to
or in connection with this Agreement and (ii) that is has developed procedures
to ensure that such rates are not submitted by the Reference Lenders to, or
shared with, any individual who is formally designated as being involved in the
ICE LIBOR submission process; provided that such rates may be shared with the
Borrower and any of its employees, directors, agents, attorneys, accountants and
other professional advisors or those of any of its affiliates that have a
commercially reasonable business need to know such rates, subject to an
agreement by the recipient thereof to comply with the provisions of this
paragraph as if it were the Administrative Agent.

 

SECTION 11.19.        No Fiduciary Relationship.  The Borrower acknowledges that
the Lender Parties have no fiduciary relationship with, or fiduciary duty to,
the Borrower arising out of or in connection with this Agreement or the other
Loan Documents, and the relationship between each Lender Party and the Borrower
is solely that of creditor and debtor.  This Agreement and the other Loan
Documents do not create a joint venture among the parties hereto.  The Borrower
acknowledges that the Arrangers and each Lender Party may have economic
interests that conflict with those of the Borrower, its stockholders and/or its
Affiliates.

 

SECTION 11.20.                                     Electronic Execution of
Assignments and Certain Other Documents.    The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including, without limitation, any Lender Assignment Agreement,
amendment or other modification, Notice of Revolving Credit Borrowing, Notice of
Swing Line Borrowing, waiver and consent) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

SECTION 11.21.        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                               the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

74

--------------------------------------------------------------------------------



 

(b)                              the effects of any Bail-In Action on any such
liability, including, if applicable:

 

(i)                                  a reduction in full or in part or
cancellation of any such liability;

 

(ii)                              a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                          the variation of the terms of such liability in
connection with the exercise .of the write-down and conversion powers of any EEA
Resolution Authority.

 

 

[Remainder of page intentionally left blank.]

 

75

--------------------------------------------------------------------------------



 

SCHEDULE I

 

ROYAL CARIBBEAN CRUISES LTD.

CREDIT AGREEMENT

 

Name of Lender

Revolving Credit
Commitment

Swing Line
Sublimit
Commitment

Letter of Credit
Sublimit
Commitment

The Bank of Nova Scotia

$88,000,000

$300,000,000

$175,000,000

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

$88,000,000

 

 

Bank of America, N.A.

$88,000,000

 

 

Citibank, N.A.

$88,000,000

 

 

Fifth Third Bank

$88,000,000

 

 

JPMorgan Chase Bank, N.A.

$88,000,000

 

 

Mizuho Bank, Ltd.

$88,000,000

 

 

Sumitomo Mitsui Banking Corporation

$88,000,000

 

 

SunTrust Bank

$88,000,000

 

 

Industrial and Commercial Bank of China Limited, New York Branch

$70,500,000

 

 

DNB Capital LLC

$53,500,000

 

 

Intesa Sanpaolo S.p.A., New York Branch

$53,500,000

 

 

PNC Bank, National Association

$53,500,000

 

 

Societe Generale

$53,500,000

 

 

Toronto-Dominion Bank, New York Branch

$53,500,000

 

 

Banco Santander, S.A., New York Branch

$40,000,000

 

 

Barclays Bank PLC

$40,000,000

 

 

BNP Paribas

$40,000,000

 

 

Branch Banking and Trust Company

$40,000,000

 

 

Commerzbank AG, New York Branch

$40,000,000

 

 

HSBC Bank USA, National Association

$40,000,000

 

 

Morgan Stanley Bank, N.A.

$40,000,000

 

 

Regions Bank

$40,000,000

 

 

Standard Chartered Bank

$40,000,000

 

 

U.S. Bank National Association

$40,000,000

 

 

Wells Fargo Bank, National

$40,000,000

 

 

 

--------------------------------------------------------------------------------



 

Association

 

 

 

Bayerische Landesbank, New York Branch

$20,000,000

 

 

Capital Bank- a division of First Tennessee Bank National Association

$20,000,000

 

 

CIBC Bank USA

$20,000,000

 

 

DZ BANK AG Deutsche Zentral-Genossenschaftsbank, New York Branch

$20,000,000

 

 

Goldman Sachs Bank USA

$20,000,000

 

 

Landesbank Hessen-Thüringen Girozentrale, New York Branch

$20,000,000

 

 

MUFG Bank, Ltd.

$20,000,000

 

 

Chang Hwa Commercial Bank, Ltd., New York Branch

$15,000,000

 

 

Total:

$1,725,000,000

$300,000,000

$175,000,000

 

--------------------------------------------------------------------------------



 

SCHEDULE II

 

DISCLOSURE SCHEDULE

 

Item 5.9 (b):  Vessels

 

Vessel

 

Owner

 

Flag

Sovereign

 

RCL Sovereign LLC

 

Malta

Empress of the Seas

 

Nordic Empress Shipping Inc.

 

Bahamas

Monarch

 

RCL Monarch LLC

 

Malta

Majesty of the Seas

 

Majesty of the Seas Inc.

 

Bahamas

Grandeur of the Seas

 

Grandeur of the Seas Inc.

 

Bahamas

Rhapsody of the Seas

 

Rhapsody of the Seas Inc.

 

Bahamas

Enchantment of the Seas

 

Enchantment of the Seas Inc.

 

Bahamas

Vision of the Seas

 

Vision of the Seas Inc.

 

Bahamas

Voyager of the Seas

 

Voyager of the Seas Inc.

 

Bahamas

Horizon

 

RCL Horizon LLC

 

Malta

Zenith

 

RCL Zenith LLC

 

Malta

Mariner of the Seas

 

Mariner of the Seas Inc.

 

Bahamas

Celebrity Millennium

 

Millennium Inc.

 

Malta

Explorer of the Seas

 

Explorer of the Seas Inc.

 

Bahamas

Celebrity Infinity

 

Infinity Inc.

 

Malta

Radiance of the Seas

 

Radiance of the Seas Inc.

 

Bahamas

Celebrity Summit

 

Summit Inc.

 

Malta

Adventure of the Seas

 

Adventure of the Seas Inc.

 

Bahamas

Navigator of the Seas

 

Navigator of the Seas Inc.

 

Bahamas

Celebrity Constellation

 

Constellation Inc.

 

Malta

Serenade of the Seas

 

Serenade of the Seas Inc.

 

Bahamas

Jewel of the Seas

 

Jewel of the Seas Inc.

 

Bahamas

Celebrity Xpedition

 

Islas Galapagos Turismo y Vapores CA

 

Ecuador

Freedom of the Seas

 

Freedom of the Seas Inc.

 

Bahamas

Azamara Journey

 

Azamara Journey Inc.

 

Malta

Azamara Quest

 

Azamara Quest Inc.

 

Malta

Liberty of the Seas

 

Liberty of the Seas Inc.

 

Bahamas

Independence of the Seas

 

Independence of the Seas Inc.

 

Bahamas

 

SCHEDULE II - 1

--------------------------------------------------------------------------------



 

Vessel

 

Owner

 

Flag

Celebrity Solstice

 

Celebrity Solstice Inc.

 

Malta

Celebrity Equinox

 

Celebrity Equinox Inc.

 

Malta

Oasis of the Seas

 

Oasis of the Seas Inc.

 

Bahamas

Celebrity Eclipse

 

Celebrity Eclipse Inc.

 

Malta

Allure of the Seas

 

Allure of the Seas Inc.

 

Bahamas

Celebrity Silhouette

 

Celebrity Silhouette Inc.

 

Malta

Celebrity Reflection

 

Celebrity Reflection Inc.

 

Malta

Quantum of the Seas

 

Quantum of the Seas Inc.

 

Bahamas

Brilliance of the Seas

 

Brilliance of the Seas Shipping Inc.

 

Bahamas

Anthem of the Seas

 

Anthem of the Seas Inc.

 

Bahamas

Celebrity Xperience

 

Oceanadventures S.A.

 

Ecuador

Celebrity Xploration

 

Oceanadventures S.A.

 

Ecuador

Ovation of the Seas

 

Ovation of the Seas Inc.

 

Bahamas

Harmony of the Seas

 

Harmony of the Seas Inc.

 

Bahamas

Symphony of the Seas

 

Symphony of the Seas Inc.

 

Bahamas

Celebrity Edge

 

Celebrity Edge Inc.

 

Malta

Azamara Pursuit

 

Azamara Pursuit Inc.

 

Malta

Silver Cloud

 

Silver Cloud Shipping Co. Ltd.

 

Bahamas

Silver Wind

 

Silver Wind Shipping Ltd.

 

Bahamas

Silver Shadow

 

Silver Shadow Shipping Co. Ltd.

 

Bahamas

Silver Spirit

 

Silver Spirit Shipping Co. Ltd.

 

Bahamas

Silver Muse

 

Silver Muse Shipping Co. Ltd.

 

Bahamas

Silver Galapagos

 

Conodros CL

 

Ecuador

 

 

 

 

Item 5.10:  Existing Principal Subsidiaries

 

Name of the Subsidiary

 

Jurisdiction of
Organization

 

Jewel of the Seas Inc.

 

Liberia

 

Majesty of the Seas Inc.

 

Liberia

 

Grandeur of the Seas Inc.

 

Liberia

 

 

SCHEDULE II - 2

--------------------------------------------------------------------------------



 

Name of the Subsidiary

 

Jurisdiction of
Organization

 

Enchantment of the Seas Inc.

 

Liberia

 

Rhapsody of the Seas Inc.

 

Liberia

 

Vision of the Seas Inc.

 

Liberia

 

Voyager of the Seas Inc.

 

Liberia

 

Explorer of the Seas Inc.

 

Liberia

 

Radiance of the Seas Inc.

 

Liberia

 

Adventure of the Seas Inc.

 

Liberia

 

Navigator of the Seas Inc.

 

Liberia

 

Serenade of the Seas Inc.

 

Liberia

 

Mariner of the Seas Inc.

 

Liberia

 

Millennium Inc.

 

Liberia

 

Infinity Inc.

 

Liberia

 

Summit Inc.

 

Liberia

 

Constellation Inc.

 

Liberia

 

Islas Galápagos Turismo y Vapores C.A.

 

Ecuador

 

Freedom of the Seas Inc.

 

Liberia

 

Azamara Journey Inc.

 

Liberia

 

Azamara Quest Inc.

 

Liberia

 

RCL Zenith LLC

 

Liberia

 

Nordic Empress Shipping Inc.

 

Liberia

 

Liberty of the Seas Inc.

 

Liberia

 

Independence of the Seas Inc.

 

Liberia

 

Celebrity Solstice Inc.

 

Liberia

 

Oasis of the Seas Inc.

 

Liberia

 

Celebrity Eclipse Inc.

 

Liberia

 

Celebrity Equinox Inc.

 

Liberia

 

RCL Horizon LLC

 

Liberia

 

RCL Sovereign LLC

 

Liberia

 

Allure of the Seas Inc.

 

Liberia

 

Celebrity Silhouette Inc.

 

Liberia

 

Celebrity Reflection Inc.

 

Liberia

 

RCL Monarch LLC

 

Liberia

 

Quantum of the Seas Inc.

 

Liberia

 

 

SCHEDULE II - 3

--------------------------------------------------------------------------------



 

Name of the Subsidiary

 

Jurisdiction of
Organization

 

Brilliance of the Seas Shipping Inc.

 

Liberia

 

Anthem of the Seas Inc.

 

Liberia

 

Oceanadventures S.A.

 

Ecuador

 

Ovation of the Seas Inc.

 

Liberia

 

Harmony of the Seas Inc.

 

Liberia

 

Symphony of the Seas Inc.

 

Liberia

 

Celebrity Edge Inc.

 

Liberia

 

Azamara Pursuit Inc.

 

Liberia

 

Silver Cloud Shipping Co. Ltd.

 

Bahamas

 

Silver Wind Shipping Ltd.

 

Bahamas

 

Silver Shadow Shipping Co. Ltd.

 

Bahamas

 

Silver Spirit Shipping Co. Ltd.

 

Bahamas

 

Silver Muse Shipping Co. Ltd.

 

Bahamas

 

Conodros CL

 

Ecuador

 

 

 

Item 6.2.2:  Existing Indebtedness of Silversea

 

(a)                               The obligations of the Borrower or its
Subsidiaries in connection with those certain Bareboat Charterparties with
respect to (i) the vessel SILVER EXPLORER dated July 22, 2011 between Silversea
Cruises Ltd. and Hammonia Adventure and Cruise Shipping Company Ltd. and
(ii) the vessel SILVER WHISPER dated March 15, 2012 between Whisper S.p.A. and
various lessors, and the replacement, extension, renewal or amendment of each of
the foregoing without increase in the amount or change in any direct or
contingent obligor of such obligations, (the “Existing Silversea Leases”);

 

(b)                              Indebtedness arising pursuant to that certain
Bareboat Charterparty dated May 17, 2018 by and between Hai Xing 1702 Limited
and Silversea New Build Eight Ltd., as such agreement may be amended from time
to time; and

 

(c)                               Indebtedness secured by Liens of the type
described in Item 6.2.3 of the Disclosure Schedule.

 

 

Item 6.2.3:  Existing Liens of Silversea

 

(a)                               Liens securing the $620 million in principal
amount of 7.25% senior secured notes due 2025 issued by Silversea Cruise Finance
Ltd. pursuant that that Indenture dated as of January 30, 2017;

 

(b)                              Liens on the vessels SILVER WHISPER and SILVER
EXPLORER existing as of the Effective Date and securing the Existing Silversea
Leases (and any Lien on such vessels securing any refinancing of the Existing
Silversea Leases, so long as such Vessel was subject to a Lien securing the
Indebtedness being refinanced immediately prior to such refinancing);

 

SCHEDULE II - 4

--------------------------------------------------------------------------------



 

(c)                               Liens on the Vessel with Hull 6280 currently
being built at Fincantieri S.p.A. and arising pursuant to that certain Bareboat
Charterparty dated May 17, 2018 by and between Hai Xing 1702 Limited and
Silversea New Build Eight Ltd., as such agreement may be amended from time to
time (and any Lien on such vessel securing any refinancing of such bareboat
charterparty); and

 

(d)                              Liens securing Indebtedness of the type
described in Item 6.2.2 of the Disclosure Schedule.

 

SCHEDULE II - 5

--------------------------------------------------------------------------------



 

SCHEDULE III

 

NOTICES

 

 

If to the Borrower:

 

Royal Caribbean Cruises Ltd.

Attention:  Antje Gibson, Vice President and Treasurer

1050 Caribbean Way

Miami, FL 33132-2096

Phone: (305) 539-6440

Facsimile: (305) 539-0562

Email: agibson@rccl.com

 

 

If to the Administrative Agent:

 

The Bank of Nova Scotia

Attention: U.S. Agency Loan Operations

Global Wholesale Operations – Loan Operations

720 King Street West, 2nd floor

Toronto, ON, Canada M5V 2T3

Phone: 212-225-5706

Facsimile: 212-225-5709

Email: GWSLoanOps.USAgency@scotiabank.com

 

SCHEDULE III - 1

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF NOTE

 

 

 

 

$________________

________ ___, _____

 

 

FOR VALUE RECEIVED, the undersigned, Royal Caribbean Cruises Ltd., a Liberian
corporation (the “Borrower”), promises to pay to the order of
___________________________________ (the “Lender”) on the Termination Date (as
defined in the Credit Agreement described below) applicable to the Lender the
principal sum of _______________________________________ DOLLARS ($__________)
or, if less, the aggregate unpaid principal amount of all Advances shown on the
schedule attached hereto (and any continuation thereof) made by the Lender
pursuant to that certain Amended and Restated Credit Agreement, dated as of
April 5, 2019 (together with all amendments and other modifications, if any,
from time to time thereafter made thereto, the “Credit Agreement”), among the
Borrower, The Bank of Nova Scotia, as Administrative Agent, and the various
financial institutions (including the Lender) as are, or shall from time to time
become, parties thereto.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Credit Agreement.  Both principal and
interest in respect of each Revolving Credit Advance (i) in Dollars are payable
in lawful money of the United States of America to the Administrative Agent at
its account maintained at 720 King Street West, 2nd floor, Toronto, ON, Canada
M5V 2T3, in same day funds and (ii) in any Committed Currency are payable in
such currency at the applicable Payment Office in same day funds.

 

This Note is a Note referred to in, and evidences Indebtedness incurred under,
the Credit Agreement, to which reference is made for a statement of the terms
and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Indebtedness evidenced by this
Note and on which such Indebtedness may be declared to be immediately due and
payable.  Unless otherwise defined, terms used herein have the meanings provided
in the Credit Agreement.

 

All Advances made by the Lender to the Borrower under the Credit Agreement and
all payments of principal hereof by the Borrower to the Lender shall be recorded
by the Lender and endorsed on the Schedule attached hereto (and any continuation
thereof); provided that the failure by the Lender to set forth such Advances,
payments and other information on such Schedule shall not in any manner affect
the obligation of the Borrower to repay such Advances in accordance with the
terms thereof.

 

--------------------------------------------------------------------------------



 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.  THIS NOTE HAS
BEEN DELIVERED IN THE STATE OF NEW YORK AND SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------



 

SCHEDULE TO EXHIBIT A

 

ADVANCES AND PRINCIPAL PAYMENTS

 

Date

 

Amount of
Advance
Made

Interest
Period

 

Amount of
Principal
Repaid

 

Unpaid
Principal
Balance

 

Total

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------



 

EXHIBIT B-1

 

FORM OF BORROWING REQUEST

(REVOLVING CREDIT BORROWINGS)

 

The Bank of Nova Scotia
Global Wholesale Operations – Loan Operations

720 King Street West, 2nd floor

Toronto, ON, Canada M5V 2T3

 

 

Attention:                                  U.S. Agency Loan Operations

 

ROYAL CARIBBEAN CRUISES LTD.

 

Gentlemen and Ladies:

 

This Borrowing Request is delivered to you pursuant to Section 2.2(a) of the
Amended and Restated Credit Agreement, dated as of April 5, 2019 (together with
all amendments, if any, from time to time made thereto, the “Credit Agreement”),
among Royal Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”),
certain financial institutions and The Bank of Nova Scotia, as Administrative
Agent (the “Administrative Agent”).  Unless otherwise defined herein or the
context otherwise requires, terms used herein have the meanings provided in the
Credit Agreement.

 

The undersigned hereby gives you notice, irrevocably, pursuant to Section 2.2 of
the Credit Agreement that the undersigned hereby requests a Revolving Credit
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.2(a) of the Credit Agreement:

 

(i)                                  The Business Day of the Proposed Borrowing
is _______________, 201_.

 

(ii)                              The Type of Advances comprising the Proposed
Borrowing is [Base Rate Advances] [LIBO Rate Advances].

 

(iii)                          The aggregate amount of the Proposed Borrowing is
$_______________][for a Revolving Credit Borrowing in a Committed Currency, list
currency and amount of Revolving Credit Borrowing].

 

[(iv)                     The initial Interest Period for each LIBO Rate Advance
made as part of the Proposed Borrowing is [seven days] [ _____ month[s].]

 

 

The Borrower hereby acknowledges that, pursuant to Section 4.2(b) of the Credit
Agreement, each of the delivery of this Borrowing Request and the acceptance by
the Borrower of the proceeds of the Advances requested hereby constitute a
representation and warranty by the Borrower that, on the date of such Advances
(before and after giving effect thereto and to the application of the proceeds
therefrom), all statements set forth in Section 4.2(a) are true and correct in
all material respects.

 

The Borrower agrees that if prior to the time of the Borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Administrative Agent.  Except
to the extent, if any, that prior to the time of the Borrowing

 

--------------------------------------------------------------------------------



 

requested hereby the Administrative Agent shall receive written notice to the
contrary from the Borrower, each matter certified to herein shall be deemed once
again to be certified as true and correct at the date of such Borrowing as if
then made.

 

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 

Amount to be

 

Person to be Paid

 

 

Name, Address, etc.

Transferred

 

Name

 

Account No.

 

of Transferee Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

Balance of such proceeds

 

The Borrower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

The Borrower has caused this Borrowing Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
Authorized Officer this ___ day of ___________, 201_.

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-1-2

--------------------------------------------------------------------------------



 

EXHIBIT B-2

 

FORM OF BORROWING REQUEST

(SWING LINE BORROWINGS)

 

The Bank of Nova Scotia
Global Wholesale Operations – Loan Operations

720 King Street West, 2nd floor

Toronto, ON, Canada M5V 2T3

 

 

Attention:                                  U.S. Agency Loan Operations

 

ROYAL CARIBBEAN CRUISES LTD.

 

Gentlemen and Ladies:

 

This Borrowing Request is delivered to you pursuant to Section 2.2(b) of the
Amended and Restated Credit Agreement, dated as of April 5, 2019 (together with
all amendments, if any, from time to time made thereto, the “Credit Agreement”),
among Royal Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”),
certain financial institutions and The Bank of Nova Scotia, as Administrative
Agent (the “Administrative Agent”).  Unless otherwise defined herein or the
context otherwise requires, terms used herein have the meanings provided in the
Credit Agreement.

 

The undersigned hereby gives you notice, irrevocably, pursuant to Section 2.2 of
the Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.2(b) of the Credit Agreement:

 

(i)                                  The Business Day of the Proposed Borrowing
is _______________, 201_.

 

(ii)                              The aggregate amount of the Proposed Borrowing
is $_______________].

 

(iii)                          The maturity of the Proposed Borrowing is
_______________ days.

 

The Borrower hereby acknowledges that, pursuant to Section 4.2(b) of the Credit
Agreement, each of the delivery of this Borrowing Request and the acceptance by
the Borrower of the proceeds of the Advances requested hereby constitute a
representation and warranty by the Borrower that, on the date of such Advances
(before and after giving effect thereto and to the application of the proceeds
therefrom), all statements set forth in Section 4.2(a) are true and correct in
all material respects.

 

The Borrower agrees that if prior to the time of the Borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Administrative Agent.  Except
to the extent, if any, that prior to the time of the Borrowing requested hereby
the Administrative Agent shall receive written notice to the contrary from the
Borrower, each matter certified to herein shall be deemed once again to be
certified as true and correct at the date of such Borrowing as if then made.

 

--------------------------------------------------------------------------------



 

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 

Amount to be

 

Person to be Paid

 

 

Name, Address, etc.

Transferred

 

Name

 

Account No.

 

of Transferee Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

Balance of such proceeds

 

The Borrower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

The Borrower has caused this Borrowing Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
Authorized Officer this ___ day of ___________, 201_.

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-2-2

--------------------------------------------------------------------------------



 

EXHIBIT C

 

FORM OF INTEREST PERIOD NOTICE

 

The Bank of Nova Scotia
Global Wholesale Operations – Loan Operations

720 King Street West, 2nd floor

Toronto, ON, Canada M5V 2T3

 

 

Attention:           U.S. Agency Loan Operations

 

ROYAL CARIBBEAN CRUISES LTD.

 

Gentlemen and Ladies:

 

This Interest Period Notice is delivered to you pursuant to the Amended and
Restated Credit Agreement, dated as of April 5, 2019 (together with all
amendments, if any, from time to time made thereto, the “Credit Agreement”),
among Royal Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”),
certain financial institutions and The Bank of Nova Scotia, as Administrative
Agent (the “Administrative Agent”).  Unless otherwise defined herein or the
context otherwise requires, terms used herein have the meanings provided in the
Credit Agreement.

 

The Borrower hereby requests that on                             , 201   ,

 

(1)        $______________ of the presently outstanding principal amount of the
Advances originally made on _______________, ____ [and $______________ of the
presently outstanding principal amount of the Advances originally made on
_______________, ____],

 

(2)        be [Converted to] [continued as] [Base Rate Advances]1 [LIBO Rate
Advances having an Interest Period of [seven days] [_____ months]2.

 

The Borrower has caused this Interest Period Notice to be executed and delivered
by its Authorized officer this __________ day of ___________, 201_.

 

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

1 any Conversion of Base Rate Advances into LIBO Rate Advances shall be in an
amount not less than $5,000,000 and no Conversion of any Advances shall result
in more than 15 separate Borrowings.

 

2 any Conversion of LIBO Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such LIBO Rate Advances.

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

LENDER ASSIGNMENT AGREEMENT

 

This Lender Assignment Agreement (the “Lender Assignment Agreement”) is dated as
of the effective date (the “Effective Date”) set forth below and is entered into
by and between [the][each]3 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]4 Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees]5 hereunder are several and not joint.]6 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Lender Assignment Agreement as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Lender Assignment Agreement,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

3 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

4 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

5 Select as appropriate.

 

6 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1

--------------------------------------------------------------------------------



 

 

[for each Assignee, indicate [Affiliate] of [identify Lender]

 

 

3.

Borrower:

 

 

 

 

 

 

4.

Administrative Agent:

                                      , as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The U.S. $1,725,000,000 Amended and Restated Credit Agreement dated as of
April 5, 2019 among Royal Caribbean Cruises Ltd., the Lenders parties thereto,
The Bank of Nova Scotia, as Administrative Agent, and the other agents parties
thereto

 

 

 

6.

Assigned Interest[s]:

 

 

Assignor[s]7

Assignee[s]8

Aggregate Amount of
Commitment/Loans for
all Lenders9

Amount of
Commitment/Loans
Assigned8

Percentage Assigned
of Commitment/
Loans10

 

 

$

$

%

 

 

$

$

%

 

 

$

$

%

 

[7.

Trade Date:

                           ]11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

7 List each Assignor, as appropriate.

 

8 List each Assignee, as appropriate.

 

9 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

11 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

D-2

--------------------------------------------------------------------------------



 

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Lender Assignment Agreement are hereby agreed to:

 

 

ASSIGNOR[S]12

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:______________________________

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:______________________________

 

Title:

 

 

 

ASSIGNEE[S]13

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:______________________________

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:______________________________

 

Title:

 

 

[Consented to and]14 Accepted:

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as

 

Administrative Agent

 

 

 

 

 

By: _________________________________

 

Title:

 

 

 

[Consented to:]15

 

 

--------------------------------------------------------------------------------

12 Add additional signature blocks as needed.

 

13 Add additional signature blocks as needed.

 

14 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

15 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Bank, Issuing Bank) is required by Section 11.11.1 of the Credit
Agreement.

 

D-3

--------------------------------------------------------------------------------



 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By: ________________________________

 

Title:

 

 

D-4

--------------------------------------------------------------------------------



 

ANNEX 1

 

[g80491ks43i001.gif]STANDARD TERMS AND CONDITIONS FOR

LENDER ASSIGNMENT AGREEMENT

 

1.         Representations and Warranties.

 

1.1       Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Lender Assignment
Agreement and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.      Assignee[s].  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Lender Assignment Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.11.1(e), (f) and (g) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 11.11.1(c) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1.1 thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Lender Assignment Agreement and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Lender Assignment Agreement and to purchase
[the][such] Assigned Interest, and (vii) attached to the Lender Assignment
Agreement is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of

 

D-1-1

--------------------------------------------------------------------------------



 

interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

3.         General Provisions.  This Lender Assignment Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Lender Assignment Agreement may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Lender Assignment Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Lender Assignment Agreement.  This Lender
Assignment Agreement shall be deemed to be a contract made under, and shall be
governed by, the laws of the State of New York.

 

D-1-2

--------------------------------------------------------------------------------



 

EXHIBIT E

 

FORM OF COMMITMENT INCREASE AGREEMENT

 

Date:                                       

 

 

The Bank of Nova Scotia,

as Administrative Agent

720 King Street West, 2nd floor

Toronto, ON, Canada M5V 2T3

 

Royal Caribbean Cruises Ltd.

1050 Caribbean Way

Miami, Florida  33132

 

Ladies and Gentlemen:

 

We refer to the Amended and Restated Credit Agreement dated as of April 5, 2019
(as amended, restated, modified, supplemented or renewed from time to time, the
“Credit Agreement”) among Royal Caribbean Cruises Ltd. (the “Borrower”), the
Lenders referred to therein, and The Bank of Nova Scotia, as administrative
agent (in such capacity, the “Administrative Agent”).  Terms defined in the
Credit Agreement are used herein as therein defined.

 

This Commitment Increase Agreement is made and delivered pursuant to
Section 2.14 of the Credit Agreement.

 

Subject to the terms and conditions of Section 2.14 of the Credit Agreement,
_______________________________ (the “Increasing Lender”) will increase its
Commitment to an amount equal to $___________, on the Increased Commitment Date
applicable to it.  The Increasing Lender hereby confirms and agrees that with
effect on and after such Increased Commitment Date, the Commitment of the
Increasing Lender shall be increased to the amount set forth above, and the
Increasing Lender shall have all of the rights and be obligated to perform all
of the obligations of a Lender under the Credit Agreement with a Commitment in
the amount set forth above.

 

Effective on the Increased Commitment Date applicable to it, the Increasing
Lender (i) accepts and assumes from the assigning Lenders, without recourse,
such assignment of Advances as shall be necessary to effectuate the adjustments
in the Ratable Shares of the Lenders contemplated by Section 2.14 of the Credit
Agreement, and (ii) to the extent there are Advances outstanding on such
Increased Commitment Date, agrees to fund on such Increased Commitment Date such
assumed amounts of Advances to the Administrative Agent for the account of the
assigning Lenders in accordance with the provisions of the Credit Agreement, in
the amount notified to the Increasing Lender by the Administrative Agent.

 

This Commitment Increase Agreement shall constitute a Loan Document under the
Credit Agreement.

 

THIS COMMITMENT INCREASE AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER,
AND SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICT OF LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF LAWS OF
ANOTHER JURISDICTION.

 

E-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Increasing Lender has caused this Commitment Increase
Agreement to be duly executed and delivered in _____________, ______________, by
its proper and duly authorized officer as of the day and year first above
written.

 

 

[INCREASING BANK]

 

 

 

 

 

By:

 

 

Title:

 

 

 

CONSENTED TO as of

 

:

 

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

ACKNOWLEDGED as of

 

:

 

 

 

THE BANK OF NOVA SCOTIA,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Title:

 

 

 

E-2

--------------------------------------------------------------------------------



 

EXHIBIT F

 

FORM OF ADDED LENDER AGREEMENT

 

 

Date:                                       

 

The Bank of Nova Scotia

as Administrative Agent

720 King Street West, 2nd floor

Toronto, ON, Canada M5V 2T3

 

Royal Caribbean Cruises Ltd.

1050 Caribbean Way

Miami, Florida  33132

 

Ladies and Gentlemen:

 

We refer to the Amended and Restated Credit Agreement dated as of April 5, 2019
(as amended, restated, modified, supplemented or renewed from time to time, the
“Credit Agreement”) among Royal Caribbean Cruises Ltd. (the “Borrower”), the
Lenders referred to therein, and The Bank of Nova Scotia, as administrative
agent (in such capacity, the “Administrative Agent”).  Terms defined in the
Credit Agreement are used herein as therein defined.

 

This Added Lender Agreement is made and delivered pursuant to Section 2.14 of
the Credit Agreement.

 

Subject to the terms and conditions of Section 2.14 of the Credit Agreement,
_________________________ (the “Added Lender”) will become a party to the Credit
Agreement as a Lender, with a Commitment equal to $___________, on the Increased
Commitment Date applicable to it.  The Added Lender hereby confirms and agrees
that with effect on and after such Increased Commitment Date, the Added Lender
shall be and become a party to the Credit Agreement as a Lender and have all of
the rights and be obligated to perform all of the obligations of a Lender
thereunder with a Commitment in the amount set forth above.

 

Effective on the Increased Commitment Date applicable to it, the Added Lender
(i) accepts and assumes from the assigning Lenders, without recourse, such
assignment of Advances as shall be necessary to effectuate the adjustments in
the Percentages of the Lenders contemplated by Section 2.14 of the Credit
Agreement, and (ii) agrees to fund on such Increased Commitment Date such
assumed amounts of Advances to the Administrative Agent for the account of the
assigning Lenders in accordance with the provisions of the Credit Agreement, in
the amount notified to the Added Lender by the Administrative Agent.

 

F-1

--------------------------------------------------------------------------------



 

The following administrative details apply to the Added Lender:

 

(A)

Lending Office(s):

 

 

 

 

 

 

 

Lender name:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telephone:

(    )

 

 

Facsimile:

(    )

 

 

 

 

 

 

Lender name:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telephone:

(    )

 

 

Facsimile:

(    )

 

 

 

 

 

(B)

Notice Address:

 

 

 

 

 

 

 

Lender name:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telephone:

(    )

 

 

Facsimile:

(    )

 

 

 

 

 

(C)

Payment Instructions:

 

 

 

 

 

 

 

Account No.:

 

 

 

At:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reference:

 

 

 

Attention:

 

 

 

This Added Lender Agreement shall constitute a Loan Document under the Credit
Agreement.

THIS ADDED LENDER AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER, AND
SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER
JURISDICTION .

 

F-2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Added Lender has caused this Added Lender Agreement to
be duly executed and delivered in _____________, ______________, by its proper
and duly authorized officer as of the day and year first above written.

 

 

 

[ADDED LENDER]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

CONSENTED TO as of

 

:

 

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

ACKNOWLEDGED as of

 

:

 

 

 

THE BANK OF NOVA SCOTIA,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Title:

 

 

 

F-3

--------------------------------------------------------------------------------